ACCEPTED
                                                                               03-15-00596-CV
                                                                                       8332526
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         12/21/2015 4:56:48 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                    NO. 03-15-00596-CV

                                                          FILED IN
             IN THE THIRD COURT OF APPEALS         3rd COURT OF APPEALS
                     AUSTIN, TEXAS                      AUSTIN, TEXAS
                                                   12/21/2015 4:56:48 PM
                                                       JEFFREY D. KYLE
                                                            Clerk
              GRACY WOODS I NURSING HOME
                                                      APPELLANT
                            v.

         MARTHA MAHAN, AS THE REPRESENTATIVE
            OF THE ESTATE OF MARY RIVERA
                                                       APPELLEE


             ON INTERLOCUTORY APPEAL FROM
    THE 250TH JUDICIAL DISTRICT,' TRAVIS COUNTY, TEXAS


                    APPELLEE'S BRIEF


                                  Jack Modesett, III
                                 Texas Bar No. 14244337
                                 Walter V. Williatns
                                 Texas Bar No. 21584800
                                 MODESETTWILLIAMS, PLLC
                                  515 Congress Avenue, Suite 1650
                                 Austin, Texas 78701
                                  512-472-6097- Telephone
                                  512-481-0130- Telecopier
                                 j ack@modesettlaw .cotn
                                 ATTORNEYS FOR APPELLEE


ORAL ARGUMENT REQUESTED
                 IDENTITIES OF PARTIES AND COUNSEL

      Pursuant to Tex. R. App. P. 38.1(a), Appellee cetiifies that the following is a
complete list of all parties to this litigation and the names and addresses of all
counsel.

Party                Appellate Counsel             Trial Counsel
Grace Woods I        E1nily J. Davenpoti           Emily J. Davenport
Nursing Home,        Janice Byington               Janice Byington
Appellant            Reed, Claymon, Meeker &       Reed, Claymon, Meeker &
                     Hargett, PLLC                 Hargett, PLLC
                     5608 Parkcrest Dr. Suite      5608 Parkcrest Dr. Suite
                     200                           200
                     Austin, Texas 78731           Austin, Texas 78731
                     edavenport@rcmhlaw.com        edavenport@rcmhlaw.com
                     jbyington@rcmhlaw.com         jbyington@rcmhlaw.com

Martha Mahan, as     Jack Modesett, III            Jack Modesett, III
the Representative   Walter V. Williams            Walter V. Williams
of the Estate of     ModesettWilliams, PLLC        ModesettWilliams, PLLC
Mary Rivera,         515 Congress Ave.,            515 Congress Ave.,
Appellee             Suite 1650                    Suite 1650
                     Austin, Texas 78701           Austin, Texas 78701
                     jack@modesettlaw.com          j ack@modesettlaw.com
                     walter@modwill.com            walter@modwill.com




                                         1
                                         TABLE OF CONTENTS



IDENTITY OF PARTIES AND COUNSEL .................................................... i

TABLE OF CONTENTS ................................................................................ ii

TABLE OF AUTHORITIES ......................................................... .iv

ABBREVIATIONS OF RECORD REFERENCES ......................................... vi

APPENDIX ..................................................................................................... vii

STATEMENT OF THE CASE ....................................................................... viii

COURSE OF PROCEEDINGS AND DISPOSITION ................................... viii

STATEMENTREGARDINGORALARGUMENT........................................ 1

STATEMENT OF JURISDICTION ................................................................. 1

ISSUES PRESENTED ...................................................................................... 1

STATEMENT OF FACTS ................................................................................ 2

SUMMARY OF ARGUMENT ......................................................................... 4

ARGUMENT AND AUTHORITIES ................................................................ 5

   I.       STANDARD OF REVIEW ................................................................. 5

   II.      DR. LIPSON IS QUALIFIED ............................................................. 5

                  A. Summary ofDr. Lipson's Qualifications ............................... 6

                  B. Dr. Lipson is Qualified to Offer Causation Opinion ............. 9

                  C. Dr. Lipson is Qualified to Offer Opinions on
                     Standard of Care and Breach ................................................ 18
                                                           11
   III.    THE REPORT IS A GOOD FAITH EFFORT
           TO COMPLY WITH CHAPTER 74 ................................................. 21

               A.    Summary of Dr. Lipson's Report ........................................ 21

               B.    The Report is Sufficient as to Breach and Causation ......... 28

CONCLUSION AND PRAYER ..................................................................... 32

CERTIFICATE OF SERVICE ....................................................................... 33

CERTIFICATE OF COMPLIANCE .............................................................. 34




                                                  111
                    NO. 03-15-00596-CV


             IN THE THIRD COURT OF APPEALS
                     AUSTIN, TEXAS


              GRACY WOODS I NURSING HOME
                                                     APPELLANT
                            v.

         MARTHA MAHAN, AS THE REPRESENTATIVE
            OF THE ESTATE OF MARY RIVERA
                                                       APPELLEE


             ON INTERLOCUTORY APPEAL FROM
    THE 250TH JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS


                   APPELLEE'S BRIEF


                                 Jack Modesett, III
                                 Texas Bar No. 14244337
                                 Walter V. Williatns
                                 Texas Bar No. 21584800
                                 MODESETTWILLIAMS, PLLC
                                 515 Congress Avenue, Suite 1650
                                 Austin, Texas 78701
                                 512-4 72-6097- Telephone
                                 512-481-0130- Telecopier
                                 jack@tnodesettlaw.cotn
                                 ATTORNEYS FOR APPELLEE


ORAL ARGUMENT REQUESTED
whether S.B. had been raped. Timberlawn's arguments are best
summarized in the conclusion and prayer set forth in its brief:

      [Levine] did not and/ or could not express an opinion, based
      on his education, training or experience, that [S.B.] was
      sexually assaulted or raped. [S.B.' s] expert did not nor could
      not articulate facts to support any opinion that
      [Timberlawn' s] alleged breaches in the standard of care
      proximately caused [S.B. 's] alleged sexual assault or rape.
      [S.B. 's] expert has not shown himself to be qualified to
      render an opinion that [S.B.] was sexually assaulted or
      raped or that the alleged breaches in the standard of care
      proximately caused [S.B. 's] sexual assault or rape.

       Thus, the premise of Timberlawn's arguments is that unless
S.B. can present the report of a qualified expert opining that S.B.
was actually raped, her expert report( s) cannot identify the
alleged causal relationship between Timberlawn' s actions or
omissions and S.B.' s alleged injuries, as required by section
74.351(r)(6). We reject this premise.
       In some healthcare liability claims, the ((injury, harm, or
damages claimed" flow from the existence of a medical condition
that itself resulted from the breach of the applicable standard of
care. In such cases, identifying the causal relationship between the
alleged breach of the standard of care and the resulting harm
involves not only an explanation as to how the standard of care
was breached, but also how the breach gave rise to the new,
deleterious medical condition. Similarly, other healthcare liability
claims may allege that a breach of the applicable standard of care
exacerbated a pre-existing medical condition, or hindered or
prevented the effective treatment of such a condition. Identifying
the ((breach/injury" causal relationship in these cases may well
require an expert to opine as to the existence, extent, and
prognosis of the pre-existing medical condition, as well as how the
alleged breach of the standard of care aggravated such a
condition, impeded or prohibited its treatment, and otherwise
affected the patient's prognosis.
       However, S.B. 's claim is different. S.B. alleges that, as a result
of Timberlawn's failure to meet the applicable standards of care

                                   11
             ABBREVIATIONS AND RECORD REFERENCES

Abbreviations:

Appellee will be referred to as "Appellee", "Mahan" or "Ms. Rivera."

Appellant, Gracy Woods I Nursing Home will be referred to as
"Appellant" or "Gracy Woods."

Record References:

References to the Clerk's Record are in the form of "CR    "

References to the Clerk's Supplemental Record are in the form of"Supp. CR_."

References to the Reporter's Record are in the form of"RR_."

References to the Appendix items attached to the Brief are in the form of
"App._."




                                        Vl
                                         APPENDIX

Report of Loren Lipson, M.D. with exhibits 1 .......................................... Appendix 1




1
  Appellant's Appendix 5, "Report of Loren Lipson, M.D." does not contain all of Dr. Lipson's
referenced exhibits.
                                               Vll
                         STATEMENT OF THE CASE

      Appellee is satisfied with Appellant's statement of the case. Tex. R. App. P.

38.2(a)(l )(B).

           COURSE OF THE PROCEEDINGS AND DISPOSITION

      Appellee is satisfied with Appellant's Course of Proceedings. Tex. R. App.

P. 38.2(a)(l)(B).




                                       Vlll
                    NO. 03-15-00596-CV


             IN THE THIRD COURT OF APPEALS
                     AUSTIN, TEXAS


              GRACY WOODS I NURSING HOME
                                                     APPELLANT
                            v.

         MARTHA MAHAN, AS THE REPRESENTATIVE
            OF THE ESTATE OF MARY RIVERA
                                                       APPELLEE


             ON INTERLOCUTORY APPEAL FROM
    THE 250TH JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS


                   APPELLEE'S BRIEF


                                 Jack Modesett, III
                                 Texas Bar No. 14244337
                                 Walter V. Williatns
                                 Texas Bar No. 21584800
                                 MODESETTWILLIAMS, PLLC
                                 515 Congress Avenue, Suite 1650
                                 Austin, Texas 78701
                                 512-4 72-6097- Telephone
                                 512-481-0130- Telecopier
                                 jack@tnodesettlaw.cotn
                                 ATTORNEYS FOR APPELLEE


ORAL ARGUMENT REQUESTED
              STATEMENT REGARDING ORAL ARGUMENT

      Appellee requests oral argument pursuant to TEX. R. APr. P. 39.1 and

respectfully submits that oral argument would aid the Court in determining the

legal and factual issues presented in this appeal.

                         STATEMENT OF JURISDICTION

      Appellee is satisfied with Appellant's Statement of Jurisdiction. Tex. R.

App. P. 38.2(a)(1)(B).

                              ISSUES PRESENTED

      Appellee is satisfied with Appellant's statement of the Issues Presented.

Tex. R. App. P. 38.2(a)(1)(B).




                                          1
                           STATEMENT OF FACTS

      On November 8, 2013, 78 year-old demented Mary Rivera was sexually

assaulted in her room, while a resident at Appellant's nursing home facility. (CR

17.) The rape occurred after regularly scheduled events at the nursing home during

which alcohol was served. (CR 17.) Mrs. Rivera's daughter, Martha Mahan, had

previously complained to the facility that younger male residents had behaved

inappropriately towards Mrs. Rivera. Appellant took no action. (CR 17.)

      Early in the morning of November 9, 2013, Mahan went to visit her mother

in the nursing home. Mrs. Rivera was distressed. Mahan noted broken glass on

the floor of her room. When she took her mother to the bathroom, Mrs. Rivera

attempted to urinate standing up, which was unusual. Mahan also found a wad of

bloody rags in Mrs. Rivera's trashcan. (CR 17-18.) Mahan showed this evidence

to nursing home employees, who destroyed it.       (CR 17-18.) Ultimately, Mrs.

Rivera was taken to St. David's Medical Center where a Sexual Assault Nurse

Examiner (SANE) performed a post-rape examination. (CR 18, 92, 100.) This

SANE nurse found bruising to posterior fourchette and periurethral areas of Mrs.

Rivera's vulva as well as bruising on her posterior vaginal wall. (CR 18, 94, 100.)

According to the SANE nurse, this definitively indicated penetration of the female

sexual organ. (CR 18, 94, 100.)




                                        2
                j.      Unive~·sity of Southe111 California S¢l:Cool of Medicine~ Los
                        Angeles? California; Chie~ Dlvlsion of Gerlatdo Medicine· jn the
                        DepartJ;ne11t ofMedlcinej January 19&4- 2005.

                k.      University of Southern Califotnhh Los Angeles~ Califot:nia~
                        Associate Professot of' Gerontology, L~onard Davis School of
                        Gerontology~ Ethel Percy An.drus Gerontology Center~ Januaty
                        1984 ,_ Septetnber 2006.

                1.     University of Southern CalifomiaJ Los Angeles,· California;
                       Assooiate Professor cf Clinical Pharmacy, U.S.C7 Sohool of
                       Pharmacy~ October 1989 .... September 2006~

                m.     Los Angeles County/University of Southe:n1 California Medical
                       Center~ Los Angeles, California; Staff Physloia11 in Medioinej
                       (Oeriatdo Medicine), 1984..2004.

            u,         Sabbatioal   Leave> Harvard Medical School~ Boston,
                       Massachusetts~  Dlvisio11 of Agingt John A. Hartfol'd Seniol'
                       Scholar in Gerlatdc Medicine-~ 19 84- 1985.

            o.        B:dghant & Women~s Hospital, Boston,. Massaohusetts; Clinioal
                      Fellow in Medioine (Oer!atrio Medicine)~ 1984 ..1985.

            p   4     :Beth Israel I-iospital~ Boston~ Massachusetts; Clinical                  Fel~ow      in
                      Medicine (Ge:dai1'lc Ivfedioine), 1984 .... 1935

            q.        University of Southern California, Los Angeles~ California; Senior
                      Research Associate; Getontology Research Institute; Ethel Percy
                      Andrus Gerontology Cente1~ 1985 .-.. 1989.

           r.         University of Southern. California., Los Angeles~ California; Fellow
                      Institute of Advance Study, Ethel Percy Andtus Gerontology
                      Center, 19B5 . . . 1987.

           $.         University of Southern California University Hospital, Los
                      A11geles~ California;
                                       Chief of Geriatric Medicine~ 1991.. 2005

                     University of Southern California . . . School of DentistJ:y -
                     Associate Professor of Medical Dentistry and Public HealthJ 1994
                                                                                                                                             i
                     -September 2006.
                                                                                                                                             I
           u.         Unlversity of Sottthem California~ School of Independent Health
                     _Professionals - Associate Professor o:f Oocupa.!ional Science and
                      Oooupational Therapy~ 1998~ S~ptember 2006.
                                                                                                                                             I
                                                                                                                                             l
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                            J
                                                       ·-·--· ----·----,---,--··-·~-------·- --- -····-·····-·----··-·-----:-- ··--·   ··--·{:··
                                                                                                                                            i
.. D   '                                      '\,! •
                                                                                                                                            j
                                                                                     'i J .•                                   ~~-.

                                                                                 .     .                                                    J


                                                                                                                       APPENDIX 1
                           SUMMARY OF THE ARGUMENT

       A smattering of citations to black letter law belie what Appellant's Brief

really appears to be: a cut-and-paste boilerplate appeal of an adverse ruling on a

Section 74.351 motion to dismiss. Appellant challenges the qualifications of an

expert eminently qualified on nursing home healthcare, and argues that a detailed

and comprehensive export report somehow fails to meet the "good faith" standard.

       Appellant largely ignores both the level of detail of Dr. Lipson's report, as

well as his unassailable CV. Dr. Lipson is the expert that the U.S. Department of

Justice, U.S. Department of Health and Human Services, the Office of the

Inspector General, and the states of Alaska, California, and New Mexico have

turned to regarding geriatric medicine, elder abuse, and long term care of the

elderly. He is quite possibly the most qualified expert in the country on these

issues. His report details his background, the facts and documents that form the

basis of his opinion, the applicable standard of care, specifically what Appellant

should have done but failed to do, breach, causation, and the resulting injury. His

report certainly meets the "good faith" standard, as the trial court correctly

determined. The trial court's determination was not an abuse of discretion-- it was

in no way "an arbitrary or unreasonable [act] without reference to any guiding rules

or principles" -- and it should be affirmed.




                                           4
                      ARGUMENT AND AUTHORITIES

I.    STANDARD OF REVIEW

      A trial court's order granting or denying a motion to dismiss filed under

Section 74.351 of the Texas Civil Practices and Remedies Code is reviewed under

an abuse of discretion standard. Hendrick Med. Ctr. v. Texas Podiatric Med. Ass'n,

392 S.W.3d 294, 296-97 (Tex. App.-Eastland 2012, no pet.); Bowie Memorial

Hasp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002); Am. Transitional Care Ctrs. v.

Palacios, 46 S.W.3d 873, 875, 877-78 (Tex. 2001 ). An abuse of discretion occurs

if the court acts in an arbitrary or unreasonable manner without reference to any

guiding rules or principles. Wright, 79 S.W.3d at 52. A court of appeals may not

substitute its own judgment for the trial court's judgment. !d.

II.   DR. LIPSON IS QUALIFIED

      Appellant complains that Dr. Lipson is not qualified under TEx. CN. PRAC.

& REM. CODE § 74.402 (be a healthcare provider or consultant in "same field" as a

defendant, knowledge of the standard of care and qualified on basis of training or

experience) and § 74.403 (i.e., be a physician and be otherwise qualified).

      Dr. Lipson is a nationally prominent physician, professor, lecturer and

consultant in geriatric medicine, abuse of the elderly and related topics.    Dr.

Lipson's qualifications are extensive; he may be the most qualified expert in the

country and is the one the U.S. Department of Justice and the U.S. Department of


                                          5
Health and Human Services retain when they need expertise in this area. He is

qualified under both TEX. CIV. PRAC. & REM. CODE §74.402 and §74.403.

          A.     SUMMARY OF DR. LIPSON'S QUALIFICATIONS

                 1.     Educational Background in Geriatric Medicine

          Dr. Lipson is a graduate of UCLA and The John Hopkins University School

of Medicine. (See Dr. Lipson's CV, CR 24-67 1). Dr. Lipson did his internship and

residency at The John Hopkins Hospital. Dr. Lipson has fellowships from Harvard

(Geriatric Medicine), Beth Israel Hospital (Gerontology), Brigham-Women's

Hospital (Gerontology), Hebrew Rehabilitation Center (Geriatric Medicine) and

John Hopkins (Clinical Fellow) among others. Id.

                 2.     Certification in Geriatric Medicine

          He is boarded in Internal Medicine and Quality Assurance and Utilization

Review and holds a Certificate of Expertise in Geriatric Medicine from the

American Board of Internal Medicine.                Quality assurance is the study and

implementation of improvements to care provided, in Dr. Lipson's case, for the

elder population in both the nursing home and hospital setting. I d.

                 3.     Twenty-Seven Academic Appointments in Geriatric Medicine

         Dr. Lipson has received twenty-seven academic appointments to include

John      Hopkins,      Harvard       Medical   School   (Scholar   Geriatric   Medicine),


1
    Appendix 1 to Appellee's Brief.
                                                6
Massachusetts General Hospital, USC (Associate Professor-Geriatric Medicine),

USC (Chief-Division of Geriatric Medicine), Brigham-Women's Hospital

(Geriatric Medicine), Beth Israel (Geriatric Medicine), USC (Gerontology

Research Institute) and University of Alaska (Geriatrics).           His teaching

responsibilities include USC-Fellowship Program-Geriatric Medicine, USC-

Development and Improvement of Geriatric Medical Curriculum, USC-Steering

Committee-Pacific Geriatric Education Center, and USC-Ethel Percy Andrus

Gerontology-Director and lecturer. His teaching responsibilities at the University

of Alaska also include Director-Care of Elderly, Co-Director in Geriatric

Education and Faculty Consultant to Geriatric residents. !d.

            4.     Geriatric Administrative Positions, Including Directorships

      Dr. Lipson has further served in numerous administrative positions to

include Chief of Division Geriatric Medicine, Senior Staff Physician-Geriatric

Programs, Director of the USC Ambulatory Health Center Japanese Retirement

Homes, Director-Geriatric Medicine VA Clinic, Director of USC Teaching

Nursing Home Program, Director of Senior Cancer Center, Director of Senior Care

Program-USC, Co-Director-Adult Protective Team-Geriatric Medicine Program-

LAC/USC, Medical Director-Alaska Geriatric Education Center and Medical

Director National Resource Center for Studies in Native American, Alaskans and

Hawaiian Elders, University of Alaska. !d.


                                         7
             5.     Geriatric Consultancies: Boards, Program Development

       His public service includes Consultant-Geriatric Medicine-State of

Alaska, Board of Directors, California Association of Medical Directors, and Task

Force on Elder Abuse, City of Los Angeles. I d.

       Dr. Lipson's consultancies include Geriatric Medicine-Silverado Senior

Living Centers, Geriatric Medicine-Glendale Adventist Medical Center, Geriatric

Program     Development-Bay       Shores       Medical   Group,   Geriatric   Program

Development-San Dimas Community Hospital, Geriatric Program Development

and Long Term Care-The Motion Picture & Television Home, Long Term &

Geriatric Medicine- State of Califo1nia, Elder Abuse & Geriatric Medicine -

State of California, Office of the Attorney General, Long Term Care, Elder

Abuse and Geriatric Medicine-State of California-Office of the Attorney

General - Medicaid Fraud, Geriatric Medicine and Elder Abuse-State of New

Mexico, Geriatric Medicine and Elder Abuse-United States of America-

Department of Justice, and Long Term Care, Geriatric Medicine and Elder

Abuse-United States of America-Department of Health and Human Services-

Office of the Inspector General. I d.

             6.    Lectures on Elder Abuse: Washington U; Harvard; Stanford;
             Yale; Brown; Baylor, etc.

      Dr. Lipson has lectured all over the country on issues involving geriatrics,

long term care, and elder abuse. The lectures include Washington University,
                                           8
Harvard, Yale, the University of New Brunswick, the University of Florida,

Stanford, University of Pittsburgh, University of Hawaii, University of California

San Francisco, Brown, University of Nevada, University of Guam, ICansas

University, Baylor, Chicago Medical College, University of Oklahoma, University

of Colorado, University of l(entucky, University of Utah, Southern Illinois

Medical School, Allegheny Medical School, University of Arizona as well as many

others. ld.

      Dr. Lipson has published numerous peer-reviewed articles, book chapters

and monograms dealing with the care of the elderly. ld.

      B.  DR. LIPSON IS QUALIFIED TO OFFER CAUSATION
      OPINION

              1.   Dr. Lipson Does Not Need to "Diagnose" the Sexual Assault

      Mrs. Rivera's daughter found her crying and confused, in pain, with a pile of

bloodied tissues in the trashcan and broken Christmas decorations on the floor of

her room. (CR 73-74.) Ms. Mahan noticed her mother appeared to be in pain and

urinated while standing up, which was very unusual, and ultimately took her to St.

David's Hospital. (CR 74.) Mrs. Rivera was examined by a Sexual Assault Nurse

Examiner (SANE nurse), who found specific evidence of vaginal trauma; she had

bruising to both the front of the vagina as well as the posterior of the vaginal wall.

(CR 98, 100.) The SANE nurse concluded that her exam "definitively indicate[s]



                                          9
penetration of the female sexual organ." (CR 100.) She recommended that Mrs.

Rivera have an HIV and other STD tests conducted. (CR 78.)

      Appellant strangely treats sexual assault as a disease to be diagnosed and

treated. Appellant argues that Dr. Lipson is not qualified to issue opinions about

whether Mrs. Rivera was sexually assaulted because his report does not show "that

he has ever examined a patient for sexual assault, diagnosed a patient with sexual

assault, or treated a patient for sexual assault." (Appellant's Br. at 12.)

      In a health care liability case resulting from a patient's sexual assault by

another patient while under the defendant's care, there is no requirement that

the expert opine that the victim was sexually assaulted. UHS of Timber/awn,

Inc. v. S.B. ex rei. A.B., 281 S.W.3d 207, 211-13 (Tex. App.-Dallas 2009, pet.

denied). In UHS of Timber/awn, Inc., the Dallas Court of Appeals rejected the

identical argument Appellant makes - nearly verbatim - here.

             Timberlawn asserts Levine's revised report and curriculum
      vitae do not establish he is qualified to render an opinion as to
      causation, and the revised report is inadequate and conclusory as
      to that issue. These arguments all flow from Timberlawn's
      position disputing whether S.B. was, in fact, raped.
             Timberlawn contends that, absent a statement in Levine's
      revised report (presumably based on all reasonable medical
      probability) that S.B. was in fact raped, Levine's revised report
      fails to identify the {(causal relationship between [Timberlawn' s
      actions] and the injury, harm, or damages claimed." See TEX. CIV.
      PRAC. & REM.CODE ANN.§ 74.351(r)(6). Timberlawn argues Levine
      did not opine, nor did he show he was qualified to opine, as to


                                          10
                                                                                   1/1.     Normal Aging vs. Disease. Symposhtm on Geriatric Medicine. Annenberg
                                                                                            Centerl Rancho Mirage. Californi~ 2/202.
                                                                                   172.     Medications in the Eldedy, Memorial Lecture Series, Outpatient
                                                                                            Department, Veterans Administration~ Los Angeles, California, 2/26/0'2.

                                                                                   173.     Life Style Redesign in Elder Ca:ro. zua Annual North- Ame.dcan Forum on
                                                                                            Women's Health! Anah~im~ California} 3/1/02.
                                                                                   174.    Dementia in the Elderly. Memorial Looture Series, Outpatient Department~
                                                                                           Vetet·ana Adminfstra.tto:n, Los Angeles:. California; ::l/12/02.

                                                                                  175.     Diabetes in the Elderly. Endocrine Orand Rounds, Harbor General
                                                                                           Hospital, Torranoe, California, 4/l/0/2.

                                                                                  176.     Medications in the Elderly. Mtllll..lecture series~ Co1111'riissloh on Aging~
               I" ,,
               ~f   '   •    .,   ..                                                       State of Alaska, Anchorage and Fairbanks,' 4112/02.. 4/26/02.

                                                                                  177.     Treatment (!f l)aiti in. the. Elderly. Care o£ the Eldei'ly Cortfereno~\
                                                                                           Univel'sity of Alaska~ Sitka Sitka, Alnska~ 9/19/02.

                                                                                  178.     Treatment of Cardiovascular Risk Factors in the Elderly. Care of the
                                                                                           Eldetly Conference~ University of Alaska> SitkaJ. Alaska 9/19/02.

                                                                                  179.     Special Issues in Long Tenn Cat·~, Assessment and Evaluation of the
                                                                                           Artcho:rage Plorteers' Home; Anchorage~ Alaska, 12!10~12/14/02.

                                                                                  180.    Identification and Treatment of Cardiovascular Risk Factors in 'lhe Elderly
                                                                                          - A symposium Montgomery Cardiology · Programs. Montgotnety~
                                                                                          Alabama> 3/2l/03~

                                                                         I •••   un.      Me4ications in the Eldel'ly, Multi..lecture serlesj Connnission,on Aging>
                                                                                          State of Alask~ Anchotage and Fairbanksi 4/23 ..4/26/03.

                                                                                 182.     Assess1nent of Mental Competency and Discussion of an Elder Abuse
                                                                                          Case. Symposium on Eldet Abuse) Departtnent of Justice .... Bureau of
                                                                                          Medi~Cal Praud and Bldet Abus~~ Squaw Valley; California, 5/27~-5/30/03.

                                                                                 183.     Medications in the Elderly. Multi-lecture series, Commission on. Aging,
                                                                                          State of Alt'\ska;,Juneau and K6tchU~JUl, 6127-6129i03.
                                                                                 i84.     De1nentla in the Elderly: Medications in the Elderly. Csx~ of the Elderly
                                                                                          Conference~ University ofAlask~ Sitk~ Sitka~ Alask~ 9/18w9/19/03.

                                                                                 18S.     Demerttiay Gerlatdc Symposium:.... St.       Mmy~s           Hospital and Soan, tong
                                                                                          Beach, CaUfonlia; 10/4/03.                                                                                                               i
                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                   i
~:


 !
     - ......·-----:-       ·~--;-~*'--.~.,   .•-   ------   ~..t.....
                                                                                                        ~~·-···-·----18-.    ·-""--·-·· -··-···-.. ·-..........   · · "· ,- - ·- - . --.----·------·--·-----.._. ___,____,_~--~. - -1---
                                                                                                                                                                                                                        .          !
                                                        "'".                                                                           ..,. A •
                                                                                                                                                                                                                                   l
                                                                                                                                                                                                     APPENDIX 1
                                                                                                                                                                                                                             51
                                                                                                                                                                                                                                   I
       relevant to its treatment of her, she was raped. Rape is not a
       medical condition. It is an assault. Moreover, rape may-or may
       not-be accompanied by medically ascertainable evidence of
       physical trauma, or even physical evidence that it occurred.
              Medical evidence of an alleged sexual assault is not required
       even in criminal prosecutions; the rule in Texas is that
       ((penetration may be proven by circumstantial evidence." See
       Villalon v. State, 791 S.W.2d 130, 133 (Tex.Crim.App.1990) ....
            We decline to hold that in order to identify the causal
      relationship between Timberlawn 's actions and S.B. 's claimed
      injury, see TEX. CIV. PRAC. & REM.CODE ANN.§ 74.351(r)(6), she was
      required to proffer an expert report opining that she was in
      fact raped. Thus we reject Timberlawn's arguments that the trial
      court erred in not dismissing S.B.'s claim because: (1) Levine's
      report did not show him to be qualified to render an opinion on
      whether S.B. was in fact raped; and (2) because Levine's report
      did not render an opinion on that issue.

UHS of Timber/awn, Inc. v. S.B. ex rei. A.B., 281 S.W.3d 207,211-13 (Tex. App.-

Dallas 2009, pet. denied) (emphasis added).

      Sexual assault is not a disease, and this is a case about negligence in nursing

home health care, not gynecology; Mrs. Rivera was injured as a result of

Appellant's multiple failures in protecting her from sexual assault. The Court's

inquiry should focus on whether the expert has the "knowledge, skill, experience,

training or education regarding the specific issue before the Court which would

qualify the expert to opine on a particular subject." Tenet Hasp. Ltd. v. Love) 347
S.W.3d 743, 749-50 (Tex. App.- El Paso 2011, no pet.) The specific issue before

the court is the nursing home's breach of its duty to protect its patient from sexual

assault, despite being put on notice of a prior sexual assault and inappropriate

                                         12
behavior towards Mrs. Rivera by males at the facility. See Diversicare Gen.

PartnerJ Inc. v. Rubio, 185 S.W.3d 842, 850 (Tex. 2005) (involving sexual assault

by another resident; nursing home is obligated to protect "the patient population

from harming themselves and each other").

               2.      Dr. Lipson Properly Relies on the Medical Records and
                       Exa1nination by Sexual Assault Nurse Examiner

        Appellant argues that Dr. Lipson is not qualified to offer causation opinions

under TEX. Crv. PRAc. & REM. CODE § 74.403(a). Under Section 74.403(a), "a

person may qualify as an expert witness on the issue of causal relationship between

the alleged departure from accepted standards of care and the injury, harm, or

damages claimed only if the person is a physician and is otherwise qualified to

render opinions on that causal relationship under the Texas Rules of Evidence."

Dr. Lipson is a physician. CR 15.2 He is also qualified to render opinions on that

causal relationship under the Texas Rules ofEvidence. 3

       Appellant suggests that Dr. Lipson may not rely upon the SANE nurse report

or the medical records in detennining that Mrs. Rivera was sexually assaulted. But

Dr. Lipson properly relies on medical records available to him. The assault has

been copiously documented by the SANE nurse and a doctor and reviewed by Dr.


2
 Appendix 1 to Appellee's Brief.
3
 See generally Tex. R. Evid. 702 (a qualified witness may testify in the form of an opinion if it
will help the trier of fact to understand the evidence or to determine a fact in issue) and 703 (an
expeti may base an opinion on facts or data that the expert has been made aware of, reviewed, or
personally observed).
                                                13
Lipson. (See CR 78-100.) The SANE nurse found bruising to both the front of the

vagina as well as the posterior of the vaginal wall. (CR 98, 100.) The nurse stated

that the findings "definitively indicate penetration of the female sexual organ."

(CR 100.) In arguing that Dr. Lipson is unqualified, Appellant does not even

mention the SANE nurse report or her declaration.

      Appellant's argument that Dr. Lipson cannot rely on the SANE examination

or other medical records ignores TEX. R. EVID. 703 and strains credulity. It is like

saying a surgeon could not rely on a radiologist's reading of an MRI to provide the

opinion that a patient had a brain tumor. Experts can undoubtedly rely on medical

records (and even hearsay) in formulating an expert report. See TEX. R. EVID. 703

(expert may base opinion on facts or data that the expert has been made aware of,

reviewed, or personally observed, including facts or data that would not normally

be admissible so long as experts in that field would reasonably rely on those kinds

of facts or data). As the court noted in Palacios,

      [A] plaintiff need not present evidence in the report as if it were
      actually litigating the merits. The report can be informal in that the
      information in the report does not have to meet the same requirements
      as the evidence offered in a summary-judgment proceeding or at trial.
      See, e.g., Tex. R. Civ. P. 166(f) (setting out the requirements for the
      form and content of affidavits offered as summary-judgment proof);
      Tex.R. Evid. 802 (stating that most hearsay is inadmissible).
46 S.W.3d at 879.




                                         14
         Expert witnesses must be able to rely upon the medical records to render

op1n1on.     Expert witnesses may rely on witness statements.     If one follows

Appellant's argument to its logical conclusion, experts could not rely on the

nursing home chart (made mostly by nurses), the medical records (made by nurses

and treating doctors whose resumes are not available).     This is not the law in

Texas.

      A reading of the statute and the relevant case law make it clear that the

limitations of § 74.402 and § 74.403 do not apply to the underlying information

reviewed by experts, such as the medical records or SANE nurse examination.

Indeed, the Texas Supreme Cou1i has expressly stated that expert reports would

likely be inadequate if they did not look at the medical records. See Loaisiga v.

Cerda, 379 S.W.3d 248, 261 (Tex. 2012) (involving the sexual assault of patients).

The Supreme Court also held in the same case that experts could rely upon the

pleadings on file in the case to render expert opinions. Id. Even a case relied on

by Appellant's notes that "section 74.351 does not prohibit experts, as opposed to

courts, from making inferences based on medical history." Cortez v. Tomas, 02-

11-00231-CV, 2012 WL 407382, at *2 (Tex. App.-Fort Worth Feb. 9, 2012, no

pet.) Dr. Lipson may properly rely on the SANE nurse examination and other

medical records in reaching his conclusions.

              3.    The Cases Appellant Relies On Are Distinguishable


                                        15
      Broders v. Heise, 924 S.W.2d 148 (Tex. 1996); Cortez v. Tomas) supra)· and

Pediatrix Med. Servs. Inc. v. De La OJ 368 S.W.3d 34 (Tex.App.-El Paso 2012,

no pet.), on which Appellant relies, are distinguishable. In those cases, simply put,

the expert at issue did not have experience in the area of health care at issue. For

example, in Broders, a hospital and physicians were sued after allegedly failing to

diagnose head trauma, resulting in death. In affirming the trial court's evidentiary

ruling, the Texas Supreme Court noted that there was no evidence that Plaintiffs

expert, while a physician, had experience or knowledge about the effectiveness of

treatlnents for head trauma. Id. at 153.

      In contrast to Broders and the other cases Appellant cites, Dr. Lipson is

highly qualified in the precise area of health care at issue. Based on his knowledge

and experience, he is qualified to testify that Appellant should have been able to

prevent Mrs. Rivera's sexual assault. He has taught future nursing home directors

at multiple Tier 1 universities and governmental entities. In his CV there are at

least 9 references to lectures, courses and papers relating to "Elder Abuse." There

are over 30 references .to geriatrics, including fellowships at Harvard. There are

multiple references to his directorships over programs and facilities involving care

for the elderly.    His experience includes consulting at nursing homes and

gove1nmental entities on the operation of nursing homes.       He is familiar with

treatment of patients like Mrs. Rivera and familiar with the training of employees


                                           16
providing care to residents like Mrs. Rivera. He is board certified in Quality

Assurance.    Dr. Lipson has spent many years learning, lecturing, writing, and

testifying on nursing home abuse issues. (See Dr. Lipson's Dec. and CV, CR 15-

67.)

             4.   The Degree of Appellant's Negligence Does Not Protect It
             From Liability

       Appellant argues that Dr. Lipson's inability to identify the attacker or the

precise time Mrs. Rivera was attacked means that he is unqualified. (See

Appellant's Br., 21-22.) Appellant's position is that Mrs. Rivera's suit cannot go

forward because the attacker was not apprehended. The reason the attacker was

able to sexually assault Mrs. Rivera in the first place, and the reason he was not

apprehended, was because Appellant did not timely check on Mrs. Rivera in her

room, adequately patrol the halls, or have Mrs. Rivera moved to a more observable

location. Appellant treats its own negligence as a defense; it essentially argues that

it cannot be held liable because its failure to monitor and protect Mrs. Rivera was

so egregious that that attacker cannot be identified and the precise time of the

assault cannot be determined. Sticking one's head in the sand cannot be a defense.

Further, if anyone had superior access to this information, it was Appellant, whose

agents destroyed the bloody rags, evidence of a crime, when given the opportunity.

       To meet the requirements of Section 74.351, Dr. Lipson does not have to be

omnipotent. He does not have to succeed where the Austin Police Departtnent
                                         17
failed by identifying the attacker and sleuthing out other details of the assault.

Those details are irrelevant to the cause of action being asserted. No jury is going

to be asked to identify the rapist was or determine precisely when the rape

occun ed. The relevant issues addressed by Dr. Lipson are: what do the records say
      4




about Mrs. Rivera's assault; what is the standard of care with respect to the assault;

did Appellant breach the standard of care concerning the assault; and, was Mrs.

Rivera injured as a result of that breach. In short, should this nursing home have

prevented Mrs. Rivera's sexual assault? Dr. Lipson is well qualified to render

those opinions.

          C.  DR. LIPSON IS QUALIFIED TO OFFER OPINIONS ON
          STANDARD OF CARE AND BREACH

          In what appears to be a copy-and-paste job of other appeals Appellant has

likely filed in similar cases, Appellant argues that Dr. Lipson is not qualified to

opine on the standard of care for nursing homes, or breach of such standard of care.

Appellant appears to have overlooked the pages and pages of Dr. Lipson's CV

setting out his experience, described in this brief supra. Dr. Lipson is well

qualified to opine on nursing home elder abuse. He is, in fact, perhaps the most

qualified person in the country to opine on this subject. The trial court acted

within its discretion in concluding that Dr. Lipson is qualified to render his

opinions on the standard of care and breach at issue in this case.



                                          18
                          ...                                                                                                                                          ;.:
                          ,;=t

                            -                      ··::tt                     ~-                                                                                       0·


              PART A .. PATIENT INFORMATION ".PLEASE COMPLETE P.ART A AND PART B

(£,,          Today's Date:      /d___tJvJ3_        Have you received .c~ Facility Before? 0 Yes D No
              I came to the Emergency Department today                because~ ~ I




        T     FOR FEMALE PATIENTS ONLY:               Are you pregnant?       DYes
         I    Last   menstrual period: _ _/_~/_ _                             Have you had a baby within the past six weeks?                                           DYes~~-
        E~F~o~rm~co~m~p~le~te~d~b~y:~O~S~e~lf~·==~~~~~~============~~R~e~la~tio~n=sh~ip~:~~~~~~~~~~~~~~~~~~==
        N     PART B .. CURRENT SYMPTOMS
             ~-------------------------------------------------------------------------
       1       Please check any of the following symptoms                   you surre-ntly have:
             D Persistent cough greater than 3 weeks                         ErS__,_Throat
             D Fever greater than 100.4oF                                    C}t:rody aches
             D Night Sweats                                                  D Cough (not related to allergies or COPD)
             D Cough with blood production                                   D Rash
             D Fatigue                                                       D Nasal congestion (not related to allergies or sinus infections)
             0 History of TB or Positive TB Skin Test                        0 Close contact with person who has lnfluenza-Jil 2 seconds
             DEFORMITY/DISABILITY .. Loss of Consciousness: DYes         DNo       0 No Neuro Deficits 0 Neuro Changes
       I                   Extremity: Neurovascular Integrity Intact: DYes              ON/A
                                                                               DNa
       T     CHIEF COMPLAINT:
       y
             I TRIAGE ACUITY:                1 Resuscitation            2 Emergent        3 Urgent                  4 Semi Urgent                                            5 Non Urgent

             DISPOSITION:           D Immediate Bed           D Stable- To Walling Area after Instructions                   ~
             Comments:                                                                    ~·                                              {~
                                                                                          -~ctl 5 r I · ttqsrp
                                                                          Triage Nurse Signature:

                                                                                                            ·~yfa\                                                           ,-' --=s                                PATIENT INFORMATION                                                                                FOR OFFICE USE ONLY
                             f}fL+d._r:t
                                               mt+~u
   PATIENT'S NAMErn                                                                        MRNo.:                                                       ACCTNo.:

   ADDRESS 1:                                                                              DOS:                                                         LOCATION

  ADDReSS 2:                                                            I                  COMMENTS/COMPLETION DATE:

  ClTY, STATE,     i Cf /)(f) ('             '7l;t        7&6/~
                                                                                                           FACILITY FROM WHICH PHI WILL
                                                                                                          BE RELEASED (Check all that ap_pj'l)
                                                                                                                                                                                                   DATES OF
                                                                                                                                                                                                   SERVICE
  BIRTH DATE:                                                                                   {)         St. David's Hospital                                                             r/-tl--t_~
  SOCIAL SECURitY' NO.:           I                                                               '        St. David's Rehabilitation Center
  (Optional)                                                                                               St. David's Georgetown Hospital
  CONTACT NUMBERS:
                                                                                                           Other
               FACILITY/PERSON TO WHOM PHI WILL BE RElEASED/DISCLOSED:                                             PURPOSE OF DISCLOSURE: (Note:** IJPdicates Foe for Copies}_

                           Avc;_-fiV\ \Pn l) ( e
  NAME:                                                                                                                       Follow Up Care
                                                                                                                              Insurance**
  ADDRESS 1:                                                                                                                  Attorney**
                                                                                                                              Personal Usek*                               I
  ADDRESS2:                                                                                                              It


                                                                                                                   '-f        Other** Please Explain                      L-(___.~
  CITY, STATE, ZIP:                                                                                                                   METHOD OF RELEASE/DISCLOSURE:


                                                                                                                                      1
                                                                                                           0 Fax (t::me~ cy Only) Fa}!)umb~~~
  CONTACT NUMBERS:
                                                                                                           0 Mall          ther             ' (        /JL)          rL . (
                                                     INFORMATION TO BE USED/DISCLOSED: (Check aJI that apply)                           1               t
                                                                                                                                                                                                                   ·-
  Is this request for psychotherapy notes? 0 Yes, then this is the only Item you may request on this authorization. You must submit another authorization for other Items below;·-
                                           0 No, then you may check as many Items below as you need,
 D Pertinent Package                      0 EKG, EEG, EMG                                 0 Pathology Slides             0 Psychiatric Evaluatlons{Tests
 D Front Sheet                            0 Laboratory Report                             0 Physician Orders             0 Infections Disease (Including HIV Test Results)
 0 Discharge summary                      0 EA Information                               0 Progress Notes                0 Consultations
 D History/Physical                       0 Imaging Reports (X·rays, CTs, MRis)          0 Nursing Information           ~omplete Copy
 0 Operative ReporVProcedure
 0 Cathl.ab
                                          0 Imaging Films
                                          0 Pathology Report
                                                                                         0 Medication Records
                                                                                         0 Therapy Notes
                                                                                                                         ~~~~lzatlon Record '~P1Slcc·                                                   .\
 J understand that:
    1.    I may refuse to sign this authorization and that It Is strictly voluntary.
    2.    My treatment, payment, enrollment or eligibility for benefits may not be conditioned on signing this authorization.
    3.    Medldallnformation Is considered Protected Health Information (PHI) under both Federal and State Privacy Laws.
    4.    Unless otherwise specified, this authorization shall expire 180 days from the date of my signature, OR from the date of discharge, whichever Is later.
           (Othervvlse spectfled date                                         )
    5.    I acknowledge, and hereby consent to such, that the released information may contain alcohol, drug abuse, psychiatric, HIV testing, HIV results or AIDS
          information.
    6.    A facility may not condition the provision of treatment to an individual on signing an authorization except for:
             1. · Research-related treatment; and
             2. Health care that Is solely for the purpose of creating Information for disclosure to a third party.
   7.    I may revoke an authorization In writing except to the extent that:
             i, The facility has taken action prior to receiving the revocation; or
             2. If an authorization was obtained as a condition of obtaining Insurance coverage.
         Further details may be found In the Notice of Privacy Practices.                                                                                                                                     --
   8.    If the requester or receiver Is not a health plan or health care provider, the released Information may no longer be protected by federal privacy
         regulations and may be redlsclosed.
   9.    I understand that I may see and obtain a copy of the Information described on this form, for a reasonable copy fee, If I ask for it. There Is a fee for copy
         setvlces rendered.
  1o.    I will receive a copy of this form after I sign it.
                                                                      SIGNATURES
J have read the above and authorize tl)p disclosure of the protected health information as~staled.

 s~c;::J!Vhori2J~ cU-UL----                                                                       Date:    !f/;J(~
Witness (If applicable}:
                                   ,   • v
                                                                                                  Wttness (If Applicable):        -
                                                   Cl\ J(Ll{d '1Clf\\
                                                    ,)                  I
Print Name of Patient or Authorized Party:                                                        Relationship to Patient:


                                                                                                                   StDavid's                     I MEDICAL CENTER
Authorization for Release of Protected Health Information

                                                                                                                   RIVERA.I1ARY DELAROSA          ER
                                                                                                                   Acct;ff: L00071683103M/R#: L001022503
                                                                                                                   loc:L.ER                                                    IF
                                                                                                                   Dr: CEA                                     11/12/13

 IUIIlllllllllllllllllll
III. THE REPORT IS A GOOD FAITH EFFORT TO COMPLY WITH
CHAPTER 74

      Appellant also complains that Dr. Lipson's report does not provide it

adequate notice ("good faith effort") under TEX. Crv. PRAC. & REM. CODE

§74.351(1). To qualify as a good faith effort, it must inform the defendant of the

conduct called into question and provide a basis for the trial court to conclude the

claims have merit. Scoresby v. Santillan, 346 S.W.3d 546, 556 (Tex. 2011). The

Supreme Court's position on expert reports is well described.

      The expe1i report must represent only a good faith effort to provide a
      fair summary of the expert's opinions. A repo1i need not marshal all
      the plaintiffs proof, but it must include the expert's opinion on each
      of the elements identified in the statute.

Am. Transitional Care Centers of Texas, Inc. v. Palacios, 46 S.W.3d 873, 878

(Tex. 2001 ). A "fair summary" is "something less than a full statement of the

applicable standard of care and how it was breached," it merely "sets out what care

was expected, but not given." Id. at 880. Dr. Lipson's detailed report exceeds this

standard.

      A.    SUMMARY DR. LIPSON'S REPORT

            1.     Dr. Lipson's Review of Pertinent Medical and Other Records

      Dr. Lipson's repo1i sets out in detail the information he reviewed in order to

render his opinions. They include:

      a.     The statement of the daughter Martha Mahan;


                                        21
 RIVERA. MARY   11/12/2013 11:15   MR# L001022503   Visit# L00071683103 Clinical Report" Nurses   3 of3




    15:1 0. Reassessment after procedure. The patient reports no complaints and the patient is calm and
    resting quietly. Patient reports current pain level as 0/10. Overall patient status Is improved~ the patient
    states feels better. ED physician notified about patlent1s status. --15:10 Jenny Black, R.N.

    15:26. (APD VS here with patient and family. APS referenence number 64190731. APD VS is working
    with guardian to move patient to a different ·nursing home. If that is not possible, APD VS will contact
    current nursing home to assure patient's safety there.). -~15:26 Jenny Black, R.N ..

    Assault I Forensic Flowsheet
    15:09. The patient has family for support. Personal safety plan, reporting plans, STD and contraceptive
    prophylaxis, need for medical follow-up, counseling, coping/fear reduction and interventions/services
    discussed with patient. The patient has been given education and resource materials. --15:09 Jenny
    Black, R.N ..

DISPOSITION I DISCHARGE
    15:28. BP: 165/70 sitting. HR: 90. RR: 18. Temp: deferred. Condition at departure: improved and
    stable. Patient reports pain level on departure as 0/10. The goals identified in the patient's plan of care
    were met. The following issues were addressed: psycho-social issues, pain control, comfort issues,
    nutritional issues, educational issues and follow up care. Fall risk assessment completed. No fall risk
    identified. No learning barriers present. Discharge Instructions provided and reviewed with the patient.
    Reviewed referral to family practice, a women's shelter, Planned Parenthood, the public health departmen1
    and crisis hotllne for followup and testing. Summary of care provided to famHy. Patient and family
    verbalized understanding. Written Instructions provided in English. Guardian verbalized understanding.
    The patient was discharged by the physician. The patient was discharged to the nursing home and
    accompanied by guardian. The patient left the Emergency Department ambulatory and via private vehicle.
    Driving (guardian.). --15:28 Jenny Black, R.N.

   15:28.
   Departure time; 15:28. --15:28 Jenny Black, R.N..                                        .
   The patient's home medications have been reviewed and validated with patient by the nurse. -.-15:28
   Jenny Black, R.N ..


This report is not final




                                                                                                          APPENDIX 1
                                                                                                                       90
             3.   Dr. Lipson Carefully Reviews Nursing Home Chart and
             Ms. Mahan's Statement

      Dr. Lipson then conducts a careful review of the nursing home chart to

establish the fact that Mrs. Rivera had very poor short and long term memory

problems and often did not remember people or where her room was. Dr. Lipson

goes on to opine that due to her significant mental limitations, Mrs. Rivera required

careful monitoring by the staff. (CR 17.)

      Dr. Lipson then reviews the statement of Martha Mahan, Mrs. Rivera's

daughter and guardian.     Ms. Mahan's statement discussed parties on Friday

afternoons where alcohol is served to the residents. Ms. Mahan reports that certain

male residents acted inappropriately towards Mrs. Rivera and that this fact was

reported to the management. (CR 17.)

      Dr. Lipson then reviews the facts surrounding the discovery of the broken

glass, bloody rags and distressed Mrs. Rivera. He then notes that an external head

to toe exam was done on Mrs. Rivera which found no exterior wounds. No vaginal

exam was done. (CR 17-18.)

      Dr. Lipson then discusses the calling of the police and the examination done

at St. David's Hospital by SANE nurse Jenny Black. Dr. Lipson notes the injuries

to both the posterior and anterior portions of the vagina. He further reviewed the

statement of the SANE nurse indicating definitive "penetration of the female

sexual organ". (CR 18.)
                                        23
              4.    Dr. Lipson Reviews Literature on Sexual Assaults in Texas

      Dr. Lipson then cites literature for the disturbing fact that in the four years

leading up to Mrs. Rivera's assault nearly 400 sexual assaults we!e reported in

Texas nursing homes. Dr. Lipson further relates the fact that those who suffer

from dementia are at particularly high risk for this type of abuse as they are very

poor historians. (CR 18.)

      Dr. Lipson then goes on to discuss how these assaults can be prevented. He

notes that these facilities all provide 24-hour skilled nursing care as required by

law. This means the facility must have skilled nurses as well as certified nursing

aides on staff twenty-four hours a day three hundred and sixty-five days a year.

(CR 18-19.)

      Dr. Lipson goes on to review the literature and reports that most of these

assaults occur at night and if a facility has a history of reported assaults they are at

a greater risk for additional incidents. He then reviews the history of reported

assault, non-compliance and management awareness of these issues. Dr. Lipson

reviews the generallmowledge within the industry of these assaults and the press

coverage regularly offered this issue. (CR 19.)

              5.    Dr. Lipson- Rivera's Injury Foreseeable and Defendant Owed
              Duty to Rivera

      He then opines that with the significant number of assaults in Texas nursing

homes, the recent history of reported assault in Defendant's facility, and the
                                          24
complaints of the daughter Martha Mahan, that it is foreseeable assaults would

occur if precautions are not taken. He then opines a nursing home owes a duty of

protection to patients suffering from mental incapacity. He then writes that such

patients require enhanced supervision and additional staff time to protect them

from others. This is patiicularly true, he states, in a facility with a history of

reported assault and a history of family complaints of inappropriate behavior

towards Mrs. Rivera. (CR 19.)

             6.    Dr. Lipson Sets Out Standard of Care

      After pages of detail concerning the facts, the records and the foreseeability,

Dr. Lipson then sets out the standard of care:

             The standard of care requires the nursing home provide twenty-
             four hour a day skilled nursing care. The practical result of this
             requirement is that the staff must be moving through the halls
             and the rooms of the residents all night long. There should
             never be a time when a staff member is not in the next room or
             moving through the halls next to a resident's room.

            The standard of care requires that following the report of an
            assault at a nursing facility that the facility control unsupervised
            access to the rooms of residents at risk. The standard of care
            requires the facility take note of the families' concerns of
            inappropriate behavior and eliminate access to the patient ·by
            unsupervised males.        Residents at risk include women with
            significant dementia such as Ms. Rivera. In light of the
            family's expressed concern of inappropriate advances to Ms.
            Rivera, the standard requires heightened scrutiny to include
            regular walks through the entire hall at intervals not to exceed
            ten minutes to prevent access to her room by males. The
            standard of care requires the nursing staff document the fact
            that it is performing the regular checks in the patients' charts.
                                         25
               In addition, the standard of care requires Ms. Rivera be moved
               to a room in close proximity to the nursing station following
               complaints of inappropriate contact with Mrs. Rivera.

(CR20.)

               7.    Dr. Lipson Identifies Breaches of Standard of Care

       Dr. Lipson then set out the breaches of the standard of care.

               The facility breached the standard of care by not providing
               twenty-four hour skilled nursing care. The nursing staff was
               not present in the halls or her room to prevent the sexual assault
               ofMs. Rivera.

               The facility breached the standard of care by not preventing
               access to her room by unsupervised males. The records do not
               indicate any checks on Ms. Rivera the night she was assaulted.
               The facility breached the standard of care by not moving Ms.
               Rivera to a room close to the nursing station where no
               unsupervised males could enter her room.

(CR20.)

               8.    Dr. Lipson Identifies the Harm to Mrs. Rivera

      Dr. Lipson then sets out the harm caused. The harm caused Mrs. Rivera is

significant.   She was sexually assaulted.      The injuries to her vagina are well

documented in the SANE nurse report and above. The daughter reports she was

tearful and afraid. This is a common response in sexual assault victims. The

daughter reports this behavior of fear continued even after Mrs. Rivera was

removed from the facility. The fact she suffered from dementia does not lessen the

harmful mental effects of sexual assault. Even an animal can remember when it


                                           26
has been abused. In many ways Mrs. Rivera was like a small child - confused and

afraid as a result of this sexual assault. The history of problems together with the

decision to ignore the families' complaints and eliminate unsupervised males from

Mrs. Rivera's room indicates a conscious disregard for the well-being of Mrs.

Rivera by the facility's management. (CR 20-21.)

             9.     Dr. Lipson Eliminates Other Causes of Injury

      Dr. Lipson then considers other potential causes of this injury. He considers

whether the injuries may be self-inflicted, but discards this idea after a chart review

found no indications of sexual self-stimulation or self-abuse.            He further

considered whether the family might have caused these injuries but again discards

this idea after a chart review indicates the family was nothing but supportive. Dr.

Lipson further notes Mrs. Rivera was in the nursing home at all relevant times and

there was no indication she was assaulted on the way to the hospital to check to see

if she had been sexually assaulted. (CR 21.)

      In short, Dr. Lipson explains the background facts, his review of the medical

and factual history, explains the problem with sexual assaults in nursing hotnes,

explains the standard of care, the breaches of the standard of care as well as the

harm caused. His report explains the Defendant's conduct called into question and

provides detailed information for the trial court to determine the claims have merit.




                                         27
      B.  THE REPORT IS SUFFICIENT AS TO BREACH AND
      CAUSATION

      Appellant argues Dr. Lipson's report is deficient as to breach and causation.

Appellant attempts to put requirements on Dr. Lipson's report that exceed those

required under the Civil Practices and Remedies Code, and ignores what is actually

stated in his report. Appellant's assertions that the report is insufficient in this way

or that way fall apart under examination.

      Dr. Lipson expressly details the breach of the standard of care 1n his

declaration. See CR 20, quoted supra. Dr. Lipson states in his report:

             The standard of care requires the nursing home provide twenty-
             four hour a day skilled nursing care. The practical result of this
             requirement is that the staff must be moving through the halls
             and the rooms of the residents all night long. There should
             never be a time when a staff member is not in the next room or
             moving through the halls next to a resident's room.

             The standard of care requires that following the report of an
             assault at a nursing facility that the facility control unsupervised
             access to the rooms of residents at risk. The standard of care
             requires the facility take note of the families' concerns of
             inappropriate behavior and eliminate access to the patient by
             unsupervised males. Residents at risk include women with
             significant dementia such as Ms. Rivera. In light of the
             family's expressed concern of inappropriate advances to Ms.
             Rivera, the standard requires heightened scrutiny to include
             regular walks through the entire hall at intervals not to exceed
             ten minutes to prevent access to her room by males. The
             standard of care requires the nursing staff document the fact
             that it is performing the regular checks in the patients' charts.
             In addition, the standard of care requires Ms. Rivera be moved
             to a room in close proximity to the nursing station following
             complaints of inappropriate contact with Ms. Rivera.
                                          28
             The facility breached the standard of care by not providing
             twenty-four hour skilled nursing care. The nursing staff was
             not present in the halls or her room to prevent the sexual assault
             ofMs. Rivera.

             The facility breached the standard of care by not preventing
             access to her room by unsupervised males. The records do not
             indicate any checks on Ms. Rivera the night she was assaulted.
             The facility breached the standard of care by not moving Ms.
             Rivera to a room close to the nursing station where no
             unsupervised males could enter her room.

(CR 20.) Dr. Lipson thoroughly and in specific terms describes what tasks the

standard of care requires and how Appellant failed to perform those tasks. Similar

statements were found to be sufficient in another case involving an assault on a

patient (this one committed by the staff):

      Moreover, we conclude that [the expert] identified the care that was
      expected but not rendered under the applicable standard of care. She
      states that Spohn-Shoreline "[f]ailed to provide adequate supervision
      to the CNA [DeJesus] and the RN [Njoh]," "[f]ailed to protect Ms.
      Sanchez from sexual harassment and sexual abuse," and "[f]ailed to
      provide safety to Ms. Sanchez in her immediate post operative [sic]
      when the CNA lifted Ms. Sanchez up and began dancing with her."
      She explains the specific tasks and responsibilities required of Spohn-
      Shoreline and notes that it failed to perform as such.

Christus Spohn Health Sys. Corp. v. Sanchez, 299 S.W.3d 868, 877 (Tex. App.-

Corpus Christi 2009, pet. denied). Dr. Lipson's description of specific failures of

Appellant is tnore than sufficient to meet the good faith standard of Section 74.3 51.

      Appellant argues that Dr. Lipson's report is conclusory as to whether sexual

assault occurred. First, Appellant misstates the law when insisting that Appellee
                                         29
offer an expert optnton that Rivera was sexually assaulted.            See UHS of

Timber/awn, Inc., 281 S.W.3d at 211-13 (discussed supra; "Rape is not a medical

condition. It is an assault. ... We decline to hold that [plaintiff] was required to

proffer an export report opinion that she was in fact raped.") Second, Appellant

ignores the well-documented medical records including the SANE nurse

examination, Ms. Mahan's statement, and Mrs. Rivera's medical history (which

prevents her from being able to consent to sexual activity). All of these facts are

those upon which Dr. Lipson may rely in forming his opinion. TEX. R. EVID. 703.

      Dr. Lipson opined that by not having skilled nursing staff present in the halls

or in Mrs. Rivera's room, no staff was present to prevent the sexual assault. (CR

20.) Appellant failed to prevent access to her room by unsupervised males, failed

to check on Mrs. Rivera the night she was assaulted, and failed to move her close

to the nursing station where no unsupervised males could enter her room. Id. As a

result, "The harm caused [to] Rivera [was] significant.          She was sexually

assaulted." Id. These statements, and others in Dr. Lipson's report, are sufficient

as to breach and causation. See, e.g., UHS ofTimberlawn, Inc. v. S.B. ex rei. A.B.,

281 S.W.3d 207, 213 (Tex. App.-Dallas 2009, pet. denied) (in a case involving

sexual assault by another patient, expert report met Section 74.351 requirements

where expert opined that standard of care required facility to house victim where




                                        30
she could not be accessed by unsupervised males and had facility housed her in a

safe and appropriate manner, she would not have been victimized).

        Finally, Appellant claims that Dr. Lipson failed to exclude ''other, innocuous

causes" for the vaginal bruising, bleeding, crying and confusion Mrs. Rivera

displayed. Contrary to Appellant's assertion, Dr. Lipson did consider other causes

for the injury and found no evidence to support them. 4                        This case is thus

distinguishable from Jelinek v. Casas, 328 S.W.3d 526 (Tex. 2010) and similar

cases cited by Appellants.          In Jelinek, there was no causal nexus between the

defendant hospital's lapse in the treatment of antibiotics and the patient's suffering,

where the expert admitted there was no direct evidence that the patient had an

infection treatable by the omitted antibiotics, but the patient did have two other

infections that could account for all of her symptoms and for which the omitted

antibiotics would have been ineffective. Id. at 534-535. Here, in contrast, there are

no realistic alternative causes for Mrs. Rivera's sexual assault. Further, Dr. Lipson

specifically considered other causes and found the evidence did not support any

cause other than Appellant's negligence. (CR 21.)


4
 He states: "I have considered other causes of this injury. I considered if the vaginal injuries
were self-inflicted. There is no evidence in Ms. Rivera's chart to indicate she engaged in either
sexual self-stimulation or self-abuse. I considered the injury may have been inflicted by
someone outside the facility or even a family member. There is no evidence to support this
approach. There is no record the family was anything other than suppotiive. The timeline in the
chart indicates she was [in] the facility at all relevant times save during transfer to the hospital.
There is no evidence anyone sexually assaulted her when she was being transferred to the
hospital to have her examined for injuries." (CR 21.)
                                                 31
                                  CONCLUSION

      As the trial court correctly determined, Appellant's boilerplate arguments

fall apart upon examination of the actual qualifications and report of Dr. Lipson.

The trial court's order denying Appellant's motion to dismiss should be affirmed

because Dr. Lipson is qualified and his expert report adequately sets forth the

standard of care, identifies how Appellant breached the standard, and explains how

the breach caused the injury Mrs. Rivera suffered. The report constitutes a good

faith effort to comply with Section 74.3 51 because it puts Appellant on notice of

the specific conduct complained of and provides the trial cou1i with a basis on

which to conclude Appellee's claim has merit. See TEX. CIV. PRAC. & REM. CODE

ANN. § 74.351(1); Palacios, 46 S.W.3d at 879. The trial court did not abuse its

discretion in denying Appellant's Motion to Dismiss.

                                     PRAYER

      For the foregoing reasons, Appellee respectfully requests that the Cou1i

affirm the trial court's denial of Appellant's Motion to Dismiss. In the alternative,

if the Cou1i finds the expert report to be deficient, Appellee prays that the Court

remand the case for consideration of a thirty-day extension to cure the deficiency.

See Scoresby v. Santillan, 346 S.W.3d 546, 557 (Tex. 2011) ("a thirty-day

extension to cure deficiencies in an expert repo1i may be granted if the report is

served by the statutory deadline, if it contains the opinion of an individual with


                                         32
expertise that the claim has merit, and if the defendant's conduct is implicated.");

Leland v. Branda!, 257 S.W.3d 204, 207-208 (Tex. 2008) (court of appeals has

discretion to sua sponte remand the case for consideration of a thirty-day extension

to cure a report's deficiency).

                                         Respectfully Submitted:


                                          Isl Jack Modesett, III
                                         JACI( MODESETT, III
                                         State Bar No. 1424433 7
                                         WALTER V. WILLIAMS
                                         State Bar No. 21584800
                                         MODESETTWILLIAMS, PLLC
                                         515 Congress Ave., Suite 1650
                                         Austin, Texas 78701
                                         Telephone: (512) 472-6097
                                         Facsimile: (512) 481-0130
                                         ATTORNEYS FOR APPELLEE

                          CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of December 20 15, the foregoing Brief
of Appellee was electronically filed with the Clerk of Court using the Texas Online
E-file system, and a true and correct copy was served via the Court's e-filing
service, electronic mail and U. S. Regular Mail on the following counsel:

      Emily J. Davenport
      Janice Byington
      Reed, Clayman, Meeker & Hargett, PLLC
      5608 Parkcrest Drive, Suite 200
      Austin, Texas 78731
      edavenpo1i@rcmhlaw.com
      jbyington@rcmhlaw.com
                                      Isl Jack Modesett, III
                                         Jack Modesett, III


                                        33
                      CERTIFICATE OF COMPLIANCE

       I hereby certify that this brief complies with Tex. R. App. P. 9.4(i)(2)(B) in
that it contains 7333 words, exclusive of the items identified in Tex. R. App. P.
9.4(i)(l ).

                                          Is/ Jack Modesett, III
                                              Jack Modesett, III




                                         34
                                                                            1/30/2015 3:11:20 PM
                                                                                                 Velva L. Price
                                                                                                District Clerk
                                                                                                Travis County
                                 CAUSE NO. D-1-GN-14-005169                                  D-1-GN-14-005169


MARTHA MAHAN, AS THE REPRE-      §                            IN THE DISTRICT COURT OF
SENTATIVE OF THE ESTATE OF       §
MARY RIVERA,                     §
                                 §
v.                               §                            TRAVIS COUNTY, TEXAS
                                 §
PM MANAGEMENT- AUSTIN NC, LLC §
d/b/a GRACY WOODS I NURSING HOME §                            250TH JUDICIAL DISTRICT

           PLAINTIFF'S CHAPTER 74 PRODUCTION OF EXPERT REPORT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Martha Mahan, as the Representative of the Estate of Mary Rivera, Plaintiff

in the above-entitled and numbered cause, and files this, Plaintiffs Production of Expert Reports

pursuant to Civil Practice & Remedies Code, Title 4, Liability in Tort, Section 74.351, and in

support thereof, would respectfully show unto the Court as follows:

                                                 I.

       In cmnpliance with Civil Practice & Remedies Code, Title 4, Liability in Tort, Section

74.3 51, Plaintiffs hereby file the attached report of Loren Lipson, M.D. (attached hereto as Exhibit

A).




                                                                                             APPENDIX 1
                                                                                                          11
                                                     II.

        Plaintiffs hereby also provide opposing counsel with copies of Loren Lipson, M.D.'s

 curriculum vitae (attached as Ex. 1 to Report), in co1npliance with Civil Practice & Re1nedies

 Code, Title 4, Liability in Tort, Section 74.351.

                                                            Respectfully Submitted,

                                                            MODESETTWILLIAMS, PLLC
                                                            2202 Lake Austin Boulevard
                                                            Austin, Texas 78703
                                                            512.472.6097 - Telephone
                                                            512.481.0130- Telecopier                                            . .
                                                                                                 ~---~~-,.:== ·-~--~--··~~"··-- ~---
                                                               ,( \                        -7 '
                                                                                           . ~. =~~·~                .
                                                                                                           --- "~-~- ~~



                                                                        rl~-
                                                                           f~~· -- ~~ )
                                                                  (\




                                                     By..
                                                              ).tt?wiJM
                                                              ,,
                                                              !
                                                                  .



                                                                   t_        /-~~k
                                                                             - vt;   " .
                                                                                               ~-~

                                                            J atk/Modesett, III
                                                            Tpx.{ls Bar No. 14244337
                                                            #Iter V. Williruns
                                                            Texas Bar No. 21584800




Plaintiff's Chapter 74 Production of Expert Report                                                   Page 2


                                                                                                    APPENDIX 1
                                                                                                                           12
                                 CERTIFICATE OF SERVICE

        I hereby do certify that in compliance with the provisions of Rule 21a, a true and correct
 copy of the above and foregoing has been served via Pro Docs electronic service on this 3oth day
 of January, 2015 as follows:

        Emily J. Davenport
        K.emp Smith, LLP
        816 Congress Avenue, Suite 1260
        Austin, Texas 78701-2443
        Emily.davenport@kempsmith. con1




Plaintiff's Chapter 74 Production of Expert Report                                        Page 3


                                                                                          APPENDIX 1
                                                                                                       13
EXHIBIT A




            APPENDIX 1
                         14
                         DECLARATION OF LOREN G. LIPSON, M.D.

        I, Loren G. Lipson, M.D., declare as follows:

        I am a licensed physician in the State of California. I am Board-Certified in Internal

Medicine, as well as in Quality Assurance and Utilization Review. I have been board certified in

Geriatric Medicine.

        My cuniculun1 vitae, attached hereto as Exhibit 1 accurately reflects my education, training

and experience as a Medical Doctor, Professor Emeritus of Medicine at the ICeclc School of

Medicine at the University of Southern California, Los Angeles, California, Affiliate Professor in

the Biomedical WWAMI Program, College of Arts and Sciences, and Affiliate Professor at the

College of Health and Social Welfare both at the University of Alaska Anchorage. I an1 the

fonner chief of the section of Geriatric Medicine and Associate Professor of Medicine,

Gerontology, Clinical Phan11acy, Medical Dentistry and Public Health, and Occupational Science

and Occupational Therapy, all at the University of Southern California where I have been on the

faculty for over 29 years.

       In addition, I am a consultant to the Departtnent of Justice United States and the States of

California and New J\tfexico, and the Office of the Inspector General, U.S. Departlnent of Health

and Human Services in areas of geriatric care and elder abuse. I have served as a Consultant to

the Departments of Administration, Health and Social Services and Law, State of Alaska, in the

areas of geriatric medicine and long term care. I also have been the Physician Advisor to USC

University Hospital in areas of utilization1nanagement and quality assurance.

       I have extensive personal experience in primary medical care as well as subspecialty

consultation and long-term care. I personally have provided care for patients in addition to my

acadetnic teaching, research and administrative responsibilities. My background is more fully

DECLARATION OF LOREN G. LIPSON, M.D.                                                      PAGE 1



                                                                                           APPENDIX 1
                                                                                                        15
 described in my curriculum vitae attached hereto as Exhibit A.

           I an1 fatniliar with the proble1n of sexual assault in the nursing home setting. I am familiar

 with the standard of care for preventing such assaults.

           I continue to treat patients in the long tenn care setting and have done so for more than

thirty years. I am fatniliar with the standard of care for the treatlnent of patients like Mary Rivera

and familiar with the required training of employees providing care to residents like Mary Rivera.

           I have reviewed the following records. They forn1ulate a basis for my opinions in this

1natter.

           1.     The statement ofthe daughter, Martha Mahan;

           2.     The Gracy Woods I records;

           3.     The SANE Nurse Report;

           4.     The SANE Nurse Statement

           5.     The St. David's Hospital Records

           6.     The guardianship records regarding Ms. Rivera; and

           7.     Texas Department of Aging and Disability Services' Reports.

           The nursing home had a complaint of a sexual assault of a resident several months before

the assault of Ms. Rivera. This report should place the facility on a heightened alert for this

problem. The facility was cited by DADS for:

           1.     Failing to impletnent written policies that protect against this activity; and

       2.         Failing to rep011: the incident to law enforcement.

       On June 20, 2013, Ms. Mary Rivera was placed under the guardianship of her daughter,

Martha Mahan, by Judge Guy Herman.              Judge Herman detennined that Mary Rivera was a

"totally incapacitated person without capacity to care for herself.'' (Ex. 1)

DECLARATION OF LOREN G. LIPSON, M.D.                                                           PAGE2



                                                                                                   APPENDIX 1
                                                                                                                16
         The findings of Judge Herman are consistent with the records from Gracy Woods I, (the

 nursing home) where Ms. Rivera was a long tenn resident.

        When Ms. Rivera adtnitted to the nursing home she carried a diagnosis of dementia. A

 review of the nursing home chart indicates that Ms. Rivera's short- and long-te1n1 n1emory

 declined over the tin1e of her residency. The chart indicated she frequently did not know the

location of her roon1, the season of the year or recognize staffn1embers. This is confirmed in the

appointment of her guardian when Judge Hern1an finds Ms. Rivera as "totally incapacitated" due

to mental as well as physical limitations.

        The nm·sing home chart describes an individual who, while able to ambulate, clearly

required careful monitoring due to significant mentallin1itations. The nursing home chart further

indicates Ms. Rivera suffered frotn depression secondary to the diagnosis of dementia as well as

due to her adtnission to the nursing home, an admission she likely did not fully understand.

        The daughter of Ms. Rivera describes in her statetnent alcohol parties that the nursing home

had on Friday aften1oons. (Ex. 2) She states that another male resident would inappropriately

touch or speak to Ms. Rivera. (Ex. 2) The daughter reported this concern to the management of

the nursing home. The nurses caring for Ms. Rivera were aware of this behavior. (Ex. 2)

        Early on November 9, 2013, a Saturday 111orning, the daughter visited her mother at the

nursing home. She found her more confused than usual and crying. The daughter also folmd

broken Christmas ornaments on the floor. She took her n101n to the bathroom, and she appeared

to be in pain. Ms. Rivera urinated standing up, which was unusual. After she put her mom back

to bed, the daughter used the restroom herself. When she was discarding a paper towel she noted

there was a pile of bloody rags in the trash.



DECLARATION OF LOREN G. LIPSON, M.D.                                                      PAGE3



                                                                                            APPENDIX 1
                                                                                                         17
           Concerned that her n1other had fallen, she took the rags to the charge nurse, Wendy, who

 did ahead-to-toe skin examination. The nursing hmne records confinn that no open wounds were

 found. The daughter ultimately took her mother to the hospital where they found bruising to her

back. No vaginal exan1 was done at that thne.

           The daughter reports Ms. Rivera continued to act like she was afraid. She noted bleeding

fro1n her mother's vagina.      The daughter began to suspect sexual assault.        The police were

notified.

           Ms. Rivera was taken to St. David's Hospital. An examination was done by a Sexual

Assault Nurse Examiner (SANE Nurse). The SANE nurse told Ms. Rivera that her n1other had

suffered vaginal trauma.      The SANE nurse exam specifically found tramna to the posterior

fourchette/fossa navicularis as well as trauma to the periurethral area of the vagina. (Ex. 3) In

other words, she found bruising to both the front of the vagina as well as the posterior of the vaginal

wall.   (Ex. 3) The statetnent of the SANE nurse indicates the findings "definitively indicate

penetration of the fetnale sexual organ."       (Ex. 4)    As referenced above, Ms. Rivera was

incotnpetent. In other words, she was sexually assaulted as she is unable to give consent to sexual

contact.

        Sexual assault in the nursing home environn1ent is a very serious problem. In the four

years leading up to this assault, nearly four htmdred sexual assaults were reported in Texas nursing

homes. At high risk are seniors such as Ms. Rivera who suffer from dementia. They are poor

historians due to their illness and many suffer fi·on1 iinpaired cotnmunication sldlls. As such they

are extre1nely vulnerable.

        The good nevvs is that, if the ntu·sing home takes a few simple steps, the assaults can be

prevented. Facilities such as this nursing home are 24 hout skilled nursing facilities. This means

DECLARATION OF LOREN G. LIPSON, M.D.                                                         PAGE4



                                                                                               APPENDIX 1
                                                                                                            18
 they are required by law to have sldlled nursing staff as well as certified nurses' aides on duty and

 providing care to the residents twenty-four hours a day, seven days a week, three hundred and

 sixty five days a year. The nursing hon1e in question has one hundred and eighteen beds in the

 entire facility. These types of assaults, according to most reports in the literature, occur at night.

        The literature indicates that facilities with a history of abuse arid noncompliance are more

likely to have future incidents of abuse. This nursing facility has a history of reported abuse and

sexual abuse and was cited by the state for several indications of neglect leading up to the assault

of Ms. Rivera. The ntu·sing home management and owners are aware of this history of abuse and

are obligated to take steps to prevent future abuse. Everyone in the nursing home business is

aware of the problen1 of sexual assault. It is well discussed in the literature and the press. Given

the history of problems in the facility and the complaints of the daughter, it is foreseeable assaults

like this would occur without the proper precautions.

        This nursing home owes a duty of protection to patients suffering frotn mental incapacity

due to decreased cognitive abilities.     This duty includes monitoring the physical and mental

conditions of the patients and meeting the fundamental care needs of the residents. Nursing

homes are required to assess each resident's needs and capabilities. Sotne residents, like Ms.

Rivera, require enhanced supervision and additional staff to protect them from others.            The

nursing home must take reasonable precautions to protect Ms. Rivera from the foreseeable

consequences of her impairment including sexual assault. This is particularly true when there is

a previously reported assault and the patient's family has voiced concerns ·of inappropriate

behavior towards their tnother.




DECLARATION OF LOREN G. LIPSON, M.D.                                                         PAGES



                                                                                              APPENDIX 1
                                                                                                           19
                                     STANDARDS OF CARE

         1.     The standard of care requires the nursing hmne provide twenty-four hour a day
                skilled nursing care. The practical result of this requirement is that the staff must
                be n1oving through the halls and the rooms of the residents all night long. There
                should never be a time when a staff member is not in the next room or moving
                through the halls next to a resident's room.

        2.     The standard of care requires that following the repoti of an assault at a nursing
               facility that the facility control unsupervised access to the rooms of residents at tisk.
               The standard of care requires the facility take note of the families' concerns of
               inappropriate behavior and eliminate access to the patient by unsupervised n1ales.
               Residents at risk include vv-omen with significant dementia such as Ms. Rivera. In
               light of the families expressed concern of inappropriate advances to Ms. Rivera, the
               standard requires heightened scrutiny to include regular walks through the entire
               hall at intervals not to exceed tentninutes to prevent access to her room by males.
               The standard of care requires the nursing staff document the fact that it is
               perfotming the regular checks in the patients' charts. In addition, the standard of
               care requires Ms. Rivera be moved to a room in close proximity to the ntu·sing
               station following complaints of inappropriate contact with Ms. Rivera.

                                 BREACII OF STANDARD OF CARE

        1.     The facility breached the standard of care by not providing twenty-four hour sldlled
               nursing care. The nursing staff was not present in the halls or her room to prevent
               the sexual assault of Ms. Rivera.

        2.     The facility breached the standard of care by not preventing access to her room by
               unsupervised n1ales. The records do not indicate any checks on Ms. Rivera the
               night she was assaulted. The facility breached the standard of care by not moving
               Ms. Rivera to a room close to the nursing station where no unsupervised males
               could enter her room.

                                              HARM

       The harm caused Ms. Rivera is significant. She \Vas sexually assaulted. The injuries to

her vagina are well documented in the SANE nurse report and above. The daughter reports she

was tearful and afraid. · This is a cotntnon response in sexual assault victims. The daughter

reports this behavior of fear continued even after Ms. Rivera was removed fron1 the facility.     The

fact she suffered from dementia does not lessen the harmfuln1ental effects of sexual assault. Even


DECLARATION OF LOREN G. LIPSON, M.D.                                                         PAGE6



                                                                                               APPENDIX 1
                                                                                                            20
an anitnal can remen1ber when it has been abused. In tnany ways Ms. Rivera was like a small

child -confused and afraid as a result of this sexual assault. The history of problems together

with the decision to ignore the fatnilies' cotnplaints and eliminate unsupervised males from Ms.

Rivera's rootn indicates a conscious disregard for the well-being of Ms. Rivera by the facility's

tnanagement.

        I have considered other causes of this injury. I considered if the vaginal injuries were self-

inflicted. There is no evidence in Ms. Rivera's chart to indicate she engaged in either sexual self-

stimulation or self-abuse. I considered the injury may have been inflicted by son1eone outside the

facility or even a fatnily n1ember. There is no evidence to support this approach. There is no

record the family was anything other than supportive. The titneline in the chart indicates she was

the facility at all relevant tin1es save during transfer to the hospital. There is no evidence anyone

sexually assaulted her when she was being transferred to the hospital to have her exatnined for

injuries.




DECLARATION OF LOREN G. LIPSON, M.D.                                                        PAGE7



                                                                                             APPENDIX 1
                                                                                                          21
        I declare tmder the penalty of pe1jury under the laws of the State of California that the
 foregoing is true and correct

         Executed this   P,~ay of~ , 2015.

                                                       Cf~,




DB:CtARA.TlON OF LO:REN G. LlPSONJ I\1.D.                                              PAGE8




                                                                                             APPENDIX 1
                                                                                                          22
EXHIBIT A




            APPENDIX 1
                         23
                                                                                        CDAAIC'OL'VM VITAE


                                                                                                August 1, 2009

                                                      A.      P~l'HOlUlllnfol'matio:n.

                                                              L         Nmtie;                  Loren G. Lipson) M.D.
                                                              2.        11tles!                 Professol' Emeritns ofMedichte at the Keck School
                                                                                                of Medicine of the University of Southern
                                                                                                Califonrlap Los Angeles> Califonrla; and AffiJiat6
                                                                                                Professor~ Biomedical WWAMI Ptogram> College
                                                                                                of A:tts and Sciences~ and Affiliate Professor~
                                                                                                College of Health and Social Welfar1;1 at the
                                                                                                University of Alaska Anchorage.

                                                           3.          MaiH11g Address!                     P.O, BoxJ
                                                                                                            South Pasadena, California 91 031
                                                           4.          Business Telephone: 626-403w0169

                                                           5.          Fax:                                626-403.-0165

                                                          6.           Paget!                              800 ..20~-2380 (Numetio Only)

                                                    B. Educafio.tt

                                                          1.          High Sobool- :Sirminghmn Bigh School~ Van Nuys) Califor.hla.
                                                                      Graduated, June 1961.

                                                         2~           University- U.C.L.A.~ B.S. in Chemistrywithami:no1•inMath
                                                                      and En~lish.
                                                                      (Sununa Cmn. Laude)1 June 1965,

                                                         3.           Medical School - The J'olms llopldns University Schqol of
                                                                      Medicine> Baltimore~ 'Maryland: M.D., June 1969
                                                         4,           Internship ..... The Johns Hopkins I-Iospital1 Osler Medical Service~
                                                                      1969-1970.

                                                        5.            Residency .. The Joh1.1s Hopldns Hospital~ Osle1· Medical Servlce~
                                                                      1970-1971                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                I


-··.-----···-······-··-·------ --- ···----"· .,. --··--·--:--------.-:::-7-:-.------;-:--,-~,-.,·-----~-~----·-;·--·--·   ...... ---·-··-·· ·---..   ---·~--·--....- ..,....................... -·------·--'·--··~----------··------- ............
                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                     ! ......... \ .   -
                                                                                                                                                                                                                                                     ii         j
                                                                                                                                                                                                                                                                l

                                                                                                                                                                                                                                                                iI
                     'i d •       .   .                                                                          "'"'                                                             '1l •
                                                                                                                                                                                                                                                                I

                                                                                                                                                                                                                   APPENDIX 1
                                                                                                                                                                                                                                                      24
                                                                                                                                                                                                                                                         I       I
                                                                                                          6,                     Fellowships:

                                                                                                                                 a.                     Tite Johns Hopkins University School of Medicine,
                                                                                                                                                       Balthnote:l Marylnnd: Clinical Fellow in             Medicine~ 1969~
                                                                                                                                                       1971

                                                                                                                     · b.                            The Natiol1al ftlstitutes of Health., Beth~sd~ Marylaud!
                                                                                                                                                     Research Associate - l?rote:in Chemistty; Physical
                                                                                                                                                     Biochemistry~ Moleculat Biology ..... Labot·atory of
                                                                                                                                                     ~Chemical Biology. Nationat Institute of Atthtitis~
                                                                                                                                                     Metaoolio and Digesti~e Diseases (NIAMDD), 1971-1973,

                                                                                                                              o.                     Massaclmsetts Genetal Hospital~ Bostoni Massachusetts:
                                                                                                                                                     Clinical and Research Fellow 1n Medicine (Endocrlnology
                                                                                                                                                     and Metabolism)~ 1973.-1976
                                                                                                                             d,                     Harvard Medical School, Boston, h1assaoltusettsf Clinitml
                                                                                                                                                    .and Research Fellow in Medicine (Endoorinology and
                                                                                                                                                    Metabolfsin)>l973 .. 197S.                                           ·

                                                                                                                            e~                     Ha:rvru:d Medical School, Boston, Mass~ohusetts: Jolm A.
                                                                                                                                                   H'ru:tfht•d Seufol' Scholar in G0ri~rtdc Medicine_, D:lvision of
                                                                                                                                                   Aging,1984 ...1985                                                         -

                                                                                                                            f.                     Beth Israel .Hospital~ Boston, Massachtlsetts! Clinieal
                                                                                                                                                   Fellow in Medicine (Gerontology)~ 1984...1985
                                                                                                                            g.                    Brigham - Women~s Hospital, Boston> Massachusetts~
                                                                                                                                                  Clinical Fellow in Medlcine (Get:ontology)1 19&4.. 1985 .


                                                                                                                         h.                      Hebrew Rehabilitation Center for the Aged> Boston,
                                                                                                                                                 Mass'achusetts! Cih1ical Fellow in Gerlatrio Medicine~
                                                                                                                                                 1984 ..1985.

                                                                                                                        i                       Institute of Advanced Studies on Gerontology; Ethel Pemy
                                                                                                                                                Andrus Gerontology Cente1; ·usc~ Los Angeles, Califot.nla!
                                                                                                                                                Fellow in In.stitute, Area-Drugs .in the Elderly; 1985-19&7

                                                                                                                       j. Geriatric Research Institute~ Ethel Percy Andrus Gerontology
                                                                                                                                   Center> USC1 Los Angeles; California: Senior                                      ~esearch
                                                                                                                                   Associate; 1985..1989.

                                                                                                7.                     Honors and. Award



 I
-~:-_-----;-.---~·~·#·~-~---~   .. ~~----.~-----··;--,-.. ---- .---:-.-=.-·.:.:·:;=·:;-;~·-:::.-:.::::.·.:;·.:.--:;·=..:.:.·.:-..=.:.:.:-•• :· :~:: :_-.;··-   ·--2;---~ .. ·-· ........--· ..... ·:-~------------------~-----~··--,..---,..,-
                                                                                                                                                                                                                                            .. c-·~~-.~-~                 I
                                                                                                                                                                                                                                                            ----··••----·-i--- ...
                                                                                                                                                                                                                                                                          I

                        va ,                                                                                                                                                                                    "\ & •
                                                                                                                                                                                                                             .'                                           II



                                                                                                                                                                                                                                         APPENDIX 1
                                                                                                                                                                                                                                                                  25__ 1
                                                             1965                                                Phi Beta Kappa; Recipient of' Merck Award
                                                                                                                 in Chemistry;
                                                                                                                 Outstanding U~tdergt•aduate in Chemtstty
                                                                                                                 Award of Phi Llllllbda Upsilo11; Medal for
                                                                                                                 Soholarship o-£ the Am~dQan Institute of
                                                                                                                 Chemists; The Ramsey :Ptize irt Physical
                                                                                                                 Chemistry; Sigma XI-
                                                                                                                 All atU.C.L.A.

                                                            1968-1969                                           Hemy Strong Denison Scholarship for
                                                                                                                Research in Medicine1 The Johns Hopkins
                                                                                                                Universlty Sohool of' Medicine~

                                                            1975 -1977                                         National Reseru:oh Sel'Vioe Award in
                                                                                                               Diabetes (NIAMDD)} Natioru:tllnstituteu of
                                                                                                               Health.

                                                           1975-1978                                           Daland ·Fellowship in Clinical Medicine,
                                                                                                               American Phllosophloal Society.
                                                           1977 _: '1978                                      CHnioal Investiga.to1' Awro.'d iu Diabetes,
                                                                                                              NIAMDD> National Institutes ofBealth.
                                                           1984.-.1985                                        John. A. Hartfoi'd Senlot Soholat• Award in
                                                                                                              Gel'latdo Medicine, Division of Aging,
                                                                                                              Hanrard'Medical School.

                                                           1989                                              The Genesis Awru:d, Fo:t.' Innovative Health
                                                                                                             Care DeHve1y, Los Artgeles Bushless
                                                                                                             Journal.
                                                          1989                                              Ptofessional. Leadership Program Award,
                                                                                                            Volunteer Cento:r of Los Artgelos.

                                                          1999                                             One of Top 20 :Physicians in the Ch-eater Los
                                                                                                           Angeles Ate a (and only Gerlafliclan
                                                                                                           natned)ll Los Atlgeles Business Jm:unal.

                                                         2000                                               One of Top 1?rlmmy--Caxe Physioiaus in th~
                                                                                                           U.S.~Tow.n an.d Country Magazine.

                                                         2002                                              One of Top Ten Physicians in Los Angetes1
                                                                                                           Amet1car-On-Line.
                                                8.       Licensure:                  California..



·-:::-----· ---~···~---------------··---···---···-···----·-·- ·-·-- --   --.
                                                                                                        3
                                                                               · · · - -·.,.-.:;·.:··-~.-.·--;-;.~-,   "0.: .-,.- ...- ..,   -~,----:·"' ... - .   -   - - -,·-----·-·--·-............. - .................... ~-- •..• --·-~------;-~,...,...,.




                                                                                                                                                                                                   '   .
                                                                                                                                                                                                                         APPENDIX 1
                                                                                             9.            Boards!                         A1nedo(tn Board of I:ntel'nal Medicine> 1974.

                                                                                                           Atnedcan Boatd of Quality Assurance rutd Utilization Review
                                                                                                           Physicians, 1995
                                                                                                           Certificate of Expertise itt Geriatric Medicinel American Board of
                                                                                                           Intel'nal Medicine, 1996


                                                                           C.              Pl·ofesstonal Background

                                                                                   1. Academic Appointments

                                                                                           a~            Tlw Jolms Hopkins University School of Medicine~ Baltlmore7
                                                                                                         Maryland; Clinical Fellow in Medioine~ 1969"197L
                                                                                           b.            Massachusetts General Hospital7 Boston7 Massachusetts; Cltntoa1
                                                                                                         and Reaeatoh Fellow in Medicine (Endocrinology and
                                                                                                         Metabolism)> 1973 ..1976.

                                                                                           c.           Hawatd Medioal School~ J3oston, Massachusetts; Clinioa1 and
                                                                                                        Research Fellow in Medicitl.e (Endocrinology and MetaboliStn),
                                                                                                        1973.. 1975.

                                                                                        d.              Hlu.\Tatd Medical School) Bosto~ Massachusetts; fustructQr ln
                                                                                                        M¢dioine (Diabetes)~ 1975~1978-.

                                                                                        e.              Mammch\lseii:s General Hospital> Boston1 Massachusetts-; Clitllcal
                                                                                                        Assistant in Medicine (Diabetes Unit):~ 1976~1978..

                                                                                                       University of Southern California School of Medicine; Los
                                                                                                       Angeles~ Califonda; Assistant Pxofessor of Medicine (Diabet(7s
                                                                                                       Division); 1978-1981.
                                                                                       gt             University of Southern Cruiforoia School of Medicine~ Los
                                                                                                      Angelesj Califo:mla; Assistant Professor of Medicine~ with tenure
                                                                                                      (Division of Diabetes and Clinical Nutrition)~ 1981 - Jtmtiaty
                                                                                                      1984.

                                                                                      h.              Los Angeles County/Unive:rsity of So'U-thetn Califomia Medical
                                                                                                      Centex) Los Angeloo., California~ Staff Physician in Medicine
                                                                                                      (Diabetes Service), 1978 -.January 1984

                                                                                      i.             University of Southern California School of lVIediclne;p :Los
                                                                                                     Angeles~ Califotuia; Associate Professor of Medicine (Division of
                                                                                                     Geriatric Medicine), January 1984-Septelnber 2006.



       ··"'"'·~~~:·-::::~.::o c·c~=::c:."'"""'-~O:.-.:-:::;,..,.~·-;_:·:,·:-c. ;.-,-,-··.;·,-:;o·~c-···· ---~·-;--~·-·:~ ·---···c-···-···..··-········ ........,.....!. . -.,........ _--·-- _·- -----~····--·   -.· ·------ ·~ .
·."·                   ..
                                                                                                                                                                                                                                --~------------   . -.-·. ,. . -.---. l ·-:· --'   ~---




                             ~~   t1 •                                                     ., ' .                                                                                                                   "\ J •
                                                                                                                                                                                                                                                                ~    I


                                                                                                                                                                                                                                              APPENDIX 1
                                                                                                                                                                                                                                                                             27
                j.      Unive~·sity of Southe111 California S¢l:Cool of Medicine~ Los
                        Angeles? California; Chie~ Dlvlsion of Gerlatdo Medicine· jn the
                        DepartJ;ne11t ofMedlcinej January 19&4- 2005.

                k.      University of Southern Califotnhh Los Angeles~ Califot:nia~
                        Associate Professot of' Gerontology, L~onard Davis School of
                        Gerontology~ Ethel Percy An.drus Gerontology Center~ Januaty
                        1984 ,_ Septetnber 2006.

                1.     University of Southern CalifomiaJ Los Angeles,· California;
                       Assooiate Professor cf Clinical Pharmacy, U.S.C7 Sohool of
                       Pharmacy~ October 1989 .... September 2006~

                m.     Los Angeles County/University of Southe:n1 California Medical
                       Center~ Los Angeles, California; Staff Physloia11 in Medioinej
                       (Oeriatdo Medicine), 1984..2004.

            u,         Sabbatioal   Leave> Harvard Medical School~ Boston,
                       Massachusetts~  Dlvisio11 of Agingt John A. Hartfol'd Seniol'
                       Scholar in Gerlatdc Medicine-~ 19 84- 1985.

            o.        B:dghant & Women~s Hospital, Boston,. Massaohusetts; Clinioal
                      Fellow in Medioine (Oer!atrio Medicine)~ 1984 ..1985.

            p   4     :Beth Israel I-iospital~ Boston~ Massachusetts; Clinical                  Fel~ow      in
                      Medicine (Ge:dai1'lc Ivfedioine), 1984 .... 1935

            q.        University of Southern California, Los Angeles~ California; Senior
                      Research Associate; Getontology Research Institute; Ethel Percy
                      Andrus Gerontology Cente1~ 1985 .-.. 1989.

           r.         University of Southern. California., Los Angeles~ California; Fellow
                      Institute of Advance Study, Ethel Percy Andtus Gerontology
                      Center, 19B5 . . . 1987.

           $.         University of Southern California University Hospital, Los
                      A11geles~ California;
                                       Chief of Geriatric Medicine~ 1991.. 2005

                     University of Southern California . . . School of DentistJ:y -
                     Associate Professor of Medical Dentistry and Public HealthJ 1994
                                                                                                                                             i
                     -September 2006.
                                                                                                                                             I
           u.         Unlversity of Sottthem California~ School of Independent Health
                     _Professionals - Associate Professor o:f Oocupa.!ional Science and
                      Oooupational Therapy~ 1998~ S~ptember 2006.
                                                                                                                                             I
                                                                                                                                             l
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                            J
                                                       ·-·--· ----·----,---,--··-·~-------·- --- -····-·····-·----··-·-----:-- ··--·   ··--·{:··
                                                                                                                                            i
.. D   '                                      '\,! •
                                                                                                                                            j
                                                                                     'i J .•                                   ~~-.

                                                                                 .     .                                                    J


                                                                                                                       APPENDIX 1
               v.       University of Alnska, Anchorage_. Adju11ct Aasooiat~ Professor of
                        Human Biology) 2001- September 2006.

               w.     · UniversitJ of Alaska Southeast, Sitka .... Adj\.1not Associate
                       Professor of Human Studies, 200~ .. 2006.

              x,       University of Alaska, At~ohorage) Affiliate Professor, College of
                       Health and Social Welfare, 2006 -:Present.

              y.       Unive1'sity of Ala~ka. Anchorage~ Afftllate Professm.; Biomedioal
                       WWAMr Program, College of Axts and Sciences~ 2006- Present.

                       Univexsity of Alaska; A.ltchol'age~ Faculty Consultant in Geriat.dcs,
•   i                  Alaska Family Medictil Residency! September 2006- Present.

              aa,      Un1vetsity of Southern California, Keel< School of Medicine~
                       :Professor Emeli'tt1s ofMediohte~ September 2006 - Present.
        2A.            Teaching Responsibilities (University ofSouthern Califotnia) ·
              a. Attenditl.g· Staff :Physician LAC/USC Medical Cent~t· ott the Geue~al
                 Medical Service- teaching and supervising patient oru:e~ both inpatient
                 and ouipatient to house staff and students 1985 - 2004.

          b. Attending Staff Physician. at USC UniversitY Hospital in Geriatric
             Medicine for lv1edic~L Ho1.1se Staff and students. 1991- i005.
          a. Xn charge of the Fellowship Program - Geriatric Medicine. 1985 -
             2004.
                                                                                          .
    I     d. Development at1d improvement of Gerlatdc Medical Cun·loulum in the
             Medical School- UniV'et'sity of Southern CaU£omia. 1985 -2004
          e. Developn1ent of Oedatrlc Medical Core Cm:d:oulum for
                   House Staff~ LAC/USC Medical Center, 1985 ~ 2004
                                                                              fu~   Medical
                                                                                                         • I,




          f. Member of Stee1·1ng Committee~ Key Faculty and Study Site
             Cootditu~tor ~ Pacific Geriatric Education Center at the University of
             Southe1n Califottda(DHHS), 1984-1993.
              .                     .
         g. Atton.ding Physician Year HI Medicine Rotation) 1992.

         1L Dit.'eotot and lecturer in various cou.rses at the Eth£;)1 Percy Andrus
            Gerontology Center including Gerontology 599 - Geriatric Health
                Issues~




                                        '1 j   I
                                                   ..                 1' .                        , a•



                                                                                               APPENDIX 1
                                                                                                                29
                                                                                               i. Director- C.reriatrics Update- A Board Review Course.
                                                                                           j. Director__. ~istoty of Medicine in the Healtlt Sciences Program~ 1994
                                                                                                  ~200L
                                                                                  2l3.              ·Teaching ResponsibiHttes (University of Alaska)

                                                                                           a.        Director.-.. Care oftlte Elderly Cortferenc~,
                                                                                                     University of AlaskaJ So\lthefiSt- Sitka>
                                                                                                     1994-Ptesent

                                                                                           b.        lustruoto:r .- Promoting Best .Practi<3es in Aging, University of
                                                                                                     Alaska, Anchorage>
                                                                                                     2006- Present

                                                                                          c,        Co··Director- University of Washington Med(oal Soltool 596 ~
                                                                                                    Human Biology - Course for Alaskan Students . - Muitl..
                                                                                                    Disciplinary and Ethnicity in Gerontology and Geriatrics,
                                                                                                    (University of Alaska~ Anchotage .. Sprirtg and Fail$ 2009 and then
                                                                                                    yeady).

                                                                                          d.        Co~Dil'ector in Geriatric Education to Alaskan Medio~U St1Jdents iu.
                                                                                                    the University of Washington Medical School WW AMI Progt·arn>
                                                                                                    University of Alaska, Anchorage~ 2006 - Prese11t

                                                                                          e.        Fa-oulty consulmnt in Oerlatdcs to Residents of the Alaska :Fan:rl.ly
                                                                                                    Medicine Residency Program, 2006 . . ., Ptesent.
                                                                                    3.          Administrative Responsibilities

                                                                                         a. Chief of the Division of Geriatric Med~oine~ Departme11t of Medicine,
                                                                                            Unive:tsity of Southern Califbrma. School of M~clicine. In charge of
                                                                                            ataff arid fellow recruitment and trahrlng; divisional budg~t; gtatlt
                                                                                            procu;rement; program. development and S\lpervision of researoh a11d
                                                                                            olllrlcal activity. 1984 . . . 2005~

                                                                                         b.. Study Site Coordinato:r and. Key Faculty .of .the Pacific Gedatrlc
                                                                                             Education Center, Dtrl.versity of Southern California Sohool of
                                                                                               Mt;Jdicine1 1984--1993.                                       ·

                                                                                         c. Senlo:t Staff Physician in charge of Ger1atr1o P.rogtmns at Los Ang~les
                                                                                            County/O"niverslty of Southern Califo1nia Medical Center~ 1985 -
                                                                                            20044

                                                                                         d. Chief o:f Geri~ttic Medicine at the USC University Hospital> 1991 -
                                                                                            2004;


-   -- --~----· ._ __   ·--·   -
                                   ..   ··----·--   ,.._,~   __   ...__,   __ ,




                                                                                                                                                                            APPENDIX 1
                                                                                                                                                                                         30
           e. Faculty liaison betwee11 Geriatric Medicine and Univel'sity affiliated
              hospitals and long term care fuollltles. Director of Oedatrio Medicine
              Private Praotice Platt. 1984 ..... 2004

           f, Dlrectox of the USC Ambulato1y Health Center sites at the Japanese
              Retire:ment Homes and Angelus Plaza., 1985- 1993.

           g. Dft•ectot of the Division of Gedatdo Medicine>s Program at the V.A.
              OutpatielJ.t Clinic in downtown Los Angeles, 1986- 2001.

          h. Director of the DSC Teaching Nm·sing Hon1e Program at Hollenbeck
             :Home ~nd. Atherton Ba})tlst Home, 1999 -2005.

          i: Director of the Senior· Cancer Center at Nords Comprehensive Cancer
             Ce:nte1· and J.iospitalt 1999 - 200 1.

          j. Ditector of the Senior Cru:e Program.~ USC Care and. USC )?hysicians.
             199& - 2002,. .

          k Co.-Director- Adult :Protective Terun - Gerlatdo Medioine Program-
            LAC/USC Medical Center, 2000 ..... 2004.

          L Director - Cate of the Eldedy          Conference~   University of Alaska
            Southeast~ Sitka, 1994 - Present.

         m.   Co~Pxrecto1.· ,__. Gerlatrlo Eduo~t.ion for Alaskan Medical Stndents in the
              WWAMr Program;. University of Alaska1 Anchorage. 2006 ~ :r~·esen.t,

         n. Medical Directol.' .-Alaska Gel'intdo Eduoatton       Center~   Univet·sity of
            Alaska1 Anchorage. 2005 - Pxesent,
         o. Medical Dh·eotot . . . . National Resource Centet for Studies in l'lative
            Amerloan~ Alaskan, and Hawaiia11 Elders, Uni'\lersity of Alask~
            Attchorage, 2006 .. Ptesent
    4.        Senrice

    A. University Service
         a. Medical Executive Cotunrlttee, Deparhnent ofMedloine~ USC 1985-
            2003.

         b. Utilizatioll Management Comtnlttee; USC Universit-y Hospital, 1991--
            1999~ 2003 ..... Present, .Chairman o:tthis Co;nunlttee, 1994---1999.




"til.                           11   4 '



                                                                                             APPENDIX 1
                                                                                                          31!
                  o. Phru:maoy and Therapeutics Committee, LAC/USC Medical Center$
                     2001-2004.

                  d. Pharmacy attd Therapeutics C(ntJ.mittee~ USC University Hospital,
                     1991 - 2005:~ Chairman, 1996- 2000.

                  e~ Pati~ut                 Ca1.·e Evaluation Committee~ USC University Hospiial, 1994 -
                           1999,

                 f. Le6ture;r in School of Pharmacy:. University of Southern California>
                    1985 ..2004.

                 g~       Continuing Medical Post. .Graduate Education Lectures at outlying
                          hospitals~
                                   1979- 20Ct4.
                h. Core Cwt1cultlrn Conunittee forth~ New Medical Sol1ool Cu1·riculu:ml
                   USC School o:fMedioine~ 1998 ..... 2002        ·

                L County Operations Committee~ Department of Medicint)> lAC/USC
                  Medical Center, 1997 . . . 2000

               j. Development CotnrrtitteeJ< Depamnent of Medicine, LAC/USC
                         Medical Center, 1997-2000,
                k. Senior Health Care Progrru.n, USC Cate2 (chair/member);~ USC 199~ .....
                   2002.

               L Executive Committee~ USC Norris Comprehensive Cancer Center and
                 Hospital._ Senior Cancer Catt;} Center, 1998 ... 200l.

               m. Co..Director - Adult l?tot~ctive To                           d, Citizen's Oversight Committee   ·~   CalifDtnia Stem Cell Resea.tch &
                              Cures Act, 2007- Pl·esent.

                       e. Board ofDirectors, USC FriendsofMusic, 1989-1997.

                       f. Task Fotce on Elder Abuse) City of Los Angeles~ 2001 . . . 2004-.

                       g. California Ra1'e Fruit Growel's~ 198 8 - J?t'esent

                       h. Pennsylvallia Horticulture Socjety~ 1992- 200'7.

             · i. Affenpins¢her Club of Amedoal 2002 ,_Present.

                      j. Kenn.el Club ofPasadena, 2004- 2007.

             5,              Milital'y Service
                      1971 . . ~ 1973 Aottve duty as Sutgeon- U.S.F.:H.S. serving as Research
                      Associate (PJ:otein Chemisb:y) in the LaboxatOI'Y of Chemical Biology with
                      Dr. Robet~t Goldbetget and Dr~ Christian Anfmse~ NIAMDD, NIH:
                      I.naotiveResorveU.S,P.H.S.1969-1971, 1973-1979,

            6. Other Activities
                      a. Editor for ENDOCRINOLOGY for Diabetes and I11ter.ntediary
                         Membolism61985 -1986.

                      b. Member of the CotrUUittee of Interdisciplinary GeJriatl'ic Education~
                         Association for Gei'ontology In Highe!' Education) 2002 - 2006·.
                      c. Reviewer fo1•: · AMERICAN JOURNAL OF l?B:YSrOLOGY
                                                 ANNALS OF INTERNAL MEDICINE
                                                 ARCHIVES OF INTERNA:L MEDICINE
                                                 BIOCHEMICAL MEDICINE
                                                 DIABETES
                                                 BNDOCRINILOGY
                                                 EXPERDMENTALGERDNTOLOGY
                                                 JOURNAL OF CLINICAL ENDOCRINOLOGY
                                                 AND. METABOLISM
                                                 JOURNAL OF GERONTOLOGY
                                                 HORMONE AND METABOLISM RESEARCH
                                                 JOl.JRNAL OF TI):E AMERICAN GERIATRICS
                                                 socmrY
                                                 DRUGS AND AGING
                                                 NEW ENGLAND JOURNAL OF MEDICINE




,., 6   I
                  '    r




                                                                                                      APPENDIX 1
                                                                                                                   33
                                                                                                                                                        '.




                                                                                         1.                      Local
                                                                                                                                      Ct•oss ~"fown Endocrine Club
                                                                                                                                      PL·ofessional Staff Association of LAC/USC Medical Center
                                                                                                                                      Center Fellow of the UCLMJSC Long Term Care Gerontology
                                                                                                                                      Center
                                                                                                                                      Far Eastern Study Center USC/UCLA
                                                                                                                                      California ~ssociation of Medical Directors
                                                                                       2.                      Regional

                                                                                                                                     We,~tern s·ociety for Clinical Investigation
                                                                                                                                     We.sterlJ. Section of the Arnel'ican Federation tor Clinical R()searoh


                                                                                      3.                      National

                                                                                                                                  Sigu.ta Xi~ Phi Beta Kappa) Phi Lambda Upsilo11
                                                                                                                                  The Johns :S:opldns Medical an.d Surgical Society
                                                                                                                                  The Joh11s Hopkins flisto.ty ofMediclne Club
                                                                                                                                  The Associates of the Countway Librm'j
                                                                                                                                  tlle American Association for the History of Medicine
                                                                                                                                  A:tnerloau Federation for Clinical Research
                                                                                                                                  Amerloan'niabetes Assootation
                                                                                                                                  The Endocrine Society
                                                                                                                                  American Phy~lo1C1gical Society
                                                                                                                                  The Gerontological S{)ciety of Afiledca.
                                                                                                                                  The Amerloan Geriatric Society
                                                                                                                                  The American Federation fm: Aging Research
                                                                                                                                  American Gerontological Associatio11
                                                                                                                                  American Association of Medical Ditectors           .: ~.. . .
                                                            E.                      Cnnsult~.ntshlps ~nd :O:h·ectol'ships

                                                                                    1,                     Consnltant in Geriatric Medicine and Supeu'ViSoi' of the Oerlatdc 1?rognun
                                                                                                           at the Veterans Administration Outpatient Clinic in downtown Los
                                                                                                           Angeles~ 1986-2001.

                                                                                2.                         Executive Director of the USC Alnbulatoty Health Center at Angelus
                                                                                                           Plaza, 1989~ 1993.                                         .

                                                                                3.                         Board of Dil'ectors~ California Assoeiation af Medical                       birt;Jotors~   1992 ~
                                                                                                           1999, .

                                                                               4.                          Board ofDirector, USC friends ofMusic.I989-1997.


-·--••~••·r~·~--~~-   -   •·•· •••   - · - -• ~·-••--••••   ~----   • •· -. ••• -   ,_,,, ••   ~·-   ---•- •--··•----•••r• __ ,._ __ ._,.,,.,_,_ -••• •• •




                                                                                                t      •




                                                                                                                                                                                                                APPENDIX 1
                                                          5.          Consultant in Gerlatdc 1vfedioin~ and Long Tettn Care- State of Alaska
                                                                      1991-2004;

                                                                     a,           Department of Administratio11
                                                                     b,           Departmentb£Realth and Social Services
                                                                     c,           Department of Law
                                                                     d.           Mental Healfu Board

                                                          6.         Appointments in Gedatrlos ..-.University of Alaska:

                                                                     a.          Sitka

                                                                                    I.                Adjunct Associate Professor of Human Studies) 2003 ..
                                                                                                      2006.
                                                                                    IL                Course Direotox - Care of the Bldel'lY Conference) 1994
                                                                                                      Present
                                                                    b,          Anchol'age ·

                                                                                   l.                 Affiliate Ptofess01~ College of Arts and Soienoes~
                                                                                                      Biomedical WWAMl Program~ 2006 .. Present
                                                                                   II.                Cotlsultant~ Co-.Founder artd Medical Director ..... Alaska
                                                                                                      Oedatdc Institute tlu:ough the Alaska Oerlatric Education
                                                                                                      Center~ 2003 ~ Present.
                                                                                  IIL                 Consultant ·· fnstitute of Circumpolar .Health
                                                                                  IV.                 Consultant and Medical Director -National Resourae
                                                                                                      Ce.nteJ.' fol' Arnedoan Indiausll Alaska Natives and Native
                                                                                                      Hawaiian EldetsJI 2005 .... Presertt.
                                                                                  V.                 ·Faculty Consultant in Geriatrics? Alaska Family
                                                                                                      Reside11cy Ptogrmn~ 2005 •· Pl'esent
                                                                                  Vt                  Affiliate P.:t::ofessm:~~ College of Health rutd Social Welfare.
                                                     7.           Consultant> British Columbia Health Foundation., 1994 ..... 19,99.

                                                     8.           Consultant in Gel'latdc Medicine w.d Long Term Care, Silverado Seniot·
                                                                  L:f:vlng Centers) San Juan Capistt·anoJ CA 2001 ..... 2002.

                                                   ·9..          Consultant in Geriatric Medicine and Supervisor of the- Gedatdo Medicine
                                                                 Medical House StaffThaining Pxogram, !Ce:tn Medical Center~ Bakersfield~
                                                                 CA 1936 .-... 2003.

                                                     10.         Consultant ill Geriatric Medicine and Supetv1so.t of the Gedab:ic Family ·
                                                                 Medicine House Staff Training Program, Glendalo Adventist lVIedtcal
                                                                 Center, Glendale~ CA 1998-2001



········--------·------------ ... -·-: -- ·-.--·:----:·:····----------~-·--.- · : . ····· .- -----·-·. ------. ·---···----1:2---·--.--------- -- ...


                                       ... 6 •                                           1   ~   I
                                                                                                                                                                          ·,



                                                                                                                                                                         APPENDIX 1
                                                                                                                                                                                      35
                                   11.            Cons-ult$lt i.n Geriatric Progran1 Deveiopme11t . _. . Bay Shores                                                                         Medio~l
                                                  Gronp., Torrance~ CA.) 1986-1989.

                                  12.             Consultant in Geriat.tlc P1'c;>gram Development .... San Phnas Co):'U1rtun.lty,
                                                  Hospital, 1986-1989.

                                 13.              Consultant in. Gedatrlc Program Development and Long Tenn Care -
                                                  Keiro Services ~ The Jap.!inese ..... American Retirement Homes~ Los
                                                  Angeles, CA.> 1986 .... 1993.

                                 14.              Consultant in Gedatric Ptogram Development and Loug Term Cal'e--the
                                                  Motion Pfoture an State ofCaliforn1a)
                                                 Depru.1to.ent of Social.S~rvices> 2000- Ptesent

.I
 lI
                               16..              Consultant in Elder Abuse~ Gedatric Medicine ~nd Long Te11n Care~ State
                                                 of California7 Department of Justice~ Office. of the Attorney Gertetalj
                                                 Bureau ofMedioal Fraud and Elder Abuse., 2000 _.Present.

                               17,               Consultant in Long Tetm Care~ Eld0r Abuse and Geriatric Medtoi~e -
                                                 State ofCalifomia, Department of Justice~ Office of the Attot.ney Ge1~enu~
                                                 Bureau of Medical Fraud and Eld{)r Abuse - Operation Gua1'dians (lltttsing
                                                 homes .. un.am10unced inspections) 2000 - Ptesent.

                              18.                Consultant in Long Term Care.~ Geriatdo Medicine and Elder Abuse ...,
                                                 State of New M~xico 1 Departm.ent of Justice, Offioo of the Attorney
                                                 General, Medicaid Fraud and Elde:r Abuse Unit~ 2003 . . . Present.

                             19.                Consulta11t in Long Term Cftte, Geciatrio Medicin6 and Elder Abuse>
                                                United States of Arnerlcal Department of Justice, Civil Rights Dl11Islon,
               • •• ·.t. .,......,:."' 1-.. -   2006 ._.Present.                                        ·    .. ~.IL.".t:=~...·--··

                     . 20.                      Consultant mLong Term Cat·~, Gedatric Medioine and Elder AbUSt;\
                                                United States of America} Department of Health and Ruman St:!J:1lloes~
                                                Office <>f the Inspectur General, 2006 ..... Preseht

                           21.                  Boatd ofDil'eotors~ Musica Angelica:1 2006- Present.

      JF   4               JRcse~:rcb. Activities

                          1.                    R~search Tnte1·ests

                                                a. Use o'frnedications in the .senior populations with specific emphasis on
                                                   prescribing habits of physicians.



                ·-·--·----·-·---·----·- ·--·-·-·-·--·---·-····-···.···-·-·---:--···;-·-··-- _________ _13_·-·-··-····-··-··---------·--- ·-   ~~- -·-··----~·--   ~-;   ·--~--'""-:-··-:·!;..:·.::o.:-•... ~···.::::.::=-;;;---.-;-·~;--·---   ·--·---····-···~-- •..   -· .




                                                                                                                                                                                            .....    I




                                                                                                                                                                                                                               APPENDIX 1
                                                                                                                                                                                                                                                                        36
                                                                      b, Health cat·e systems and delivery modes fat' the demented eldedy in
                                                                         Alaska.
                                                                      c. D1'Ug interactions in. the eldel'lyt looking at dtug-dtug interacttomt~
                                                                         changed actions~ polypharmacy} n1isuse' and abuse.
                                                                      d. Studies in the elderly diabetic patient.
                                                                     e. Studies in the elderly hypertenst-ve patient.
                                                                     f. Studies in sexual dysfunction in the eldedyr
                                                                     g. Studies iti -elde1 abuse.
                                                                                          1


                                                                     h~ Ma.h.).tenance of independen?e of living in frail attd demented ~etlio:rs.

                                                              2.     Research it1 Progress: In'lestigations bt man
                                                                    a.      Studies in prescribing habits .ofphysicilitns in retirement housing.
                                                                    b.      Studies of adverse drug effects in the aging population with special
                  [                                                         emphasis on the most commonty prescribe medication and
                                                                            psychotropic agents~
                                                                    c.      Studies on. care- offi:ail and demented senfo~·s in Alaska.
                                                                    d,      Studies on the prevention and early detection of elder abuse.
                                                                    e.      Stud.tes on d~reased longevity in the Pueblo lndians~
                                                  G~      Long Tel·.m Cu:re Expedeuce.

                                                          1.        Dltector of the two. USC Teaching"Nursing Hom~ Prog~·ams) 1999 ~ 2005

                                                                    a.     Hollen~beck Home- LOS  Angeles
                                                                    b.      Atherton Baptist Home- Alhambra
                                                         2.        Member and        M~mber     Boru:d of   Plreotor~   California Association o£
                                                                   Medical DirectOJ.'S, 1992 .... 1999.

                                                         3.        Consultant,_, State of Alask~ Department of AdministratlonJ Division of
                                                                   Longevity Se1·vioes (Aging Prow,wna and State of Alaska Long t~nn.Cnre
                                                                   Facilities- the Pionoo:ta' Hontes). 1991-2004.

                                                         4.. ·     Affiliate Professot, College of Ifealth at:td Social Welfare and College of
                                                                   Arts and       Sciences~   Uruvet.sity of Alaska;- Anchorage. · Areas of
                                                                   involvement - Alaska Oerlatric Educatl011 Center, Gerlatrio. Assessment.~
                                                                   Pre~med aud Medioal Education,. Long Tel'm Care, 2006 to Present. .

                                                        5.         Consultant'- UniV'erslty of Alaska, Sitka. ArtYa.3 of involvement- Care of
                                                                   Elderly Cotuerettce-- Dit·ect()r=- 1994 . . Present
                                                        !5.        Consultant in Long Tetro Care) Elder Abuse and Gerlatdc Medidne -
                                                                   State of Alask~~ Peparlment ofLaw> 2000 - 2003




·~.---   .   -~   ---- -··--   ~-.-   ---. -   -- ---



                                      ..
                                       ~                                 ., b -
                                                                                                                                      "\a •




                                                                                                                                                     APPENDIX 1
                                                                                                                                                                  37
                                                               7.                  Consultat1.t in Lo11g Tenn Cru·c rutd                                                                         Ged£~ttio                  Medicine                     ~      State of
                                                                                   Californi~                          DepartmentofSocxal Services.

                                                                                  Consultant in Long Tetm Care~ Geriatric Medicine and Elder Abuse -
      •   j
                                                                                  State ofCalifomi~ Depru.1:ment of Justice~ Office of the Attmney General,
                                                                                  Bureau of Medical Fraud and Elder Abuse; 2000 ..... 2003.

                                                              9.                  Consultant in Long Te:nn Cro:e . . . State of California> Department of
                                                                                 Justice> Office of the Attomey GeneraL~ Bureau. of Medical Fraud 1:1nd
                                                                                 Eldet Abuse - Operation Guardians (nuraiug home~ unannounwA
                                                                                 inspections)? 2000 -·Present

                                                              10.                Consultau.t in Long Term Caxej Gerlatrio M~dicine and Elder Abuse -
                                                                                 State of New Mexico, Departroent of Jusdc{}~ Office of the Attorn~y
                                                                                 General~ Medicaid Fraud and Eldet Abuse Unit> 2003 - Present.

                                                             11.                 C 2001 -2002. .
                                                         1'1,                Consultant in Geriatric Program Development mtd Long Term cm~e -
                                                                             K.eiro Services ~ The Japanese Atu~rioan Retirement Homes, Los
                                                                             Angeles~ 1986-1994.                                                                       ·

                                                         18.                 Consultafit ih Gcdau:ic P.rogram. Developtnent and Long Term Cm·e- The
                                                                             Motion Plcture and Television Home; Woodland Hills~· CA1 1986 -1990

                                                   :m.   Significant ln'Vi:ted :Luc¢ures (Since J utly 1984 ..... selected fll•onn ()ver 3,500
                                                         leetutres given)                                                             ·    ·

                                                         t                   Harbor General Hospital- U.C,L.A, Medical Center~ 7/a4.


··----. -~- --· ------   -   ··--   ~-~--   -oo-   ~--~-·    -----   0   --·-·   _ _ _ _ _ _ _ _ _ _ . . _____   o   --.~~    •• -   ...   --0   ~-   o
                                                                                                                                                             15
                                                                                                                                                          --00---~.-.;·-~-·~···--•'   ·-   -•-   ''~'"'"'   -···-·--•   -   o   -··.-   0-- •   0   -0   0 -   ..   o   ~-·--   0   --   *   •   0   0   -----M   0   ....   - -




                                                                                                                         "o      0                                          0'".
                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                         APPENDIX 1
                                                                                                                                                                                                                                                                                                                                     lI
                                                                                                                                                                                                                                                                                                                                   381
                      Ivfedicnl Grand Rounds - new concepts in the tl'eatment of Type II
                      Diabetes,

               2.     Harbor General Hospital- U.C.L.A. Medicatcenter~ 7/84,
                      Endocrl11e Grand Rounds -The ;t>.ewer oral agents.

            3.        MattinLnthe~· King Getteml Hospita~ Los Angeles, CA) .7/84
                      Medioal Grand Rounds .... The approach. to the patient with NIDDJ\4.

            4.       Nisei Awat:en~as Day1 Little Tokyo:. :Los A.tlge.les, CA, 7/84
                     Health issues for the elderly. Key11ote speech.
            5,       The Cleveland Clini¢, 9/84. Sym.posiUtn on Diabetes Mellitus- ·
                     The 'f~'eatment ofthe Patient with NIDDM.
           6.        American Academy ofVamily Practice> Kansas City> MO, 10/84
                    ·National Meeting, Jnvl£ed Speake:~::
                             a. Nutdtton in the elderly
                             b~   New concepts in the thetapy of the Type II diabetic patient.
           7.        Associates of the Countway Library:t BatVatd Medical School~ 11184.
                     Biannual History of Medicine lecture ~ "The Black Death Cornes to
                     A:l.nedoa:H

           3.        Washington University of St. Louis and St. Louis V.A. Hospital, 11/84.
                     Symposium on Diabetes Mellitus - The u:ootment of hYPertension in the
                     patient with Oiabctes Mellitus,
          9.        The Jackson Laborato1'y, Bar Harbot·, Maine~ 12/84.
                    Visithlg Scientist..- Insulin secretion in aging.

          10.       ,Gordon Research C                                         b~ Th~   exciting new approaches to the treatment of diabetes
                                            ·mellitus.

                       14.        Beth lsraeL :Hospital:- Boston~ MA> 3/85
                                  Endocrine Gl·and Rounds -Sex and the diabetic.

                      15.         The Johns I-Iop1dns University Scholl of Medicin~, Baltimoret MD~ 3185.
                                  Visiting Professor of the History of Medioine. Lectw:e topic - ' 3/85
                               Endoorine G.ra.nd Rounds ...-·Insulin secre.tim1 in aging.

                      17.     Yale Uni-versity School ofMedioine~ New Have14 CT, 4/85
                              Endocrine Reseruch Confel'en.ce -Insulin seQretion in aging~
           ··• t...           Hypertension Grand Rounds- Special problems ofhypei'tetlsioll in ·
                              the diabetio patient.                            ·

                      18.     University ofifl01'ida~ Gainesville~ FL 4/85
                              Gel'iatdc Medicine Grand Rounds
                                                            .     -The older diabetic
                                                                                 . patient.
                  19i         University of California at Lo::: Ang~les School of Medicine, 4/85, FaroHy
                              Medicine Grand 'Rounds ~ Treatment of diabetes 1nellitus in the elderly.

                  20.         Stanfol;'d University of Medicine .- V.A. Ho.apital, Menlo Patl; CAt 5/85~
                              Clinical Conference- Sexual dysfunction in the elderly.
                 22.         University of Pittsburgh School o£ Medicine_, Pittsbut·gh) PA, 6/85.
                             Symposium on Diabetes Mellitus - ~rhe older diabetiG patient.

                23.. : ...t~!W..niv.ersity ofHawaH School o£Medio1ne) Honolulu, :HI~ 8/85
                            Medical Grand Rounds- Diabetes in the elderly.

           · 24.             Depattme.nt of' Public Health and Social Welfare1 Guatp., 8/85
                             Special L~otute- Wellness and pathology in the eldedy,
                25.          American Aoade,my ofFamily Practice) Anaheim, CA. 10/85..
                             National Meetlttg -ln.vited Speaker- Oiabetes ill. the elderly.

               26.           University of Ct1lifornia at San Pranoisoo ~Valley Medical Center,
                             Ftesno, CA:. 1liS$. Endootine symposium ..... Sexual Dysfunction 1u. the
                             elderly,

              21.            Mayol'->s Conference on Aging, Los .Augeles> CA.:, 3/86. treatment of
                             chronic diseases in the elderly.




'( p   •                      ~   4 •                                                                              -\ l
                                    I



                                                                                                            APPENDIX 1
                                                                                                                          40
                                         28.        V.A. Hospital~ Miutinez1 CA. and t.J.C. Davis Sohool afMedic1ne7 4/86.
                                                    Medical Grand Rouu.ds ._ Treatmep,t of hypertension in diabetic patients.

                                        29.         Pasadena Council on Alcoholism, PasadenC4 CA> 4/86. Symposium on tlie
                                                    Older Alcoholic Patient. Pathology and normalcy in aging.

                                        30.        Brown University Medical School) Providence, R1 4/86. Medical Gra.nct ·
                                                   Rounds- Hypertension in the eldf;}rly.
                                       31.         Medical Board Dl'ug Review, Sacramento1 CA, 5/86. Invited            Sp~aker-
                                                   The new otal agents.            ·
                                       32~         Confere1lce - Scll;lntific Basis of Se~ual Dysfunction- Sponso:red by NlH
                                                   a11d the National Kidney Foundation, Baltitnote> MD) 6/86,
                            "   •.    ··SS·.      F.D.A. SyJnposlum of Bioequivalenoe of SoHd Pt¢paratlons~ Washington>
                                                  D.C., 10!86. htvited Speaker- Oral sulfonyhu:ea agents.

                                       34..       Univetsity of Nevada, Reno,         NV~   2/87. Visiti11g Professor of Medicine,
                                                  Lecture topic . . . Sex after 60.

                                      35.         University of Guam~ .Guatu~ USA> 4/87. Sym.poslum on Cru:e of the
                                                  EI~etly - Symposium Leader.

                                      36.        National Council on Hypertehston, Biannual Meeting; Las Vegas~ NV,
                                                 4/87. Invited Speaker ~ Antihypertensive medications and se~~H1l
                                                 dysfunction.

                                      37.        Ame:doan Hospital Phrumaciats Assoolatlon, Washington~ D.C. 5/87,
                                                 !~vited Speaker ..... Aging in .Alnerioa ~ Wellness vs. Disease.
        !   t,.,._;__.
        I
        f                            38.         University of California;. Davis- School o.f Medioine~ 6/87.           Cours~   (In
        ~
                                                 Medicine~ Invited Speaker- f~ypertension i11 the elderly.
        i
                                     39.        University of Nevada, Las Vegas> Nevad~ 10/87. Visiting Professo1: ()f
                                                Medicine~ L~cture Topics: Ge1'iat.ric Medicine Today~ Geriatric Course
                                                Planning.

                                     40.        California Phrumacy Association~ San             Francisco~   CA> 11/87. Invited
                                                Speake!!- Bndocrinology·of aging.
i   '
                                     41.        Evanston Hospital> No1'thwestern Ui1iversity School of Medicine}
1                                               ~vanstou> lL~ 11/&7. V1sitingProfessm.·ofMedicine~ TQpic . . . Sr;;x after60.
I
I




                   .. n '                      '"'A •                                                          i /J •




                                                                                                                                       APPENDIX 1
                                                                                                                                                    41
                                                             42.               Confe1'enct o:n Pathogenesis and Treatment of 'Pressure "Sores. Kansas
                                                                               City, MO, I/88. Invited Speaker.

                                                             43.               Conference on HWhat Phannaceuti~als are Needed for the Elderly?,
                                                                               Phoenlx~ AZ>2/&8. Invited Speaker.

                                                            44:                Confet~nce       on l'Post Retirement I;Iealth Care                                 Funding'~          sp'onsored by
                                                                               l.R,t, New Yotl; NY~ 3/88. I11vited Speat{er-The gedatdo I.mperative. ·
                                                            45.                Board Review Course: Geriatrics Updatej 1988, U.S.C~ School of
                                                                               Medicine, Pasadena, CA> 3(88 .. Two and one~half day s-ymposium on
                                                                               gel'iatrios. Dk~ctor, Modet·ator and Presenter for the course,
                                                           46.                 Symposhun on Geriatric Medicine - Motion Picture and Television
                                                                               Retirement Home And Hospital~ Woodland Hills, CA~ 4/88. Moderator.
                                                                               and Presenter,                                       ·

                                                           47.             America11 Getiatdo Society National Meetingt Symposium and Phys~oian
                                                                           - :Patient Conununicatlou, Anaheim~ CA> 5/88. Co. .moderator and
                                                                           presenter.

                                                           48.             Symposium on G$datdo Medicine, San Dima~ Co1111t).unity Hospital~ San.
                                                                           Pimas., CA, 9/88, Moderatot· attd Presentet.

                                                          49,              .Amedcan Society for Entem1 Md Pal'ental Nutritlon Conferences= Ethios
                                                                           and Nutrltion~ New York~ NY, 10/88

                                                          SO.              Symposium on Nutrition in the Elderly, California lv.tedical Centet1~ Los
                                                                           Angeles) CAJ 12/8&. Mod~rator and Pl'e.~enter~ Topic- Nutrition in the
                                                                           Eldel'ly.
                                                         51.               Cali:f~~rJ:iia Academy ofFatuily Medicine~ AnuWll Meetlug, San Ftaucigoo> .. \.t-r.~                                                              55.            Syrn.poshu:n of Diseases Affecting Ex.t~nd¢d C-are Managentent of 1he
                                                                             Elde1'ly~California Federation on· Aging, Newport Beach, CA, 6/89y
                                                                             Moderato1·.

                                                             56.             Symposium of Diabetes in the Elderly, USC School of Medicine~ Los
                                                                             Angeles~ CA> 8/S9. Moderator.

                                                             57.             V.A. Medical Centet; Phoenix, AZ) 9/89. Medical Grend Rounds~ d111gs in
                                                                             the Elderly.

                                                             58r            Gel'iatl.ic Medicine Symposium, Hawaii Medioa.l Association_, 9/&9~
                                                                            lnvi.ted Speaket'7 Topic- Hypertension in the Elderly.

                                                             59~            Univ~rslty Medical Center of Kansas                                                 City~               Kansas                     City~    MO,               9/B9~
                                                                            Medical OJ:and Routtds- Sex after 60.
                                        •   1~-l ...
                                                        I   60,             National Confe-.veuoc of Consulting Actuaries, Hot Springs~ VA> 9/89.
                                                                            fuvited Speaker.

                                                            61.             California Pharmac.ista A~sooiatlCH\, Los Angeles1 CA~                                                                                                 10/89.
                                                                            Enc'toorlnology in ihe Elde1'1y. Progran1 Dll'cotor..
                                                            62.             Family Medicine Program, Santa Rosa,                                            CA~ 11/89~                             Visiting Professor of
                                                                            Geda.trlc Medicine.

                                                            63.             Symposium on Geriatric Moclioine. Tacoma Ge!leral Hospital> Tacoma,
                                                                            WAj 1/90, Course Director and Speaker.

                                                            64.. Symposium on Gedatric Medicine~ Antelope Valley Medical Center,
                                                                 Lancastet1 CA, 2190. Cour~e Diteotor and Speaker.

                                                            65 •.. Unive.t:sity of Nevada School of                                        Medi~1ne>.. ~-R~no,.                                      NV, 3/90. Visiting
                                                                   Ptofessot {)f Gel'iatrlc Medicine.

                                                        66.             USC Gedat;dc Review CQurse; USC School of Medicine~ Los Angeles~
                                                                        CA~ 3/90. Two and one ..half day :intensive course in geriatric medicine.
                                                                        Co1.u:s~ Director and Spe~er.

                                                       67.             Eisenhowet· Hospital~ Rancho Mttag~~ CA, 3/90. Medical Grand Rounds-
                                                                       Dl'ugs in the Elderly.

                                                       68~             Atnedcau Geriatric Society Arulual Meeting, AtlantaJ GA, 5190.
                                                                       Symposium on Syndrome X: The con:elation of diabetes and hypertension.

                                                       69.             American Diabetes Assooiaiiolt Symposit'tltl> Santa B~bartt;, CA; 6/90.
                                                                       Diabetes in The Mexicati. American Population. Invited Speaker.


-- --- ·--.. . . ~-- -~--..- ---- -~ .... -·---:·----~· ----· --- . . -:- --~ --.. . ~:. -- -: . ----- ·--.. . -·· -~ - . 20
                                                                                                                     • - - - - - - - - - -----   -'; .7' ::;: :-~-.;:;::·:-. - .::·-••. • :· .-:;---.--·---.---·-·
                                                                                                                                                                                                                     . ..___. ____ ···-   -   ---------- ..   -~   ----·-.---.-·--



           ....                                                   ... d •




                                                                                                                                                                                                                                                         APPENDIX 1                  I
                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                43 1
                 ·70.        Loma .Linda Univer$ity School of Medicine~ Lorna Linda~ CA, 7/90.
. !                          Grand Rollilds, Drugs in the Eld~rly.

                     71.     A.me;ricl;lll Heart Association/ American Diabetes Association Symposium,
                             Santa Bal'bata, CA, 9/90. Treatm.en:t of the hypertel1Sive diabetic pat.ient.
                             Keynote Speaker.

                 ?2.        Baylol' College of lVledioine, HotlSton l'Xl 10/90. Symposium on the
                                                                        3

                            Complicated Diabetic. Invited Speaker.

                 73.        City of Hope, Duarte~ CA1 1/9 L M~dical Gra11d Rounds, Diabetes ht the
                            Elderly.

                74.         Providence Hospital, Anohol'age, AK) 2/91. Medical Grand Rounds-~' Sex
                            after60.
                                               .•,

                75.         Sym.posium on Geriatdo Medicine, Antelope Valley Medical Cente1'11
                            Lanoaste1~ CA~
                                         3/91. Course Director and Speaker.

                76.         U.C.S.F. - Valley MedicaL Center1        FresnD~   CA, 3/91. Medical Gtand
                            Rounds, Sex after 60.

                77.         U.C.D. ~ Sacram~ll:t<>., ¢A) 4/91. Medical Grand Rounds) Sex after 60.

                78,        Chicago Mec11cal College~ Cl'ticago~ IL~ .5/91. Medical Gtatul Rounds,
                           Drugs in the Eldedy.

               79.         Symposium of Gt}riatric Medicine~ Antelope Vall~y M('3dical Center,
                           Lancastet; CA~ 2/92. Couts 4192. In:vited Speaket,     ~ .. '-llr..'l!I.>HN~·f~ ·~.-.·
                           Assisted living in long tenn c~te.

               8L          Intetnational Institute for Reseru:oh Symposium.: Utilities and FAS 106,
                           Washington~ D.-C.~ 7/92. Keynote Speaker, J?rugs in the~ retited population.

               82,         Alaska Oe.datric Institute$ Anoho1'age~ AK, 2/9'3~ Keynote. Spe~ke;r.
               33.         University of Oldahoma, Tulsa,         OI~   3/93., Farnily Medici11e Grand
                           Rounds, Dt•ugs in the elderly.

               84.         Symposium on Gerlau:lc Medicine, Antelope Valley Medical' Center,
                           Lancaster> CA1 3/93, Cours~ Ph:eotor and Speaker.




.. .
 ~
       I   r    '1   a •                                                                                            1 A •




                                                                                                                  APPENDIX 1
                                                                                                                                               44
:



          85,      Depru:tme:nt of Administra.tion, State of Alaska~ 4/93. Invited        Speaker~
                   Medfcatkms in the nursing home population.
      ·86.         Dallas Business Group on Health, 5/93. In-vited Speaker, Medications in
                   the Elderly.

      87.          Symposium on Rc;Jtirem~nt He~Ithoare Benefits, Chicago, lL) 9/93. lnvited
                   Speaicer) Medications in the elderly.
      88.         University of Hawaii~ Divigio~1. of Geriatric Medicine~ Honolu.lu.) ·lU,
                  10/9/93. Visiting Professol' of Gerlatric Medicine Diabetes h1 tn~ eldetly,
                                                                      7

                  Use of drugs in the eldetly.

      89~         Providence    l-Iospital~ Anchomge~   Alaska. Medical Oxand Rounds~ 2194.
                  ))ementia.

      90.         Ne-vada AoadeJny of Fatn..Lly Medicine~ A).1l1Ual !vfeeting. Like Tahoe>
                  Nevada> 2194·.. Keynote Speak~i'- Sex. niter 60r

     91.          University ofCnlorado Mfiliated Hospital. Medioa.l Grand Rounds~ 3194.
                  Dl1lgs in the Elderly.

     92,.        University of Keu.tuclcy Affiliated Hospital. Geriatdc Medl.oal Orand
                 Rounds~ Lexhlgfon, l{entuoky, 4/94. Dementia.

     93.         Alaska Psyclrlatrlc Institute- API 2000       Me~ting>       Anchorage;. Alaska,
                 6/94. Plans for the Future_.. C()nsultant and Facilitator.

     94.         USC School of Medici·ne7 los Angeles> California - Medical Gnmd
                 Rounds, 9/94. Drugs in the elderly.
     95.         Alaska State Mental Health Boatd - Q"tUru~dy:..,Meetlng, :OiHnghun~"·
                 Alask~ 9/94~Invited Speaker~ The Alaska Geriatric Institute.

    96.         Alzheimer's Society of Northe~n         Califomi~ Sacramento~        CA) 10/94-.
                Speaketf Researoh in dementia.
    91.      Alaska Gedatrlc Institut~~ Anchomg   100.     Nevada Academy of Family Medicine} Ann.ual Meeting, Lake                   Taltoe~
            Nevada, 3/95. Keyltote Speaker-.Dementia
   10L      Idaho Academy of Family Medicine, Annual Meeting~ Sun Valley~ Idaho,
            5!95. Keynote Speaker-- Dementia! Sex aftet 60.

  102.      Martin L'Uthet King, Jr. Medical C~ntel\ Los Angeles~ CA, 6/95, Medical
            Orand Rounds- Dementia.

  103,      Martin Luther Ring, J'r.. Medical C~nter, Los Angeles> CAJJ 8/95. Mecioal
            C3nU1d Rounds~ Sex after 60.

  l 04.     University of Alaska~ Southeast - Sitka Geriatric SymiJosium, Sitka1
            Aluskaj 9/95. Orgauizer, Keynot~ Speaker.

 105.      V.A. Outpatient     Clinic~   tas   Vegas~ NV~   10/95, Medioa1 Gmnd Rounds,
           Dementia.

 106.      V.A. Outpatient      CHnic~    Los Angeles,      CA~   11/95.   Gx~n.d   Routlds -
           Dementia.                                          '

 107.      V.A..Outpatient Clinic Los Angeles> CA} 12/95. Grand Rounds- Sleep
           disorder in the elderly.

 108.      State of Alaska.) Di'Vision of Senior Serviof.'ls, 2{96. Leotutes and site visits
           to six State of Alaska nw:aing homes.
109.      Symposium. on Geriatric Medicine~ Antelope Valley Medioal Center,
          Lancaster, CA~ 3/96. Course. Director and Speak~t.
.11 0.    Family ~e..T1'aitling Program, Spokane, Was4tngton, 3/96. Lecture
          ..... De:rnenti:a.

111. Family Medicine Tratu.ing Ptograrn, Central Montana7 4/96. Lecture .....
     Drugs in the Elderly.
112.      University of Utah Affiliated Programs, Salt Lake City, 4/96. Lectm:e -
          Depression in the Eldedy.

113,      State of Alask~ Department of Administration~ DlvlslQn ()f S6nior
          Services, Course Cootdinato:c for visits of l6 Alaskan State officials to
          USC School of Medicine, Andtu$ Oetontology Center and affiliated local
          Southern California Geriamo Programs. Duration. ._ one month, early May
          to eaxly J~me, 1996:> Los .Angeles~ CA.




                                                                                                 APPENDIX 1
                                                                                                              46!
                               114.     State of Alaska; Division of Senior Services; Department of
                                        Administ.t:ation. Site visit to Ad111inistrative offices for review of Geriatric
                                        Programs. Jtmeau,. Alaska, 6/96. Outside Consultant and Lecturet

                               115.     University of Alaska; Southeast Sitka. Care of the Elderly                 Sym.pOSA\l.!il~
                                        Sitka, Alaska~ 9196. Cours~ Direotor and Leotut·e:c.
                               116.     Boige Health Consortium- Medical Grand Rou11ds1                  Boise~   Idaho, 11/96.
                                        Sex. after 60.

                               117.     Symposium on Long            1'~nn   Cm.•e for   Prov1dc.ts~ Milwaulcee~    Wisconsin)
                                        2197, Keynnte Speaker~ Drugs in the elderly,.

                           118.         Symposium. on Gel'iatdc Medicine:~ Antelope Valley Medical Center~
                                        Lancaster, CA:. 3/97. Course Director and Speaket'.
                                       Osteopathic Medical College, Des Moines1 Iowa~· 4/97: Symposium on
•   ,,   ...   "'   u

                           119.
                                       diabetes Mellitus> Keynote St'ooker ~ Diabetes in the Elderly.

                           120.        Utiiversity of Southern Illinois Medical School, ChampaigiJ, Urbana)
                                       IiHnois, 4/97, Medi:oal House Stuff Lectures. Topics - Diabete$ in -the
                                       Bldedy~ Drugs in the Elderly.

                           121.        Allegheny Medioal School, :Philadelphia, PA, 5/97. Keyn Oldaho:ma            City~    Oklahoma, 7/97, Keynote
                                       Speaker- Stat~ of Okl~homa Senlor Care Ftogram.

                          123..        Eastent Cal'olina Unive1'8ity Medical SchoolJ Greensboro, North Carolima>
                                       S/97. Medioal Grand Rounds.

                          124.        University of Alaska, Southeast Sitka. Cm·e of the Eldel'ly Symposium,
                                      Sitka> Alaska~ 9/97~ Coutse Director and Lecturer.

                          125.        Univel'sity of Colo1'ado11 Denver> CO~ 10/97. University of Colorado
                                      AffiHated. Programs~ Several States~ Medicat G1.m1d llounds.
                                                                                                                                                         i
                         126.         Arizona Chapter of the Amedcan Gerontologio Society)                    Pho~uix,     A'l,
                                      11197.. Sex Aftet 60.                                                                                              t
                                                          .                                    .                                                         l
                                                                                                                                                         i
                         127.         Symposium of Gerlattlc Medicine, Antelope Valley Medical Cenfut',
                                      Lancaster~ CA, 3/98. Course Director and Speaker.

                         128.         Medical University of South Carolina, Charleston, Soutl1 Carolina_, 4!9&.
                                      Family Medicine Grand Rounds:> Sex After 60.                                                                 I I
                                                                                                                                                         I
                                                                                                                                                  I      I
                                                                                                                                                  1
                                                                                                                                                  I
                                                                                                                                                         I
                                                                                                                                                         1         .
                                                                                                                                           ·--·-· +·--··-1~----··-- ·-··
                                                                                                                                                  I
                                                                                                                                                   l lI
                        '16.                              .... 6 •                                                                                t !
                                                                                                                                                  , I
                                                                                                                                     APPENDIX 1
                                                                                                                                                         47
                                                                                 129.              University of ColDrado2" Denvet~ CO~ 4/98 1 University of Colorado
                                                                                                   Affiliated Programsi Several Sites, Medical Grand Rounds.
                                                                                 130~             Eisenhowst M~dical Center; Rancho                                                               Mirage~         CA, 4/98. Medioal Chand
                                                                                                  Rounds/~
                                                                                                         Dntgs itt the Elderly,

                                                                                l3L               University of Alaslca 1:'\nd U.S.C.:> Sitka, Alaska; 9/98. Cro:e of the Elderly
                                                                                                  Symposium, Course Dh'eotor and Speal~:t:n'.

                                                                               132.               University of South Carolirta School of Medicine~ Charleston~ South
                                                                                                  Carol:ina11 10/98, Family Medicine G:ta.nd Rounds~ Sex A.ftel' 60.

                                                                               133.              V.A. Outpatient Clinic, Los Angeles; CA, 10/98, Memorial Leoture Set[es~
                                                                                                 Medi.cations in the Elderly,

                                                                              134.              V.A. Outpatient Clirtio, tos Angeles_, CA~ 10/98, Me1notial Lecture Series                                                                     .   ~   -
                                                                                                Alzheimer's disease.

                                                                              135~              Visiting Professor of Geriatdo Medicine; Alaska. Gedatric Institute,
                                                                                                Anchorage: Alaska> Aprilj 1199. Multiple Lectures~·

                                                                             136.              Visiting Profess('~\' of Gelia.trio Medicine, University of New Mexico
                                                                                               School of Medicine;. Albuquerque, New Mexico, 6/99) Alzheim~t's
                                                                                               disease.

                                                                             137.              Univetsity of Alaska~ Sitka, Alaska) 9/17/99..9/19/99. Care of the Elderly
                                                                                               Conferenc1;J~ Course Director and Leoturel'.

                                                                            138.              Visiting Ptof~ssor of Ger1au1c Medioine~ University of .Arizona Affiliated
                                                                                              Hospitals of Tucson and Phoenbc, A2} 10/20/99-10/23/99.

                                                                           139.               Symposium of the G!7rontological Society of .Alnerfc~ San Francisoo, CA.,
                                                                                              11/.21/99. Inte1·disoiplinary Approaches to Teaching Gerlatrlcs, Invited
                                                                                              Speaker.

                                                                           140.              State of AI~sk~ Anchorage, Alaslm~ '2/20/00-2/23/00. Task Force for the
                                                                                             Assessment of Assisted Living in the Pioneersi Homes, Leader and
                                                                                             Spokesperson.

                                                                          141.              Visiting Professor of Geriatric Medicine; University of Colorado School
                                                                                            ofMedicine Afftliated Hospitals~ Denvo~~ Colorado, 3/7/00~3/8/00.

                                                                          142.              Visiting Ptofessor of -Geriatric Medicine, Affiliated lntel'nal Medicine
                                                                                            Programs, Bl Paso, Texa~, 4/26/00--4/'2.7/00.


                                                                                                                                                                                                                                                            I
.                                   .                                                                                                                                                                                                                       I
~---~--- ~_;-o-··-··   -·-: --:-----· ·----· -·-.--- ···;--;-;·· ...   :····-··--,.--~- .... ·-- :.-;;-:::."·~·-·:;:·:=::.·   ·.. :c;,.,.,~;-:-;··,·:·-···-.- ---------.1'~-----·--   . -- --·------" --- ---·· -- ------- --·
i                                                                                                                                                                                                                                                          -1-------·
                                                                                                                                                                                                                                                            '!
                                                       .. u •               ..                                                                                                                                                      'Ll '




                                                                                                                                                                                                                                            APPENDIX 1
                                                            143.            Newp01t Beach> California> 5/5/00. Al111ual Meeting of the California
                                                                            Associ~tion ofMedioal Directors~ In~ited Speaker.

                                                           144.             Antelope Valley Hospital,. tancaste;c, California, Medical Grand Roun,.1s,
                                                                            11!17/99~ Treatment of Artlll'itic Fain in the Eldedy.

                                                           145.         Kern Cotmty Medical CenterJ Bakersfield, California. Medfoal Grand
                                                                        Ro\U1c1s~
                                                                               1/7/00. Hazards ofDrugThecapies in the Elderly.

      I    1
                                                          146.          Hoag Hospit~ Newport Beach.t Californ.ia, Medical                       Gr~nd   Roun.ds)l
                                                                        3/10/00. Sex After 60~

                                                          1474         Visiting Professor of Oeriatric Medioin(i}; Affiliated Internal Mediolne
                                                                       Programs~ Bl Paso., Texas. 4/26/00.. 4/27/00


                 ;
                                                          148.         Arrowhead Medical Ccnte:t.·~ San Bern~tdino County Hospital, Colt<>n,
                                                                       California~ 5/17/00. Medications in the ElderLy.

                                                         149.          Annual Meeting of the Callfor.rrla Association of Medical Directors),j
                                                                       11

                                                                      Invited Speaker~ Newport Beach, Califoxnia, 5/5!00.

                                                         150..        Riverside General HospitaL, Merino Valley~                 California~   6/16/06. Medical
                                                                      Grm1d Rounds~ Medications in the Eldedy.
                                                        151.          The Elderly Diabetic. Care of the Elderly Conference, University. of
                                                                      Al~ska:- Sitka~ Alaska~
                                                                                           9/21100.

                                                        152.         Treatmel1t of Arthxitic Pain. Care of the Elderly Conference;, University of
                                                                     Alaska, Sitk~, Alaska, 912.1100~

                                                       153.          Depression in th~ Elderly. Care of the Elderly Conference~ University of
                            :_n:..;   ,,11~ ·~ t.w~                  Al~sl                            158.     &ropsychiatdc Assessment of the Eld-e:rly. .Bu1'eau of Medi-Cal Fraud and
                                     Elder Abuse, Department of Justice~ State of Cali£ontta~ Ontario
                                     California> 2/22/01.

                            159.     Treating Chronic Pain in the Elderly. Memol'lal Lecture Sed~s, Outpatient
                                     Depatime11t, Veterans Administration Los Angeles1 Californi~ 1/2/0L ·

                            160,    Medications in the Elderly. Continuot\s Quality In>.protrement (CQI) and
                                    the Risk..Plus Ptogrrun irt the State. .Asslsted Living Facilities~ Department
                                    of Administt'a.tion) State of Alaska, Sitka, Alaslta, SflfOl.

                           161.     Falls in the Elderly. Con:tmuous Quality Improvement (CQI) and the
                                    IUsk-Plus PL'Ogran1 in the StateMAssisted Li'ving Faoilitieg; Depru.iment of
                                    Administration, State of Alaska, Sitk~ Alaskat 511101'.
                                                                                  ' ·.
                           162,     Sexuality. N01'th Amerioan Fotun1 on Women's Health, Los Angeles,
        1
                                    Cnllfotnia, 6119/01.
'        I

        i                  163.     Alzheimet~s Disease, North        American Fo1·urn on   Women.~s   Health1 Los
                                    Angele~> Califot·nia~ 6/19/0 1·

                           164.    Ge:ropsycht>logical Evaluatron of Seniors. Syroposiuh1 on Eldet AbtlSt).
                                   Depattment of Justice-Bureau. of' Medical Fraud and Elder Abuse,. R~mcho
                                   Mirage1 California~ 9/7/01

                          165.     Depression in the Elderly. Hoag Hospi1al. Newpott Beach> Califomla>
                                   9/7101.
    I

                          166.     Sleep Disorders in th~ Eldel'ly. Care of the Elderly Coufeten.oe. Uuivetsity
    I'                             of Alaska ..... SitkaJ Sitka.., Alaska, 9/2'3/01.
    t                                                         ....
    !                     167..    Medications in the El San Bernardino Gene.t:aJ Hospital, Colto~1)1 Californl~ 1l/29/01.
                          170F     Patient and Family Satisfaction in Long Ter1n        Cat~. Alasku. Pio.n~~ra~
                                   Home,  Anchorage~       Alaska. A :site visit and     symposi~ 12111101...
                                   1~/15/0L                         .




                                                                                                            ····-····-·-····   .... ···- .   --·.---.·-::;-"-;':"';:-.!~--.-:::·-··--:~.:   •.-.":.::-: ·-;-   :·.·;-~   ..




             ..   ~   .                       .,   ~   '                    . ... J •




                                                                                                                                             APPENDIX 1
                                                                                                                                                                                                 sol
                                                                                   1/1.     Normal Aging vs. Disease. Symposhtm on Geriatric Medicine. Annenberg
                                                                                            Centerl Rancho Mirage. Californi~ 2/202.
                                                                                   172.     Medications in the Eldedy, Memorial Lecture Series, Outpatient
                                                                                            Department, Veterans Administration~ Los Angeles, California, 2/26/0'2.

                                                                                   173.     Life Style Redesign in Elder Ca:ro. zua Annual North- Ame.dcan Forum on
                                                                                            Women's Health! Anah~im~ California} 3/1/02.
                                                                                   174.    Dementia in the Elderly. Memorial Looture Series, Outpatient Department~
                                                                                           Vetet·ana Adminfstra.tto:n, Los Angeles:. California; ::l/12/02.

                                                                                  175.     Diabetes in the Elderly. Endocrine Orand Rounds, Harbor General
                                                                                           Hospital, Torranoe, California, 4/l/0/2.

                                                                                  176.     Medications in the Elderly. Mtllll..lecture series~ Co1111'riissloh on Aging~
               I" ,,
               ~f   '   •    .,   ..                                                       State of Alaska, Anchorage and Fairbanks,' 4112/02.. 4/26/02.

                                                                                  177.     Treatment (!f l)aiti in. the. Elderly. Care o£ the Eldei'ly Cortfereno~\
                                                                                           Univel'sity of Alaska~ Sitka Sitka, Alnska~ 9/19/02.

                                                                                  178.     Treatment of Cardiovascular Risk Factors in the Elderly. Care of the
                                                                                           Eldetly Conference~ University of Alaska> SitkaJ. Alaska 9/19/02.

                                                                                  179.     Special Issues in Long Tenn Cat·~, Assessment and Evaluation of the
                                                                                           Artcho:rage Plorteers' Home; Anchorage~ Alaska, 12!10~12/14/02.

                                                                                  180.    Identification and Treatment of Cardiovascular Risk Factors in 'lhe Elderly
                                                                                          - A symposium Montgomery Cardiology · Programs. Montgotnety~
                                                                                          Alabama> 3/2l/03~

                                                                         I •••   un.      Me4ications in the Eldel'ly, Multi..lecture serlesj Connnission,on Aging>
                                                                                          State of Alask~ Anchotage and Fairbanksi 4/23 ..4/26/03.

                                                                                 182.     Assess1nent of Mental Competency and Discussion of an Elder Abuse
                                                                                          Case. Symposium on Eldet Abuse) Departtnent of Justice .... Bureau of
                                                                                          Medi~Cal Praud and Bldet Abus~~ Squaw Valley; California, 5/27~-5/30/03.

                                                                                 183.     Medications in the Elderly. Multi-lecture series, Commission on. Aging,
                                                                                          State of Alt'\ska;,Juneau and K6tchU~JUl, 6127-6129i03.
                                                                                 i84.     De1nentla in the Elderly: Medications in the Elderly. Csx~ of the Elderly
                                                                                          Conference~ University ofAlask~ Sitk~ Sitka~ Alask~ 9/18w9/19/03.

                                                                                 18S.     Demerttiay Gerlatdc Symposium:.... St.       Mmy~s           Hospital and Soan, tong
                                                                                          Beach, CaUfonlia; 10/4/03.                                                                                                               i
                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                   i
~:


 !
     - ......·-----:-       ·~--;-~*'--.~.,   .•-   ------   ~..t.....
                                                                                                        ~~·-···-·----18-.    ·-""--·-·· -··-···-.. ·-..........   · · "· ,- - ·- - . --.----·------·--·-----.._. ___,____,_~--~. - -1---
                                                                                                                                                                                                                        .          !
                                                        "'".                                                                           ..,. A •
                                                                                                                                                                                                                                   l
                                                                                                                                                                                                     APPENDIX 1
                                                                                                                                                                                                                             51
                                                                                                                                                                                                                                   I
                                                                    1&6.           Senior Assessment for the Care Provider. Public Health Foront-- State of
                                                                                   Alaska. Anchorage~ Alaska~ 12/1(03.

                                                                    187.           Seniot Assessment Workshop, Alaska G~tiatrlc Education Center,
                                                                                   Unlversity· ofAlaskar Anohom.ge.,. Alaska) 1/23/04.
      'i

                                                                    188.          Sleep Disorders in. the Eldedy. Coping wlth Chronic Disease. Care ofthe
                                                                                  Elderly Conference~ Unive1'sity of Alaska~ Anchorage, Alaska.t 9/11/04.

                                                                   189.           Eldet Abuse. Coping wlth Chronic Oisease. Cardiovasoulru: lUsk Factors
                                                                                  in the Elderly. Senio:r Lives Conference~ Untve1·.sity of Alm~ka-> Anohoragej
                                                                                  Alaska 6/10/05.

                                                                   190.          Assessment of the Chart ln Sldl1ed Nul'Sing Facilities. Symposium on
  l        •   .:t.... ,.,. ..
                                                                                 Eld.er Abuse; DeparttnJ}nt o~ Justice~ Bureau of l\1edical Fraud attd Eldet ...
  i
. !                                                                              Abuse~ Long Beach~ CaUfo1nia~ 6/6~6/9/05.                                      · ·'

                                                                   191.          Coping with Chronic Disease. The Chru:t in. the Skilled Nursing Home.
                                                                                 Care· of the Elderly Conference~ University of Alaska~ Sitka~ 9/16/0S.

                                                                   192.        Sex After 60. The Chati: ifi the Skilled Nursing Home. Ptolnoting :Best
                                                                               Practices in Aging Gonfetence~ Unive~'Sity of Alaska> Anchorage- 6/S/06
                                                                               -6/10/06.

                                                                   l93.        Medic.al Realities and Dimin{sh~d Tribal Longevity. New Aspects of Long
                                                                               Tenn Care. Cate of th(1 Elderly Confetenc~, University of Alaska , Sitka~
                                                                               9114106- 9/16/06.                                     .

                                                                  194.     Standw:d of Care> Symposium on Elder Abuse~ ))epattment of .Justice~
                                                                         . State Qf Califomin, Buteau of Medi...CAL Fxaud a11d Elder AbuBe~ San
                                                 ·.                        Mateo1 Callfotni.a IY.Iay~oo.ou-~..:..

                                                                  195.        Integrated Therapies fot· Aging. The Thet·apies~ Care of the Elderly
                                                                              Conference~ University \>f AlMka~ Southeas~ Sitka 9/~S/08 ..... 9/27/08.

                                                                  196.       Human Biology 596 Course University of Washirtgton Medical School -
                                                                             WWAlYJl Program- Mnlti~Disciplinaty and E1hnicity in Gerontology and
                                                                             Geriatrics. L~ctur:es to Alaskan Medical Students~ Unive1's1ty of Alaska~
                                                                             Anchorage, Apdl2009. ·                         ·

                                                                  197.       Mental Health and Dementia. . Inter-disciplinm'Y Ptao1ioo in Geriatrics Se)r
                                                                             After 60. Pt:omptlng Best Practices in Aging Confet-Gnce., Univexs~ty of
                                                                             Alaskf4 Anchorage, 6/3/09-6/5109.

                                                )[.           PllJBLJ(CAT)[ONS


                    -   ---~--;-.-   ••   ·--~-:-·---~   -·- --   ------   -~.· - - - - - - · · - - - - - -   •• · - - - : - · · · ,:,   ·~: :!--.:   -   ·'--29 -.--::.·:-. ··-- ;-- ---,-·- ____ : . -   ~-----                       ... -------- ~ . --·- ---·-- ..
                                                                                                                                                                                                                    ---------- ----· ----


                                                                                                'Yl1 •




                                                                                                                                                                                                                                           APPENDIX 1
                                                                                                                                                                                                                                                                52
                     Papers- Peet• Re'View

                     L     McCleverty> J.A. and Willdnsol\ Gl (Submi«~rs)~ Lipson> L. O., Maddox,
                           M.D. and Kaesz, H.D. (Checkers): Dichlorotetracarbonyldbhodbm.
                           Inorganio Synthesis Vol. VIIr. oltzclaw, H.F., Jr. (Ed) MoOrawwBill, New
                           York, 1966 pp.211-214.
                                           1



                    2.     McCleV'erty1 J.A. and Wilkinson) G. (Submitters), Lipson~ L.G., Maddox~
                           M.D. and Kaesz~ H.D. (Checkers): Chlorocarbonylbl$ (tdpl1enylphosph1e)
                           rl1odium and chloroom·bonylbis (triphenylarsh1e) thQdium. Inorganic
                           Synthesis VoL VIII; Holtzclaw) H.G. Jr. (Ed), McGraw~Hill~ New Yotlc)
                           NY 1966, pp214..217~

                          lipa~m} L.G. 1 Capuzzi1 c.M. and Margolis> S.M! Effect on method of cell
                          isol~tion on the metabolic activity of. isolated rat liver cells. J. CellSC. ·          ··
                           10~167 ..179,       1972.

                          Lipson~ L.G.: Plague itt San. :F):anoisoo in 1900, Atm, Int.          Med~ 77~303 ..
                          310, 1972.

                          Kohler, T.R., Lipson> L.G., Flores,) J.> Witkum, P.A.~ Fischer~ J.B,~ and
                          Sharp, G.W.O.! Sequence of events in the activation. of adenylate cyclase
                          by cholera toxin. Bull Schwe;itz, Akad. Med. Wiss. 32--223..23:2~ 1976.

                6.        Beiteins~ r.z.) Lipson~ L.G. and McCarthur~ J.W.~Lu.teinizing hormone,
                          follicle stimulating honuone and their subunits released in cultnre by
                          human pituitary tumors. J. Clin. Endo. M~tab. 45!1271-1280~ 1977.
               7.        Fisoher, J.J.3~> Kohle1 1- T.R.., Lipson.t L.G.:~ Flores.t J.; Wttkam., P.A.; and
                                                       1


    I
    I
                         Shru:p.t G.W~G.~ Studies on the time oours~ and tat~ limiting steps irt the
i                        activation of adenylate cyclase by cholera toxin. Biocltetu. J. '173 ~ 59-64..
J                        '197ft
J
f
l              8.        Lipso~ L. G.,   Beitins, LZ., Kornblith, F.D.lo MoArthm·!! J.W., Frie~en.,
fl                       llG.~ Klirnan~  B. and Kjelbe1·g, R.N.: Tissue cu1tme studies on lm.t.nan
!
                         pituitruy ·tumors: Radioitumunoassa.y of ant~nior pituitary hormones in
                         culture medium. Acta. Endo(~.cln. 88:239--249~ 1978.

               9.        Lipson, L.G~ and Shw.p~· G.W.G+; 1nsulin sec1·etion in vregnan.cy! Studies
                         on adenylate Cyolase, phosphodiestarase, protein kinase and
                         phosphoprotein phosphotase in Xsolated islets of Langerhans of the xat.
                         Endocrinology 103!l272.-1280j 1978.
               10~       Lipson,    L.G.~      Beitins)    l.Z.~   Kornblith, P.D., McArthur,· J~W.,   Friesen~
                         HLG.; Klim~ B. and Kjelberg, R.N.~ Tissue culture studies on hu.tnan




        ....                       , A '                                        ..                 14 •




                                                                                                                       APPENDIX 1
                                                                                                                                    53
          pitnitru:y tumoxa~ Loug"term .t:elease of antetior pituitary l1ormones. Acta.
          Endocrln. 90~421~433, 1979~

  1L       Lipson~ L,G.~ Siegal~ E., Wohlheim~ C.B. and Shatp, G.W.G.: Insulin
          release in fast[ng! Studies on ade.nylate cyolaset phosphodies~rase7 p);.otein
          kinase and phosphoprotein phosphatase in isolated islets ofLa.ngerha.ng of
          the rat. E:ndoc1·inology 105:702..717~ 1979.

  12.     Lipson> L.G.) Bush~ M.J., Tieljen3 G.E. and Yoon, A.; Role of the
          aden.ylate cyclase sy.ste111 in altered insulin ~eiease from. islets of
          Langerhans of aging rats. Acta. Endoodn.. 96:222H226, 19tH.

  13.    Lipson~ L.O.: Bobl'ycld~ V.A.$ Bush, M.J.> Ttetjert, G.E. and Yoon~ A.:
         Insulin release in aging: Studies on adenylate oyclase, phosphodiestatase
         at1d protein kirt.ase in islolated islets on Lange1'hans of the rat.
         Endoodnology 108: 602-624> 1~81: 1;~     •• -: · ' •




 14.     Lipson> L.G.> Moore,~ D., Pope" A.M.J ToddJ G.J., an.dAvil~ S.; S~xual
         dysfunction in Hypertensive diabetic pf.ltients. J. Cardiovascular Med. 6:
         Supp. 1) 30-37~ 1981.

 15.     Cottou? D.B.~ Straa.anet1 B.G~, Lipson} L~G., and Goldstein~ D.A,: 'Ih~
         effeets of terbutaline on add-base) eleob:olytes and glucose homeostasts
         dur1n.gthe managementof'preterm labor. Am. J. Obstet. And Gy.n, 14l~
         617.. 624~ 1982.

 16.    Oldhru~ S.B .1 LipsQ~ L.  Lu~ C.C~, Santiago, N.A. 1 Gray~ G.M, and .
        Lipson, L.G.: Basal.-Jate.eal and intJ:acellular membrane vopulations of th(l
        tate exorbitallacd:tnttl gland. Am+ J. Physiol. 2.45: G 133 ..142, 19S3.

19.     Premdaa, F.H., Molin~ I.M. and tipso.t4 L.G.: fusulini'elease in aging:
        Role  L.G. and Lipso~ M.: Treatment of the obes~ maturity onset
        diabetic pmient$ A:roh. Int. Med. 144! 135-138, 1934.




           'n ,



                                                                                           APPENDIX 1
                                                                                                        54
                                        21.                 OJdha.m, S.B.}Molloy, C. and Lipson~ L.G.: Calo~um inhibition of
                                                            adenylatecyclase in the parathyroid gland. Endooi'lnology 114~ 207~214,
                                                            1984.

                                        22.                 Lipson>.L.G,: Sexual dysftmction in the diabetic patient with hypert X.,. G.: Speci.ai problems in the treatment of hypertension in tht>
                                                         patient with diabetes mellitus. Arch, Int Med. 144! 1829.. 1831> 1984.

                                       24.              Oldllam~ S.B,; Rude, R.K.; Molloy~ C. and Lipson:r L.G.~ The effect of
                                                        )nagnesiun.t on calcium inhibition of parathyroid ade:nylate cyclase.
                                                        Endocrinology.115: 1883u1890, 1984.

                                       25~. ...       Molina, J.M.J P.rem.das, F.H.~ Klenck, R.E.~ Eddlestonej G.~ Oldhmn~_S.~.:-
                                            '       · and Lipson; 1.G.: The dynamic insulin. secretmy respon~e or isolateci · · ·
                                                      pancreatic islets of the diabetic .mouse~ Evidenoe fot a gene dosage effect.
                                                      on il'lsulin secretion. Diabetes 33: 1120.. 1123.

                                       26.              Bddlestone, G.T.~ Oldham> S.B.~ Lipson) L.G.~ Premdnsj F.H~ and
                                                        Beigebna~   P.M.! Electrloal aotivtty~ cAMP concentration and insulin
                                                        release in mouse islets ofLangerh~s, Am. J. Physiol. 248: C 145-153~
                                                        1985.

                                       27.              Molina, J.M., Prerndas~ F.E. and Lipson1 L.G.: Insulin release in aging!
                                                        Dynnntio response of isolated islets ofLangerhans of the rat ton . .
                                                        glyce~aldehyde. Endoctinclogy 116: 821 ..826> 1985.

                                      28.           Oldham> S.B. and Lipson) L.G.: The high affinity cJtlcium inhibition \If
                                                    parathyroid adenylate oyolase is not calmodulin-dependent. Calcif1 Tissue
                                                    Int. 38~ 275-281~ 1986.

                                      29.           Bailey., C.J.; Day, D.; Bray~ G.A.; Lipson) L.G. and Flatt> P~R.: Role of
                                                    adrenal glands in the development of the abnonnal glucose and insulin
                                                    homeostasis ingenetioa,lly obese (ob/ob) mice. Hormone and Metabolism
                                                    Research, 18~ 357-360; 19&6,

                                      30.           Prochazka_, M._, Pxemdaa, F.H.t Leiter1 EJI. and Lipson1 L.G.: Estrone
                                                    treatment di$sociat~s. primru.y vel·sus secondary consequences of
                                                    ''diabetes'' (DB) gene ~xp:ressionh1nrloe. Diabetes, 35~ 7?/5.. 728~ 1986.

                                      31.           :Gipson, L.G.: Diabetes in the elderly: Diagnosis.'# pathogenesis~ and
                                                    therapyA Am. J. Med. 80! Supp. SA: 10~21~ 1986.




--·~-------------   ------~----·---




                                                y   ~   •




                                                                                                                                            APPENDIX 1
                                                                                                                                                         55
                                                                                      32..              Fadda> G.Z., Ak.tnal, M.~ Premdas, F.H., Lipso11~ L.G. andMassry) S.G.;
                                                                                                        Insulin release from pancreatic isLets! Effects of.CRF at1d excess l?TH.
                                                                                                        Kidney 1nt. 33% 1066.. 10721 1988.

                                                                                     3j,                L~lter, E. H.) Prerodas> F.H.~ Hmrlson, D.H. and Lipson, L.G.~ Aging ar:d
                                                                                                        glucose homeostasis in C57BL/6J male mice. FASEB Journal. 2: 2807. .
                                                                                                        2811,.1988.

                                                                                     34.                Fadd~ G.Z.~ Aktnal~ M., Lipson~ L.G.~ SolimM, A. andMassry1 S.G.~
                                                                                                        Correction of glucose into~erance and the impaired insulin release ()f
                                                                                                        chronic renal failure by verapamll. Kidney lnt. :36: 773~7?0, 1989.

                                                                                    35..                Fadda, G,Z., Akma.4 M.~ Lipson, L.G. and Massry, S.G.: Directeffeot of
                                                                                                        p~athyroid homtcne seo1•etion from pancreatic islets. Am. J. Physiol.~ 258
                                                                                                        (EndoorlnDl. Metab. 21)~ E975.-.B984, 19.90.    ·
                                                                                              .... ,.
                                                                                   36':              Mulligan, R., Lipson~ L.G. and Heaton;! S. G.: Detecting diabetes iu ari"'' ·
                                                                                                     eldel'ly dental patient population. Special cate in Dentistry: Feature
                                                                                                     Article: SeptemberwOctobex, 142.. 147, 1990.

                                                                                  37.               Xin ..Gin) z.~ Fad.d~ G.Z,, Lipson, L.G. and Massry1 S.G.! Phosphate
                                                                                                    depletion impaits insulin seotetion by pa11CJ.'eatic islets. Kid. Int. 39~ 120..
                                                                                                    128~ l99L

                                                                                  38.               Fadda.1 G.Z.) H$Jjat·, S~M.~ Pe.tna A. F.~ Chaut X.J., !Jipson, L.G. ar1d
                                                                                                                                       1

                                                                                                    Massry, S.G.: On the mechtmisms of impaired insulin secretion in chtonic
                                                                                                    l'enal.:failure. Jout~ Clin. Invest. 87: 225. .261~ 1991.  ·

                                                                                 39.               Clark~ F. Carlson~ M., Zim.Ice, R.~ Frank~ 0,~ Patterson, K.~ Lat·son, B.)
                                                                                                   Rankin--Martinez> A.) Hobson, L., Crandall> J,~ Mcu1del, D. and Lipson,
                                                                                                   L.G.: A qualitative study (lfthe life dCJ.tnilins w:td adaptive stmt~gies of the
                                                                                                   lowincome).wellelderly~ Am. J. Occup. Therapy~ 1994

                                                                           . 40.                  Clark F~ Carlson, M., Zhnke, R., Franlc1 G. 1 Patterson~ lC; Et1I1evor, B.~
                                                                                                  Rankin-Martinez> A., Hobson~ L., Crandal~ J.~ Mandel) P.and Lipson,
                                                                                                  L.G,; Life domains and adaptive strategies of a gl'oup oflow..inconle, well
                                                                                                  older adults, Am. J1'. ofOocupati.onal Therapy~ 99.. 108~ 1995.

                                                                               41.               Rho 1 Jay P. and Lipson, L.G.! Focus on acetylcholinestnmmeinhibitot~ for
                                                                                                 the treatment ofAlzheitrt(lt's disease. Fot.tnulacy)) Vol. 32~ 677. .684_, 1997.

                                                                              42.                Clark, F., Azet)) S.P., Zemke, ll.~ Jacl :Hessle; C~~ Palmer) J. and Li.pson> L.G,:
                                                                                                                   1

                                                                                                 Occupational Therapy for Independent...J..Av.i.ng Older Adults. J'AMA) 273:
                                                                                                 1321..1326;J 1997.



--·-·. --· --- _,......, __ *~--.. ··-- -:-:--:-: .. :-·:.--··---- ~- ..- - -··-··-·····~··· .. -·--·- ... --·· ·-·----·····-




.     \.                                                                                          .., a •                                                        1! •                       4111   I




                                                                                                                                                                                       APPENDIX 1
                                                                                                                                                                                                       56
   43.          Clad S.P., C\ltlson> M.,. :M~andel~ D.~ LaBl·ee, L.~ Hay~ J.~
                z~'nnke1 R.~ Jackson) J. and Livson!l L.G.: EPibeddhlg health..promoting
                chang~s into the daily lives of independent... living older adults~ Long.. tenn
                foUow..up of oco11pational therapy intel'Vention. Journal of Gerontology:
                Psychological Sciencest 56B, pp. 60"6~, 20 and Monograms

  1.            Sharp~ G.W.G.) Fisltet·, J.Cf., Lipsot~ L.G.~ Kohl~w, T. R., Flores, J. and
               Witkum, P.A.! Titne course studies on the mechanisms of action cholet'l:\
               toxin. .Hormonal Receptors in Digestive Tract Physiology. In Bonftls, S,~
               Fromageot~ P., Rosselin~ G. (-eds.)lt·Bldevier..North Holland Biomedical
               Press~ Amdste.rdm~ pp.447-454~ 1976.

. 2.           Sharp, G.W.O.) Wledenkellert DjE. 1 Lipson~ L,G., Oldham, S.B.~ l{J;a.ue!z,
"'' 1M\,,: Y.,      .Tanjis> D.> Pian-.Strdth, M.C.l\1!. and Wollheim, C.B.! ·Multiple :r:oledof
               calmodulin> the endocrine p~ncreas and the conttol of insulin secretion.
               Pa·oceedinga ofthe 11th Congress of the lnteruatlonat Dlabetes Fede1'ation.
               Int. Congress Serlea #600! E::tcerpta Medica.) Princeton, N.J.~ Mngofa}
               En.N. (Ed.)pp 329..336, 1983.

   3.           Lipson, L.G.! Hyperte11sion and diab~t~s niellttus. Diabetes forecast
                38:53) 1985.

   4.           Lipson, L.(b Diabetes 1neiHtus in the elderly: Special problems, special
                a.ppt{)aches. Co. Medical, New York, N.Y.~ pp. 1-20) L985.

  5..           Lipson,. L.G.: Diabetes after si-x.ty. .five. Dfabet~ Foxecast. Vol. 39~ No.
                7, 54.. 58, 1986.

  6.            Lipso~ L.G.t Diabetes in the elderly! A multifaceted problem. Am. J.
                Med, 80! supp. 5A:1~2, 1986.

  7.           Lipson~ L.G. mtd Bray, G.A."j Energy intak:e and utilization in aging
               man: Chen (ed,), Nutdtional Aspects of Aging~ Vol. 1~;~ CRCpl'~SS.t tfio.~
               Boca Raton_, lt"'L. Pp. 184..18S, 1986.

  8~ ·         Lipson, t.G.: Diabetes and aging. fu Beigelrnan1 P .M~ and Kuman> D.J
               (Eds)? Diabetes Mellitus fo,: the house ()fficer. Williams and Willdn~
               l3altimore, MD. 1 pp. 184.. 185, 1986.

 9..           Lipson, L.G. and Kumar, D.~ Otal hypoglycemio agents. In Beigelman1
               P.M, and Kumm.·, D. (Eda.) Diabetes Mellitus for the House Officer1
               WHliams and Wilkins, Baltimore~ MC. Pp. 112.. tl8) 1986.




       •II •                             '1   A•




                                                                                                   APPENDIX 1
                                                                                                                57
                                                                   10.      Lipson> L.G.~ Dental problems i11 the diabetic patie~1.ts. In Beigelmrut~
                                                                            P.M. tmd Kumar~ D. (Eds,) Diab~tes Mellitus for the House Offic~r.
                                                                            Williams and Wilkins~ Baltimore~ MD., pp. 181 .. 183, 1986.
    '!
                                                                  11.      Lipson, L.G.,: Hypertension ln the diabetio patient. In Beigelman, P.M~
                                                                           and Kumarp D.) (Eds.) Diabetes Mellitus for the Hol..lse Officer. Williams
                                                                           and Wilkins, Baltimol.'e~ MD,~ pp 16().. 163, 1986.
                                                                  12,      Lipson~ L.G.: Ryp~rtensio1tin the diabetic patient. In Beigehnan~ P.M.
                                                                           and Kumru.·~ D., (Eds.), Diabetes Mellitus fox the House Offl(ler.
                                                                           Williams and Wflldns~ Baltintore~ MD., :pp. 173.. 175p 1986 .

                                                              13.          Dinwiddie, R. tmdL~pso~ L.G~: Improved control ofsenlm glucose in
                                                                           obese~ 11ew~onset h1sulinopenio non-immHn dependent diabetes mellitus:
                                                                           Partial respiration o£Nonnm1 dy11amic insulin secretion. Roedg
                                                                           Division, pp. J..6, 1986, .:..... ' ·
                                             .,..,   ·--   ",,_                                                                                                ,"\   •a,., ...   tt/"'




                                                             14.           Lipson~ L.O. and Kato . .:Pahner> S.: Diabetes in Asians. Diabetes
                                                                           Forecast, V<>t 41, No.9, 48 ..51, 19B8.
                                                             15.           Lipson~ L.OI) Kato~Palmer~ S., Boggs, W.L.) Moore,D., and. ope-1 A.:
                                                                         . Diabetes in the :Slack population. Dlabetes Forecast Vol. 41, No.9; pp.
                                                                           34--38> 1988.

                                                             16.          Williams~  B.R., Nichol, M.B.~ Lowe:~ B.F., McCombs~ J.S.~ Yoon, P.S.
                                                                          and Lipson) L.G.: phatmacist intetverttion residenti~l care f J. (Bds.) The Aging
                                                                         Skeleton> Academic Press, Chapter ~;.pp. 51..-58, 1999.
                                                           19.           Raghaven~ D.~ Weiner1- J. and Lipson~ L.G.: Cancer in tlte elderly~
                                                                         principles oftr~atrn~nt mSoulbartli~ R.L. et al (Bds.)~ Oxford Textbook
                                                                         Oncology; 1.nd Edition> Oxford University Press~ Oxford1 London~ 1999.
                                                      Films and Videos




-~~-~    ~-·~-~·~-·

                       --·-·---· ·----- -=----=.::: __ ==-··:-_-,c·-;;·. ~    -------.-· --·· ·-·- ·---- ....   ···:35-·--- ---·-----.--·------ --· ·-- ·-· -. ······----·-- . -·····---·---·-----··---·


               .   '                                       • p •                                                                               ··.& •




                                                                                                                                                                                         APPENDIX 1
                                                                                                                                                                                                          58
                           :


           1.      Discharge Planning for the Elderly H 1986~ 15 min.
                  L.O. Lipson~ Moderator and oontent expert.

          4.      Discha:cge Plru.ll1irLg for the Elderly Hospitalized Patient IV. Community
                  programs fotthe eldel.'ly. Hospital Satellite-Network, 1986~ 15 min. L.G.
                  Lipson..,. Moderato1• trt~d content expert.                         .. .

          5.      Normal Aging Versus Disease:·:Physician1ourna! Update. Lifetime
                  Netwotkj 1987 ~ 15 min. L. G. Lipson- Conten.t expert.

          6.      Dl'ugs and the Elde.rly. Physlcian1s Journal Updato. Lifethne N~twork)
                  1987~ 15 min. L.G~ Lipson- Collteni:expert,

         7. .26. Caring fot a.11d Agirtg Soolety. 20 videos on various aspects of Geriatrics
                 gnd Gerontology. Each 30 minutes in length. Producer- Neil Steinbetg
                 Productions1 Executive Producers- HospitatSat~llite Netwot'lc and Age
                 Wave~ 8ponsor-¥ariort Laborato:d¢s. 1987. .1988. L~G. Lipson.-
                 Technical advisor and content exp~rt.

                                    CAlUNG FOR AN AGING SOCIETY

                                  SHOW TITLES AND NUMBER

         "tiSP#_ HSN#           !lTLE
        001      8649X          NEW!MAGESOFAGING(F)                           DYCHTWALD
        ()02     0462X          ff.OW tO TALK TO YOOR:DOCTOR (F)              LIPSON
        003      5733X          GERIATRIC ASESSMENT (F)               B'Ul'LER
        004      8648X         DRUGS AND THE ELDEl.U.,Y (F)           :LAMY
                              020             6727X         ELPERCARE: MOlJELS OF SUCCESS (F)             DYCHTWALD
                      021             5738X         DJ:ABETES 1N THE ELDERLY (W)                  LIPSON
                      022             8651X         OERIATRJC DISCHARGE PLANNING (F)              WERTfiEIMER
                      023             0473X         PROMOTING WELLNESS (W)                        FARQ~
                      {)24            0475X         SELF~MBDXCA'l'XON IN THE ELDERLY (W)          StMONSOl'
                      02S             04'74X        FAMJI,Y ROLES lN BEALtRCARE FOR               BRATl"'ER
                                                                   TtmELDERLY

                                      Medical Cheolrop! Health Aware11ess '88. Aging in the Black ConunuJ11ty. A30 min.
                                      Vidt>o. Producer> MarkAlyn Conunm1ications) Sponsor- Mal'ion LaboratOJ:ies) 1988.
                                      L.G. Lipson- Moderator and content expert.
                      28.             Medical Checkup: Health .Awa:eenesa 1 88 Aging in the Hispanic Community. A 30 min.
                                      Video, Ptoduoer, Mru:kAlY.n Co.oornunioations~ Sponsor- Marlon LabQ(atodes. 1988.
                                      L.G. Lipson- Moderato:r attd content expert.

                                  Medical Cheokup: Hea.IthAwru·eness 188. Aging in the Asian Community. A30 min.
                                  Video. Produoer11 Mad Sponsor- Mation'Labor.atodes, 1988.
                                  L.G. Lipson ..... Model~atol' and content expert,

                  3Ct.            MedicaL Checkup: Health Awareness ~ 88. Diabetes Mellitus in fue Black Community. A
                                  30 min. Video. Pl'oduce.r)' Mark Alyn Comm\1~1lcations, Sponsot- Mation. Labotatodes       1

                                  19$8. L.G.. .Lipson- Mode1•ator and content expert.

                  31.             Medical Checkup; ftertlth Aw~u:eness '88. bia.betes MellitU$ in the Asian Community. A
                                  30 min. Video. Ptoducer, Mark Alyn Conununicatio:ns~ Sponsor.-Marion Labofatoties~
                                  1988. t.G. Lipson.-- Mode1•ator and content expert.                   ·

                  32.            Medical Checkup~ Health Awareness ~ss. Diabetes Mellitus in the Hispanic Comriiuutty.
                                 A 30 min. ·video. Producer~ Mark Alyn Cmonmnications~ Sponsor- Marlon
                                 Laboratories, 1938. L.G. tipson ~ Moderato.t and content ex.pett.

I                 33--38. Diet and Exexci~~-~rArestyles for Aghtg. Hospital Sat~llite Network. Six lO~miutttE>
                          Segments, 1989. L.G. Lipson- contei\t expe.r:t.
                                                                                                                            ,.,p


                  39~            flow to Tallr and Sexuality it1 Seniors-· A Pocumentary~ 1999 L.G. Lipson ..... Guest E.:s.pert.
                                                                               I   •


    Abstracts




         ~   ll   •
                             I    I                                                    '\,S..




                                                                                                                     APPENDIX 1
                                                                                                                                   60
                                                                              *1.                Lipson} L.G.~ Mal'golis, S.M. and Cap-uzz4 D~M·.~ Compru.ison of acetate and mnino acid
                                                                                                 incorporation in rat li-ver cells isolated by thtee techniques. Fed.l?toc. 28:336 (abst. 607):.
                                                                                                 1969.
                                                                             2.                 Lipson} L,G,> Ackerman,) l.P, and K.liman, B.: simultaneous acl'omegaly and partlally
                                                                                                suppressible ~dtenocol'tioal fun H.G,j Klima.nt B.
                                                                                               and Kjelberg, R.N. Horn:tone secretory patterns ofhmnan pituitary tumors in tissne
                                                                                               culture. Clin. Res. 328A~ 1976,

                                                                           4.                  Lipson~ L,G.> Fol'dsta11, C.A, and Sharp, G.W.G. Phosphorylation and dephosphotylation
                                                                                               in the oontrol of the insulin release: Islet phosphoprotein phosphatase, Diabetes 25: Supp.
                                                                                               1~~74 (abst. 213)~ 1976.

                                                                           *5.                 Lipson) t.G.~ Vachon~ ·c., Fdiristall, C.A,.:I and Sharp~ G.W.G.: Stimula1ion of specific
                                                                                               protein phosphotylation in intact rat~ islets of Langerhans by both 3wfsob\lty1..1-
                                                                                               methlxanthine and :0-glucose. Olin. Re$, 26:530A~ 1978.

                                                                          6~                   Lipson, L.G. and Sharp~ G. W.O.: Insulin release in pregnancy~ Relatior.ship to protein
                                                                                               and phosphorylation. Endocrinology 102: (abst. 711)~ 1978.

                                                                         7.                   Lipson, L.G. WolJheim, C.l3. and Sharp, Q.W.G.i lnsulin release in fasling. Diabetes 27:
                                                                                              Supp. 2, 489 (abst. 236), 1978.

                                                                         8.                   Lipson~ L.G,J Bobtycki1 V.A.~ Bush~ MJ., Gt·oss~ E. and Inouyte) D.: Role ofadenylate ·
                                                                                              cyclase system in altered insulin rel~ase from islets of aged tats~ Clin.R$S, zg~s tA} 1980,

                                                                        *9.                   Cotto~ D.B.~ Strassner~ H.G,~ Lipson~ L.G. and Goldstein, D.A.! Effect ofterbutaline on
                                                                                              se.J:l'Jl)1 concentrations of glucose~ insulin) votassiurn, ionized and total calcium lactate>
                                                                                              and colloid osmotic pressure. Gyecol, Invest. 1980.,, .·t-:· .•..

                                                                       *10.                   Lipson, L.G\~ Bush1 M.J.~ Ti~'ijen; .G.E. and Yoo:n) A.~ Insulin release ittagh~g! the t•ole of
                                                                                              adenylate cyclase system. Endocrinology 106! (abs~. 34).} 1980.

                                                                       11.                    Mirche~ a. C.~ Lipson~ L.G.;I Bush~ M.J?~ Yoon~ A. andBaxlsh~ J.J.: Analytical fraction of
                                                                                              B.. c~lls. Diabetes 2.9: Supp. 2, 109A (abst. 425), 1980

                                                                      12.                 Moore, D.) Pope~ A.M.~ Todd~ G.J.:t Rosenquist~ R.J.1 and Lipson> L.G. : Treatment of
                                                                                          hypertensive dia.b~tia patients with pmzosln, Diabetes 29; Supp~ 2t 67A (abst. 267) 1980.
                                                                                                                                                                                                                                                                                                                              ~
                                                                      *13~               Oidhamj S.B., Lopson} L.G. and Ti~qen) G. E.; Evidence fo:r the presence of calmodulin                                                                                                                                               1
                                                                                         in human parathyroid tl.ssue~ VIII International Conference in Calcium Regulating                                                                                                                                                    f
                                                                                         Honnones, 1980.                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                              I

.. ··--·   ·-·-·~-·----·--·-·--   --- ·-----· ··-·- -· ·-·.   . ........... _...._______,. . . . . . - .................... "'-'" . . -................................._3 8· ..... ·- ·- . . . . .:-···----............ --..·-·-----·-· . . . . . . . . . . . . . . . . _, _____. . ._....................................


                                                               'II •
                                                                                     I    '




                                                                                                                                                                                                                                                                                                                 APPENDIX 1
                                                                                                                                                                                                                                                                                                                                  61
                                                                                                                                                                                                .   ~




                                                                       *14.        Lipsd'n, L.G.,. Bush} M.J. and Bobrycld, V.A.: The role of the aden.ylate cyalase system In
                                                                                   the deoreased gluoose.-stirnulated insulin release fl'om isolated islets of' Langerhans of .
                                                                                   aging rats. Gordon Research Conference . . . The Biology of Aging. 1980.
                                                                       15.        Lipson~ L.G. Oldham) S.B. and Bush, M.J,; Calmodulin·- stimula.tabl.e phosphodiestatase
                                                                                  in isolated islets ofLangerhans oftherat. Clin. Res. 29:S6A, l981.

                                                                       16.        Lips~n. L.G., Moo:re, D.~ Pope. A.M., Todd, F.J. andAvlla> S.: lncldenceofhypertension
                                                                                  in male diabetic populations. Clln. Res. 29:413A.l981.

                                                                      17.        Lipson1 L. G. and 0 Idham,. S.B ,! Colmodulfn...gf:irnulatable phosphodiestaxase ht pancreatic
                                                                                 islets of the, pregnant rat. CHn. ~es. 29w413A_, 1981.

                                                                      fk18.     Conteas, C.N.~ Lipson~ L.G, and Mircheff, A, C. .: Basal lateral membranes fi•om rat
                                                                                pm:otid acinar cells. Gastroenterology 80: 1128A> 198L
                                                                  .'. 19.
                                                                                LipsoJJ, L.G. and Oldham, S.B..: The presen Tissue int. 34!843, 1982.

                                                                   *24.       Lipson, L.G., P.remdast F.H., l\1oli:na~ J.M.:Studies on dynamic insulin release in aging.
                                                                              The physiologist 25: 288 (abst. 47.8)> 1982.                              ·

                                                                   *25.       Molina, J.M., Pr.emdasJ F\ H. and Lipson) L.G,! Dyrtamics of insulin secretion in. aging
                                                                              Clin.Res. 31:58A1 1983.

                                                                   *26.- Shatpj     G~W.G.~ Wolheim, C.B,j Siegel, E.; Lipson~.L~G. and Kraus, Y.: The tole of
                                                                              calmodulin in insulin soo:r:etion. International Diabetes Fed~ Meeting in Kenyaj November
                                                                              1982.

                                                                   )It27.     Eddlestone, G.T., Oldham~ S.B.> Lipson, l.t.G.. and Beigehnan~ P.M.; ~otskolin inc~;eases
                                                                              cyclic AMP and potentiates electrical acti-vity in the n1ouse pancreatic B.. oe11~ Fed. P1·oc.
                                                                              42: 89711 (abst. 3544)~ 1983.


-~·--:---:-···-----·---;-c-:~~-:-- --···-----~----·--·· -··------- ······-····:·---:-·--·- ··-·· --·_-·····-··---..-... ···---·--·-·--- ----39-- ·-------   -···-··-·····--· ... - ··-··· ·- ··-· - . -:·--------···- · · ·   ·---·---- - - - • -   ·-~---;---;··~--- ~· .. :-~:.-==·.:.::·~·-:·::--:::-.._:...--:-7o.~-:-:···.·-.·   -~-   •.•   ~---




             '   '                                                                                                                                                                                                                         "'\ d •




                                                                                                                                                                                                                                                               APPENDIX 1
                                                                                                                                                                                                                                                                                                                           62
                                                                                              *28,      Bddlestont7t G~'l\~ Oldha~ S.:B.) Lipson, t.G. and Beigelman, PJvf.~ Forskolin
                                                                                                       ·potentiatiol1 of the B~cell resports~ to glucose. Diabetes 32; Supp. l(abst 552), 1983.

                                                                                          *29.         Oldham, S.B. and Lipson: L.G.: The effects of ionic ca1oium on magnesium activation of
                                                                                                       parathyroid adenylate cyclase. Calcif. Tissue IntA 35:686~ 1983.

                                                                                          *30          Premdas~ F.H., Molina} J.M. and Lipson, L.G.: RestOL'a.tion ofnormal dynamic insulin in
                                                                                                       secretion in aging l'ats. The Phy~jologist26:A50~ (abst. 32.1)) l9S3.

                                                                                          *31.         Oldham, S.B. and Lipson~ L.G.! Calcium inhibition ofparathyroid adeuylate cyolase: Is
                                                                                                       calmoduli-n medicated? VIlllnternatiortal Conference on Calcium Regulation l!o~mones,
                                                                                                       Kob~~ Japan, October, 1983.

                                                                                          32.         Johnson~ 1vf.D. and Lipsont L.G.: Prevaleltce ofHypertenslon and sex\lal d.ysfunction in
                                                                                                      diabetic women. Clin. Res. 32:48A1 1984,

                                                                                         *33.         Molina, J.M.~ Pt~fna~s, F,H,, Lipson~ L.G., Klenckj R,; Eddleston.e; G. and Oldham~ S.B.: ·
                                                                                                      Comparison. of dynamic insulin release to P~glucose md D"glycera.ldehyde in isolated
                                                                                                      pancre~tic 1slets .from the db/db mouse. Clin. Res, 32:51~ 1984~

                                                                                         *34.         Oldhatn~ S.B. and Lipson, L.G.: IoniQ oontrol ofpal'athy,..oid adenyla'te cyclase af)tivity.
                                                                                                      UCLA aymposium 1984 on.Mernbr~me Receptors and CeUular Recognition.

                                                                                         35.          tipson> L.G.; Liebig, P.S, and Sloane~ R.B.! Training o-f faculty mentors and advocates in
                                                                                                      geriatrics. Annual Meeting of Gerontological Society-oflun.edca. November~ 1984> San
                                                                                                      Antonio~ Texas.

                                                                                         *36.        Lipson) L.G..1 Premdas, F.H.~ Molinas~ 1.M, and Lewis~ D.: Cyclic AMP end insulin
                                                                                                     secretion. Gordon Research Conference--. The Biology of Agi~g, 19~5.

                                                                                        *3 7.        F~dda G.~ Akmal.lvf.~ Pxemdas~ F.H.~ Lipson~     L.G. and Massl'Y~ S. G.: Direct evidence o1
                                                                   ..... ~v~·:·t!:l··                an inhibitoty effect .if patathYJ.·oid hormone (PTil} on insulin,;;e'e~~e in chronic renal
                                                                                                     failure (CRF). KidneyJnternation.a1. 31~348~ 1987, Ar.o.e:ricanSooietyofNeplttology,
                                                                                                     Washington, D.C.j 1986.

                                                                                        *38,         Fadda G., Akma~ M., P,;erndas, F.H.~ Lipson, L.G. an41Vfassry, S. G.~ Cot.t:eotionof
                                                                                                     glucose intoletan.oe (GINT) ~d the impaired insulin release<> olu:onic renal failm'e. (CRF
                                                                                                     by verapamit Arnerioan SocietyofNeplu:ology, San. Antonio~ Texas 1988.

                                                                                        39.          Palmer, S.K.~ Madlso.n, R.E~ and Lipson, L.G.~ Self-reported pre-val~ntce and. associated
                                                                                                     factors in type II diabetes in Japanese Amedcans in Los Angeles. Diabetes: 37: 150A
                                                                                                     (abst 537)~ 1988.

                                                                                        *40.     Garcia, D~L., Palmer} S.K., Boggs~ W.L. aud Lipson~ L.G.: Challenges in..patient
                                                                                                 oom.plianoe. of elderly Mex.lcan Amel'ioatt Diabetics. Diabetes: 37~68A (abst.. 269),
                                                                                                 Amerlcan Diabetes Association, New Odeans; t.A.~ 1988,

~--............_._   _,_   ...__....._   ~   .......   __ _
                                                          ------    -----~.-------:----·c-·---·-·--------                      ---·--40----·-   -   -.... . -   ~   .   --~   .   ~·   ~   ---~--   --··   -- •-•   ................... _.   -~ ~   -   o   .... - - - - - - -   --   -   -~··--H~   ....




                                                                                                                  '1J.                                              •\ A •                                                                                               '\   ..
                                                                                                                                                                                                                                                                                          APPENDIX 1
                                                                                                                                                                                                                                                                                                            63
                                                                                        41.           Schwamj W.J., Lefevre.} T.M. andLipsol\ L.G.! Falls in fh.e eldedy! Tleu~e ofmultipte
                                                                                                      balance tests. N?v· 1988 1neeting of Gerontological Society of Alnerica.             ·

                                                                                        *42.          Oldham, S.B., Eddlestone, G.T.> Premdas, FJI. and Lipson; L,G.: the influence of age on
                                                                                                      glucos~ and forskolin- stirrmlated insulih release from islets of the diabeti(} mOllSe. No.
                                                                                                      198 8 meeting of Gerontological Society of Ametion~

                                                                                     *43. ·Lipson) L.G.: Caring for an aging society- twenty 30 minute 'Videos on gerontology and
                                                                                           getiatrics. Nov, 1988~ meeting ofGerontologioal Society of America.
                                                                                     •!144.          Palmel', S.K.~ Madisonj R.E. and Lipson, L.G.~ Diabetes in older Japanese. .Am~:d.oans.
                                                                                                     November 198 Smeeting of Gerontological Society of Amedc~

                                                                                    *45.            Boggs, W~L., Garcia, D.L,~ Palmer~ S,J(. ~ and Lipson, L.G.; Patient compliance in an
                                                                                                    ethnic population~ Diabetes oar~ in elderly Mexican"Amedoans> Nov. 19&8J meeting of
                                                                                                    Get:ontolo girreotion ofGlucosl:l
                                                                                                   rntole.rance (OINT) and the impah'ed ·insulin release of chronic renal failure (CRF) by
                                                                                                   Vel'apoamil.Kidneylnt. 35:427~ 1989,1989 Meetingoft11e21~ Nationa1Kidney                                                                              1


                                                                                                   Foundation scientific Symposium.

                                                                                   *47             Faddf4 G.Z.~ A1ctnal1 M.~ Lipson:, L.G. and Massry~ S.G.: Evidence for a dh:ect eff~ct of
                                                                                                   parathyroid honnone (PTH) on pancreatic isl~ts. Kidney Int. 37:466} 1990, 1990 meeting
                                                                                                   o:fthe 22nd National Kidney Foundation Scientific Symposium~

                                                                                  *48             Fadd~ G.Z., Akmal 1 M, 1 Lipson> L.G. and Massry 1 S.O.: Meohanism of impaired insulin
                                                                                                  .secretion in chtonlc renal failure. Kidney Int. 37!50~~ 1990. 1990 meeting ofthe 22nd
                                                                                                  National Kidney Foundation Scientific Symposium.

                                                                                  *49,            Com.unale, R., Fadda, G.Z.~ Ptem.ad, F.H.~ Thanaldtoharu~ P, Lipso~ L.(h andMe.ssl'Yt
                                                                                                  S.G.! ~educed K...fnduce.G!Jmulin secretion. in ·chronic renal failme (C:RF) oontribute to
                                                                                                  hnpah:ed extrarenal disposal ofK: Role of excess PTff. Am. Soc. Nep:hrol. 1~624~ 1990.

                                                                                 *50             Williams~ B.:l Lowe) B., Nichol1 M., McCombs~ J,~ Yoon~ P. rutd Lipson, L.G.: hnptovlng
                                                                                                 drUg tberapi"s inresldetl.tial care faoilitiea. 1994 Annrutl Meeting of the Alnerloon
                                                                                                 Geriatric Society, Los Augeles, CA.

                                                                                   lf 51.
                                                                                    1
                                                                                                 Lipson, L.G.:~ McCombs,. J.~ Jelliffe~ R., Williams~ B., and Wilson~ P. : Medications I the
                                                                                                 elderly: pi'oblems, polici~s and new solutio~ asymposlun1. 1995 Annual Meeting of the
                                                                                                 Ge.t:on.tologloal Society of Amerlca, Los Angeles#- CA.

                                                                                  *52. Lipson, L.Gv and Kohn> J.: Govetil.tne.ntal responsivenesg to ohangos in dentographios of
                                                                                       aging disease: A unique state apptO$.Oh to geriatLic ADRD ctU'e and tteatment. 1996
                                                                                       Annual Meeting of Southern Medioal Association, Baltimore~ Maryland.


                                                                                                                                                                                                                                                                                                            i
        -·--·- ·- .. __ --. -·          .......... _.. ... --· ---· --·-· ..,_            ·-·. ---··- -#-- --- ·--
-~---
                                 ---~
                                                                                 -~---.
                                                                                                                     -- -·--~·-··-----·····- -···- ·· . ..........41· ··-.··:•·, ;··   ·:·""~.-;:-~·."-,·.~o=.--:=,;;,.;:•:;·;;··"'---···""•·-··· .. -
                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                             · ......... - •• ,. .. --··•- ..... _ ... , -·-~-,r   CCC




                                                                                                                                                                                                 "A ,                                                                  1.!. •




                                                                                                                                                                                                                                                                                     APPENDIX 1
                                                                                                                                                                                                                                                                                                                   64
                                  53. Syrnpositn:n Anm.lal Meeting of Gerontological Society of America~ San Francisco,
                                      California~ 1998.

                                     *Presented

                       I.    G~·a>J.ts   and Research Funding (1975..2001)
                                                                          I


                             1.        National Rese~rch Service Awards irtDiabetesb 1975..1977.
                                       NIAlYIDD) NlH. 1F32 AM 05219 MET.

                             2.        Clinical fnvestigatorAwardinDiabetes.19T7--197$. NIAMDD, NrH.l KOB ArV£0320
                                       MET. Two ad                                                                                  13, I!:>HHS Center Grant-· '~Gerlatl'io Education Center Ch:ant. ~' DHHS 1031 AH 69000.
                                                                                            $952>000. 10/83 through ~/88. L. G. Lipson, Faculty Coordinator and Member of the
                                                                                            Steering Co:rn:mittee.

                                                                                  14. NIH Center Grant .... t                                                                                                  27. Development Gtm:lt- USC lrvine Foundation. Diversity Project. Course Development.
                                                                                                          HDiversity ill Aging~ Roles in Ethnicity~ Get).der~ Biology and Bnvh'onntent, It 1992"
                                                                                                          onward> $5~000. L.G~ Lipson, M.D.> Course Director and P,L

                                                                                                28. NlH Research Gt~nt-  "Training in Ge1•ophatntaoy, Fall Prevention> and Quality Assurance in the
                                                                                                      fraU and demented eldedy.H 4/98.. 1/1/02} $200}000. L.G. Lipson) M.D._, P.I.
                                                                                            33. Research Grant from Pfizer Phmmaceu.ticals, ~ HStudtes in Fine Motor Coordination in
                                                                                                     Alzheimer)s Disease.~~ 6/98.. 10/99, $97)000. L.G. Lipaon~ M.D.) PJ.

                                                                                           34.. Research Grantft·om the Keck Foundatio:n '1Studies on the Use ofM~dicattous in the
                                                                                                     Eldedy.~) 9/30/02~ $4,000. L.G. Lipson) M.P., P.J... 12/31/02.

                                                                                           35, State of Alaska~ '" "Training ~uality Assutancf;'l of the Frail and Demented Bldedy: CQI of
                                                                                                    Pioneers; ltomes/) 1/1/03~12/21/03. $100,000 L.GA Lipson> M.D.j P.r.
                                                                                r   ••t\\'lJ'.e',.tt:J..H'J'J.c.."'                                                                                                    4         \'11i~&Jhrtl'1'~".t \.a.


                                                                                    . 37. ~tate of ALaska_. Uuiversity of Alaska. Alaska Geriatric Education. Centet~- Conaultant
                                                                                                7/1103 ~ 12/3l/04. $18~000,

                                                                                        38, State of Ataska ..... University of Ala.Bk~ Alaska Geriatric Education Center ..... Consultant
                                                                                               . _10/1/07 ..... 6/30!08. $10~000.

                                                                                       39. State ofAlaska.- University of Alaska, Alaska Oe11atrio Education Center- Consultant
                                                                                                                      7/1/08 ,_ 6/30/09, $10~000.

                                                                                                                                                                                                                                                                                                      .    I




-···· ··-·-;:----. ···----·-·----··,........_-.--·····-· ..   .. ::- -   ----~~ :---:--~~-··-- ....            ···-·······- --·--··-                                      ~   ·:   ....   -;-""";-;::·:--::--·-·--·~----·   ..   -----~-----·- ·--·~---·-··--··-   ·····------·   ~·-.   -   -----~~-;;·       ··-·-- --




                                                ~a      '                                                                              ... 4 •




                                                                                                                                                                                                                                                            APPENDIX 1
                                                                                                                                                                                                                                                                                                   67
APPENDIX 1
             68
                                                                       NO. C-1 ..1)B .. 12~00162S

 INTHEGUARDIANSHIPOF                                                                 §                         INTHEPROBATECOURTN~l ·~
                                                                                     §                                                                                                                                     ~                    ~\
 MARYRIVERA,                                                                         §                         OF                                                                                 ;.. ~.;. ~>
                                                                                                                                                                                                            ~                                   (:)
                                                                                                                                                                                                                                                     ..,'\
                                                                                     §                                             1!/1:.· ._g~ 0                                                 ~             r    '


                                    . (5) th~ power to apply to and receive funds.fro~ state or federal gov~rinnep.t sources for the ward'~
                                        . benefit;        ·                                       ·
                                      (6) the power to apply for and secure governmental services for the ward;
                                      (7) the power to apply for and to secure '!ll identification card for tije warp;
                                      (8) the power to execute all documents necessary to facilitate employment; arid
                                      (~) t;tte power to consent to the disolositte of the ward's conf14ential records.

                                     IT IS F~THER ORDE~D that the guatdhw of the, person shaJl.not prevent the ward's.fam~ly
                              members froni visiting the ward subject to futther order ofthis Court, and that the guardian of the person shalf
                              execute the necessary documents to grant family members access to thew~~' s m~di9al records.

                                      IT IS FURTHER ORDERED that Maiy Rivera will no longer hav~ the right tm
                                             1) vote in a public election;                 ..
                                             2) own, possess, or purchase a ·firearm; and .          .. :: .
                                             3) hold or obtain a license to operaie a motor vehicle under Chapter 521 of the Texas
                                                TransportatiOll Code-

                                      IT IS FURTHER ORDERED that the Clerk of the Court shall prepare and transmit an abstract of
                              judgment for this proceeding to the Travis County Voter Registrar and to the Texas Department of Public
                              Safety.                                            ·

                                      IT IS FURTHER ORDERED that the clerk of.the Court shall report to 1h~.T.Pi~r~~ Dep\l~tinent ofPublio
                              Safety pursuant to Texas Government Code§§ 411.052.'},)·'~~ 411.0521.     ... · · · ·                 · · ··
                                       "                     .              .        ..                         .
                                      IT IS ;FtrRTHER ORDERED that Martha Mahar.t post a'' corporate surety bond in the amooot of
~ ~~
~!i~ft
         I

                      ffB00
                               \3tQQ? t ~~n the time required by law. ·.. · ·· · ·
                                                      •                       •
                                                                                                · · . . . '. · ..

~t~ ~-;· .~j ~ ~ .                   IT IS FuRTHER ORDERED that this Order does ~ot con~ti~te imthority for Martha Mahan, the
·~    i l: j iguar~ian of.the :pet~on, to act as ~araian ;un~U sh~ bas qualified ·acc?rdit~g to la:V 'by filing ~n oath ~~~h. th~
~        ?? ~ ~ ~ ~Travts. County C~erk's office, posting the ~eq01red corpomte surety bond, a~d havmg the bond approved h¥ the
G.f      ~ &g ~ ~JlJdge: Upon her qualification as guardian~ the Tta:vis County Clerk will issu~ Letters of Guardianship~ with a
         ~. ~ ~ ~ ~certified copy ofthis Order attached~ that WILL BE EVIDENCE TO ALL' CONCERNED ofMartha Mahan's
      g     ~~ ~ :JlauthoritY to act as guardian o~ the person of the w.ard, and that th~ letters qf guardianship will expire one year
      ...~ g fl ~·[and four months after .the guardian~ s date of qualification unless renewed according to law.
      f:'b        -•ro   ~                                                                                               .

      ~ ~&.J                         IT IS FURTHER oimERED that within. i2lnon~ ftom. the date of her qualification, and annually
                  ~      ~ thereafter:~ Martha Mahan. will ~ubmit to the Court an annual report of the person.         .

                                                                                                  ey adl~te~teP'rese1111~.e.eW._9.f.!he                          ~f
                                                                                                                             •          •   ..,~......... , .. - ............ toof....,~




                          .      . ~IS FURTHER ORDERED that the te~ pfthis gu~dianship ·shali be ~iii the ward is restored to full
                          capa~ity, di~s~ or until the Court determines this matter. shall be' terminated.

                          SIGNBP tqe        2.0           dayof.fune 2013.

                                   Recommended ·
                                                                                  ·c·.;0~, j.~~~~:;;;;=7it7ft.      IDINGJUDGE
                                   ThisZO.dayo&l~~.e.           , 20f3. ·                                          ...
                                    . .?Q.f\&                       -               2
                                   ;Dan P~~~S9ciate Judge
                                  ...
                                                                                                                                                               ....,_,_.
      -----~-~=-------....,;-,_.,_,
        1,\ ...
                                                                                                         ..   ',                    APPENDIX 1
                                                                                                                                                                          70
                        LETTERS OF GUARDIANSHIP
    C=l-PB-12~001625


    GUARDIANSHIP OF                         PROBATE COURT.NUMBER ONE
 MARY RivERA,                               TRAVIS COUNTY,· TEXAS'
 An Incapacitated Person

 THE STATE OF TEXAS
 CbUNTY bF T~VIS


 I the undersigned Clerk of the Probate Co~rt Number One of Travis
 County, Texas, do hereby certi~y that· on June 20, 2013, MARTHA MAHAN
was duly appointed by said Court, Guardian of the Person with Full
Authority of MARY RIVERA, an incapacitated                    ~erson      and granted certain
specific powers as set forth in the attached copy of the order of·
appointment.


I    further certify that said MARTHA ~· qual.~fi'ed as such Guardian on
Ju~y    18 r 2013, ··as the law   .requi~es r   and the authority under the
letters expires on November 18, 2014.


GIVEN' UNDER MY HAND AND THE SEAL OF SAID COURT at office in Austin,
Texas, this quly 19, 2013


                                    Dana DeBeauvoir
                                    County Clerk, Travis ·County, Tex.as
                                    P. 0. Box 1493~~!AiJ'n,., Te~Jl.S .78714-9325
                                        .                 .        'I     /) ,.                     .
                                    B.Y Deputy
                                                    .:.            /, I
                                                                          .
                                                                           ~~~·
                                                                             ..
                                                               7
                                                  Oo R        ~z




23P - 000005030
C-1-PB-12-001625




                                                                                     ·~· ...




                                                                                               APPENDIX 1
                                                                                                            71
APPENDIX 1
             72
                                AFFIDAVIT OF MARTHA MAHAN



 COUNTY OF WILLIAMSON                   §
                                        §
 STATE OF TEXAS                         §


         BEFORE ME, the unde1·signed Notary Public, on this day personally appeared Martha

Mahan, who being by me duly sworn on his oath and said the following:

          1.    "My name is Martha Mahan. I am over the age of eighteen years, of solUld mind,

have never been convicted of a crime of moral turpitude, and competent to testify. I have personal

lmowledge of the facts stated herein and they are true and correct. I am authorized to make this

affidavit.

         2.     I am the daughter of Mary Rivera. At all relevant times, I was the legal guardian

of my mother.

         3.     On a nuniber of occasions during the Friday afternoon happy hours at the nursing

home, another resident made inappropriate statements and inappropriately touched my mother. I

complained to the management about these concerns. The nurses caring for my mother were aware

of this problem.

         4.     I often visited my mother in the hours between 11:00 p.m. and 6:00 a.m .. I did so

many times in the months before I removed her from the facility. I would sit with her sometimes

for several hours. The staff never came into her room or checked on my mother dudng these visits.

Indeed, I rarely saw staff in the hallways during these visits.

         5.     Around 6:00a.m., early on Saturday morning on the   gth   ofNovember, I arrived at

my mother's room. My mother was in obvious distress. She was crying and more confused than

usual.

                                                  1
                                                                                            APPENDIX 1
                                                                                                         73
         6.     I noticed that thete were broken Christtnas ornaments on the floor and I wondeted

 if she had fallen. I took her to the bathroom, as I usually did, and she seemed to be in pain. When

 she urinated she did so standing up which was very unusual. I put her back in her bed and then

 went to use the bathroom myself. When I went to throw some paper towels in the trash~ I noticed

 a whole stack of wet and bloody rags.

        7.      Concerned my mother was hurt, I took the rags to Wendy, the charge nurse. Wendy

did a skin assessment of my mom while I watched and did not find any cuts or open wounds.

        8.      I decided to take my mom to the hospital. We went to Seton Hospital- Williamson

ColUlty and they found mom had some bruising to her back. They did not do any type of vaginal

exam.

        9.      I began to worry my tnother was the victim of a sexual assault. The police were

contacted and I ulthnately took her to St. David's Hospital. During the whole time my mother was

acting strange -like someone had hurt her. She would flinch like someone who was afraid or who

had been hit.

        10.     At St. David's, a nurse did a vaginal exam on my mother. She told me my mom

had vaginal injuries. I took my mom out of the nursing home and back to my house. My mom

continued to act like she was afraid of something. This continued until she died.

FURTHER AFFIANT SAYETHNOT."




                                                2

                                                                                             APPENDIX 1
                                                                                                          74
SIGNED this the ~ay of December~ 2014.



                                         &adltu            ,#&£c;~
                                         Martha Mahan




SUBSCRIBED AND SWORN TO this th/1/hday of December, 2014.


                                                              "/)JW
                                             y Public, In and For the State of Texas




                                     3

                                                                               APPENDIX 1
                                                                                            75
APPENDIX 1
             76
RIVERA,MARY DELAROSA         ER
AccW: L00071683103 M!R#: L001022503
Loc:L, ER                       /F
Dr: CAPITOL EMERGENCY AS 11/12/13
I1111\l\\Ill Ill\\ ll\11 IIIII IIIII1\l\ll\\l\ \\Ill \1\11 IIlii \1\ll Ill\ \Ill




                                                                          APPENDIX 1
                                                                                       77
 AUSTIN/TRAVIS COUNTY                                          Law Enforcement: 1-}V?-n'v''                    r'"D I i lt:
 SEXUAL ASSAULT NURSE ExAMINERS
                                                               Your Case Number:          \1, ·· ~:,( ~:J 1:{)
 Discharge Instructions

 MEDICATIONS (Prev~ntatlve medications you received are checked below.)
 _ _ Plan B: 1 pill, 1.5 milligrams, given to. prevent pregnancy
 _Zlthromax: 4 pills, 1gram, given to prevent chlamydJa, a sexually transmitted Infection
 _Rocephln: 1 shot, 250 milligrams, given to prevent gonorrhea, a sexually transmitted infection
 _Fiagyl: 4 pills, 2 grams, given to prevent trichomonas, a sexually transmitted infection
       If you received Flagyl to take at home, take all 4 pills by mouth after eating o n - - - - - - - -
        Do not consume alcohol for 24 hours before and 48 hours after taking the piUs.
 Abstain from unprote~ted sexual. contact until medications are completed.

 Addlflonallnformgtlon: - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


 FOLLOW-UP (Your recommendaflons are checked below.)
 JMMEDIATE
___._ Prescription antibiotics If you chose to receive a prescription for antibiotics, fill these prescriptions
soonps possible and take the medications according to their Instructions.                     .
-V- SafePiace (267-SAFE) offers free and confidential servrces to women, men and children who ha
expepenced sexual assault and/or domestic violence.
_iL_ VIctims Services at the Austin Police Department {512-97 4-5037) and Travis County Sheriff's Offi~
(512-854-9709) can provide assistance regarding personal safety, your rights as a victim of crime, informaH
about the Investigation, counseling, referrals to helpful resources, assistance with Crime Vfctln
Compensation applications~ and emotional support throughout the criminal justice process.
WITHJN ONE WEEK
---tf_ HIV and  syphilis baseline tests can be done by a physician, clinrc, Planned Parenthood, the cit·
sexually transmitted infection clinic ( 15 Waller Street, 972-5430), and People's Clinic {2909 N. IH ..35, 478-493
Addftfonat locations can be found by calling the Texas Health and Human Servlces Department (211).
ONtfO TWO WEEKS
_V_ Sexually transmitted Infection tests
                                       If you did not take preventative medications, you can be test'
for chlamydia, gonorrhea and trlchomonas at the same locations listed above.
THREE WEEKS
_ _ Pregnancy test If pregnancy Is possible, testing is recommended to be sure the preventative medici
you took worked or to test for pregnancy If you chose not to toke preventative medicine.
SIX WEEKS
~ Repeat HIV and syphilis tests
THREE MONTHS
~ \ LRepeat HIV and syphilis tests
-~-- sSexually transmitted Infection tests Tests for chlamydia, gonorrhea and trlchomonas                           are
recommended to be sure the preventative medication you took worked.                   RIVERA, MARY DELAROSA       ER
         NTHS                                                                         Acct#: L000716831031VR#: L001022503
                                                                                      Loc:L.ER                                          /F

                                                                                      1111111111~ llllllllfllll[[[lllllllllllllllliii~I~MIIIIIIIIIIII;
                 1 0
         e peat H V nd sYP hIlls te sis
OTHER:
   l.   If there is an indictment made related to your case you have the legal right to request the results of an assa11c
        HIV test.
   2.   If you have questions about which collected evidence items were tested and testing results, please contact
        law enforcement.


Signature~A_ClcltQ ~k~ ,Q i~                                 Examiner's signature:   Cl-/t!l{))!J_'(L.JJ ~,/\---
                                                                                      '
                                                                                                                   APPENDIX 1
                                                                                                                 (A-cl1,t~ 78
                                          Discharge Summary
                                          St. David's Medical Center
                                919 E 32nd St Austin, TX 78705 512"544-4240
                                             11/12/2013 11:15

                                     Patient: RIVERA, MARY DELAROSA

                                  MRN: L001022503       Acct#: L00071683103
                                     Sex: F 008:                 Age:   .

 Thank you for visiting the St. David's Medical Center~Emergency Department.
 You have been evaluated today by Goertz, Frederick, M.D. for the following condition(s):

    Sexual assault (CONSIDERATION OF ASSAULT).


 INSTRUCTIONS
    (FOLLOW SANE NURSE'S RECOMMENDATION).


    Warnings: GENERAL WARNINGS: Return or contact your physician Immediately If your condition
    worsens or changes unexpectedly, if not Improving as expected, or if other problems arise.

    Understanding of the discharge Instructions verbalized by patient.


    You have been given the following additional information:
    SEXUAL ASSAULT Exam              [Adult]




Medical Records Copy
TIME _ __
                                                                                            APPENDIX 1
                                                                                                         79
                                       Discharge Summary with ExitWriter
                                                St. David's Medical Center
                                       919 E 32nd St, Austin, TX 78705 512-544-4240
                                                     11/12/2013 11:15

                                            Patient: RIVERA, MARY DELAROSA

                                         MRN: L001022503           Acct#: L00071683103
                                           Sex: F

 Thank you for visiting the St. David's Medical Center-Emergency Department.
 You have been evaluated today by Goertz, Frederick, M.D. for the following condition(s):

       Sexual assault (CONSIDERATION OF ASSAULT).


 INSTRUCTIONS
    (FOLLOW SANE NURSE'S RECOMMENDATION).


      Warnings: GENERAL WARNINGS: Return or contact your physician immediately If your condition
      worsens or changes unexpectedly., if not improving as expected, or if other problems arise.

      Understanding of the discharge instructions verbalized by patient.


                                               ADDITIONAL INFORMATION

SEXUAL ASSAULT Exam                                                                                                     [Adult]

You have had an exam today because of a sexual assault. The purpose of this exam is to:
~- Find out if you have any injuries that need treatment
-- Offer treatment to prevent gonorrhea and chlamydia Infections (common sexually transmitted diseases)
~- Offer treatment to prevent HIV infection
~- Offer treatment to prevent pregnancy
~~Arrange for follow-up counseling
-- Collect specimens (which will be turned over to the law enforcement agency)
--Answer any questions that you might have

After a sexual assault, it is normal to have many strong and unexpected feelings. Shock, embarrassment, fea!
depression, blame, guilt, shame and anger are all very common and normal feelings. There may also be:

 --   General sense of anxiety and fear
 --   Recurring thoughts or nightmares about the event
 --   Trouble sleeping or changes in appetite
 --   Feeling depressed, sad or low in energy
 --   Irritable or easily upset
 --   Feeling the need to avoid activities, places or people that remind you of the event

These are normal reactions and usually go away within a few days or a few weeks.


RIVERA. MARY     11/12/2013 11:15   MR# L001022503   Visit# L00071683103   Discharge summarv with ExltWriter   1 of 5

                                                                                                                   APPENDIX 1
                                                                                                                                  80
  RIVERA MARY    11/12/2013 11:15   MR# L001022503   VIsit# L00071683103 Dlsoharge Summary with ExitWriter   2 of 5



  HOME CARE:

 1) For the next few days, you may prefer to stay with family or a friend. This will help give you emotional
 support and a sense of physical safety.

 2) Sexual assault is a crime of violence. Remember that lt was NOT YOUR FAULT.

 3) A sexual assault can affect your self. . esteem. It can also affect relationships with partners, family members
 and friends. Talking with a counselor who understands these issues may be helpful to you. Sometimes,
 months or years after the assault, feelings may come to the surface again. Counseling or a support group can
 be helpful at these times too.

 4) Many states require your doctor to tell a law enforcement agency when they treat a victim of a violent crime
 This does not mean that you have to prosecute or go to trial. However, If you decide to prosecute, the
 evidence taken today will be useful In support of your case.

 5) You may be able to receive compensation for medical costs or losses that relate to the sexual assault. Talk
 to your counselor or the local law enforcement agency for details.'

 FOLLOW UP with your doctor for continued medical care. If emotional or mental symptoms last more than 3
 weeks, you may have a more serious traumatic stress reaction. Follow up with the counselor or agency we
 referred you to for emotional support. There are treatments that can help.

 GET PROMPT MEDICAL ATTENTION if any of the following occur:
 -- Redness, swelling or increasing pain In any injured area
 -- Vaginal discharge or unexpected bleeding
 -- Lower abdominal (pelvic) pain
 -- Fever over 100.0° F (37.8° C) without an obvious cause
 -~ Pain or burning with urination




  Please make an appointment for further treatment as instructed. Be sure to tell your referral doctor or clinic
  that we have sent you, and take your medicines and instructions to the office. If you had x-rays, an EKG, or
  lab tests today, they have been reviewed by your doctor. We will contact you at once if other Important
  findings are noted after further review by our staff. If you do not continue to improve or If your condition
. worsens, we request you to please call your doctor or the emergency department right away so you can be
  examined. CULTURE REPORTS-- If you had cultures drawn: You will be notified of your culture only if further
  treatment Is recommended by the ED Physician. You may obtain a copy of your culture results from our
  medical records department Monday- Friday 8:30am ~ 5:00pm. The phone number is 512-544-4280. X-Rays
 -- If you have received any radiology testing today, please note that the x-ray has been read by your ED
  physician. A final reading by a Radiologist will be completed and you will be notified by the Emergency
 Department staff of any additional findings. If you need a copy of your x-ray for your follow-up appointment,
 please call 512-544-4280 to have films ready for pickup.                                             ··




THINGS WE THINK YOU SHOULD KNOW ABOUT YOUR HEALTH:




                                                                                                                APPENDIX 1
                                                                                                                             81
 RIVERA. MARY   11/12/2013 11:15   MR# L001 022503    Vlsl!# L000716831 03 Discharge summary with ExitWriter   3 of 5



 SMOKING CESSATION:

 Smoking is related to many diseases including Pneumonia, Bronchitis, Emphysema, Various Cancers, Heart
 Attack, and Stroke. If you are a smoker, we encourage you to quit. There are many methods to help you quit.
 Please discuss these options with your primary care physician, your clinic, or go online to the American Lung
 Association at www.lungusa.org and double clic~ the Quit Smoking icon In the tabs at the top of the page.



 IMMUNIZATIONS:

 Vaccines are available for vaccine preventable diseases including Hepatitis A and B, Diphtheria, Tetanus,
 Pertusis, Haemophllus lnfluenzae, Polio, Measles, Mumps, Rubella, Varicella (chicken Pox), Pneumococcal
 and Influenza. It Is important to keep children up to date on their immunization schedule to help prevent the
 spread of these diseases. If you have children, please discuss their immunization schedule with the child's
 primary care physician or clinic. If you are In Williamson County call 512-930-4386; or in Travis County call
 512-972-5400 for more information.



ABUSE:

No one deserves physical or emotional abuse. If you are the victim of abuse; either physical, sexual, or
psychological, help is available. Please discuss any concerns you have with your ED physician, your primary
care physician, or your clinic. Safe Place is an organization with the sole purpose of assisting those affected
by domestic abuse and violence. Please call their hotline at 512-267-7233 (267-SAFE) or online to
www.austin-safeplace.org.



SEAT BELTS:

Seat belts save lives. Each percentage-point increase in safety belt use represents 2.8 million more people
buckling up, 250 more lives saved, and 6,400 serious injuries prevented annually. We encourage everyone to
use your safety belt correctly and restrain children appropriately. Please go to www.rntsa.dot.gov for more
information.



FOLLOW UP:

 If you are unable to make a follow~up appointment with the referral physician or do not have a family
physician, you may be able to receive follow-up care at one of the following clinics. Many of the clinics listed
accept Medicare, Medicaid, MAP card, or base the fees for services on your ability to pay.



                                   NORTH AUSTIN



North Austin Health Center                           Northwest Rural


                                                                                                                  APPENDIX 1
                                                                                                                               82
 RIVERA. MARY     11/12/2013 11 ;15   MR# L001022503   Visit# L00071683103   Discharge Summary with ExltWriter   4 of 5



 7112 Ed Bluestein Blvd.                                        18649 Hwy. 1431

 Suite #155                                            Jonestown, TX

 972-4622                                                       All services, all ages



 St. Johns Community Center                            North Rural

 Community Health Center                               15803 Windermere

7500 Blessing Avenue                                            Pflugerville

Suite 30                                                        251-4168

972-5185



Need a Doctor?

St. David's Physician

Referral Line 478-3627

For patients with Medicaid/Medicare and Private Insurance




                                      SOUTH/CENTRALAUSTIN


El Buen Samaritano                                     South Austin Clinic

1919 S. 1st St.                                                2529 S. 1st St.

Well Women's Health available                                  972-4722

Immunizations- Tues- 5-7pm (Children)                  All Services



South Rural Center Clinic                              Austin General Medical

3518 FM 973 South                                      1701 East 7th St.

Del Valle, TX                                          473-2222

247-4407

                                                                                                                    APPENDIX 1
                                                                                                                                 83
 RIVERA. MARY    11/12/2013 11:15   MR# L001022503   VIsit# L00071683103   Discharge summary with ExltWrlter   5 ot 5




 Seton McCarthy East Clinic

 2811 East 2nd St.

 389-1498 All ages (fees based upon ability to pay)



                                    CENTRAL I EAST AUSTIN



Blackstock Health Center                             Rosewood Zaragosa

1313 W. Red River Suite 101                                   2808 Webberville Road

324-8600                                                      972w4792

Well child care, medical, minor surgical                     All ages, Medicaid, or MAP card

GYN, Prenatal Care, Adolescent



East Austin Community Health Center                          STD Clinic

211 Coma! St.                                                15 Waller St.

972-4322                                                     972-5430
All services, all ages



East Rural Community Health Center

600 West Carrie Manor

Manor, TX - 272w5561

Immunizations, family practice, maternity, AIDS testing (MAP card only)




                                                                                                                  APPENDIX 1
                                                                                                                               84
                                                       OrderSheet

                                                        ORDER SHEET

Weight: 100.2 kg (stated)

Allergies: No Kno\Vll Drug Allergy

GENERAL ORDERS:
  ... (Medical forensic exam per protoc9ol, APD case# XX-XXXXXXX. Detective Stewat·t.) (13:53 11/12/2013   JBlackR.N.
verbal order read back to FGoertz M.D.) (13:58 JBlack R.N.)

lVIEDICATION ORDERS:

IV FLUIDS:

ORDER SHEET NOTES:


This document has not been locked and should not be saved in the medical record.




Patient: RIVERA, MARY DELAROSA                                OrderSheet
MRN: Q56545                                                   St. David's Medical Center
VisltiD: L00071683103                                         919 E 32nd St. Austin, TX 78705 512-544-4240
78y, F.                                                       Registration Date/Time: 11/12/2013 14:20
                                                                                                      APPENDIX 1
                                                                                                                    85
                          ...                                                                                                                                          ;.:
                          ,;=t

                            -                      ··::tt                     ~-                                                                                       0·


              PART A .. PATIENT INFORMATION ".PLEASE COMPLETE P.ART A AND PART B

(£,,          Today's Date:      /d___tJvJ3_        Have you received .c~ Facility Before? 0 Yes D No
              I came to the Emergency Department today                because~ ~ I




        T     FOR FEMALE PATIENTS ONLY:               Are you pregnant?       DYes
         I    Last   menstrual period: _ _/_~/_ _                             Have you had a baby within the past six weeks?                                           DYes~~-
        E~F~o~rm~co~m~p~le~te~d~b~y:~O~S~e~lf~·==~~~~~~============~~R~e~la~tio~n=sh~ip~:~~~~~~~~~~~~~~~~~~==
        N     PART B .. CURRENT SYMPTOMS
             ~-------------------------------------------------------------------------
       1       Please check any of the following symptoms                   you surre-ntly have:
             D Persistent cough greater than 3 weeks                         ErS__,_Throat
             D Fever greater than 100.4oF                                    C}t:rody aches
             D Night Sweats                                                  D Cough (not related to allergies or COPD)
             D Cough with blood production                                   D Rash
             D Fatigue                                                       D Nasal congestion (not related to allergies or sinus infections)
             0 History of TB or Positive TB Skin Test                        0 Close contact with person who has lnfluenza-Jil 2 seconds
             DEFORMITY/DISABILITY .. Loss of Consciousness: DYes         DNo       0 No Neuro Deficits 0 Neuro Changes
       I                   Extremity: Neurovascular Integrity Intact: DYes              ON/A
                                                                               DNa
       T     CHIEF COMPLAINT:
       y
             I TRIAGE ACUITY:                1 Resuscitation            2 Emergent        3 Urgent                  4 Semi Urgent                                            5 Non Urgent

             DISPOSITION:           D Immediate Bed           D Stable- To Walling Area after Instructions                   ~
             Comments:                                                                    ~·                                              {~
                                                                                          -~ctl 5 r I · ttqsrp
                                                                          Triage Nurse Signature:

                                                                                                            ·~yfa\                                                           ,-' --=s                                PATIENT INFORMATION                                                                                FOR OFFICE USE ONLY
                             f}fL+d._r:t
                                               mt+~u
   PATIENT'S NAMErn                                                                        MRNo.:                                                       ACCTNo.:

   ADDRESS 1:                                                                              DOS:                                                         LOCATION

  ADDReSS 2:                                                            I                  COMMENTS/COMPLETION DATE:

  ClTY, STATE,     i Cf /)(f) ('             '7l;t        7&6/~
                                                                                                           FACILITY FROM WHICH PHI WILL
                                                                                                          BE RELEASED (Check all that ap_pj'l)
                                                                                                                                                                                                   DATES OF
                                                                                                                                                                                                   SERVICE
  BIRTH DATE:                                                                                   {)         St. David's Hospital                                                             r/-tl--t_~
  SOCIAL SECURitY' NO.:           I                                                               '        St. David's Rehabilitation Center
  (Optional)                                                                                               St. David's Georgetown Hospital
  CONTACT NUMBERS:
                                                                                                           Other
               FACILITY/PERSON TO WHOM PHI WILL BE RElEASED/DISCLOSED:                                             PURPOSE OF DISCLOSURE: (Note:** IJPdicates Foe for Copies}_

                           Avc;_-fiV\ \Pn l) ( e
  NAME:                                                                                                                       Follow Up Care
                                                                                                                              Insurance**
  ADDRESS 1:                                                                                                                  Attorney**
                                                                                                                              Personal Usek*                               I
  ADDRESS2:                                                                                                              It


                                                                                                                   '-f        Other** Please Explain                      L-(___.~
  CITY, STATE, ZIP:                                                                                                                   METHOD OF RELEASE/DISCLOSURE:


                                                                                                                                      1
                                                                                                           0 Fax (t::me~ cy Only) Fa}!)umb~~~
  CONTACT NUMBERS:
                                                                                                           0 Mall          ther             ' (        /JL)          rL . (
                                                     INFORMATION TO BE USED/DISCLOSED: (Check aJI that apply)                           1               t
                                                                                                                                                                                                                   ·-
  Is this request for psychotherapy notes? 0 Yes, then this is the only Item you may request on this authorization. You must submit another authorization for other Items below;·-
                                           0 No, then you may check as many Items below as you need,
 D Pertinent Package                      0 EKG, EEG, EMG                                 0 Pathology Slides             0 Psychiatric Evaluatlons{Tests
 D Front Sheet                            0 Laboratory Report                             0 Physician Orders             0 Infections Disease (Including HIV Test Results)
 0 Discharge summary                      0 EA Information                               0 Progress Notes                0 Consultations
 D History/Physical                       0 Imaging Reports (X·rays, CTs, MRis)          0 Nursing Information           ~omplete Copy
 0 Operative ReporVProcedure
 0 Cathl.ab
                                          0 Imaging Films
                                          0 Pathology Report
                                                                                         0 Medication Records
                                                                                         0 Therapy Notes
                                                                                                                         ~~~~lzatlon Record '~P1Slcc·                                                   .\
 J understand that:
    1.    I may refuse to sign this authorization and that It Is strictly voluntary.
    2.    My treatment, payment, enrollment or eligibility for benefits may not be conditioned on signing this authorization.
    3.    Medldallnformation Is considered Protected Health Information (PHI) under both Federal and State Privacy Laws.
    4.    Unless otherwise specified, this authorization shall expire 180 days from the date of my signature, OR from the date of discharge, whichever Is later.
           (Othervvlse spectfled date                                         )
    5.    I acknowledge, and hereby consent to such, that the released information may contain alcohol, drug abuse, psychiatric, HIV testing, HIV results or AIDS
          information.
    6.    A facility may not condition the provision of treatment to an individual on signing an authorization except for:
             1. · Research-related treatment; and
             2. Health care that Is solely for the purpose of creating Information for disclosure to a third party.
   7.    I may revoke an authorization In writing except to the extent that:
             i, The facility has taken action prior to receiving the revocation; or
             2. If an authorization was obtained as a condition of obtaining Insurance coverage.
         Further details may be found In the Notice of Privacy Practices.                                                                                                                                     --
   8.    If the requester or receiver Is not a health plan or health care provider, the released Information may no longer be protected by federal privacy
         regulations and may be redlsclosed.
   9.    I understand that I may see and obtain a copy of the Information described on this form, for a reasonable copy fee, If I ask for it. There Is a fee for copy
         setvlces rendered.
  1o.    I will receive a copy of this form after I sign it.
                                                                      SIGNATURES
J have read the above and authorize tl)p disclosure of the protected health information as~staled.

 s~c;::J!Vhori2J~ cU-UL----                                                                       Date:    !f/;J(~
Witness (If applicable}:
                                   ,   • v
                                                                                                  Wttness (If Applicable):        -
                                                   Cl\ J(Ll{d '1Clf\\
                                                    ,)                  I
Print Name of Patient or Authorized Party:                                                        Relationship to Patient:


                                                                                                                   StDavid's                     I MEDICAL CENTER
Authorization for Release of Protected Health Information

                                                                                                                   RIVERA.I1ARY DELAROSA          ER
                                                                                                                   Acct;ff: L00071683103M/R#: L001022503
                                                                                                                   loc:L.ER                                                    IF
                                                                                                                   Dr: CEA                                     11/12/13

 IUIIlllllllllllllllllll
                                       Clinical Report· Nurses
                                         St. David•s Medical Center
                                          Emergency Department
                               919 E 32nd St, Austin, TX 78705 512-544-4240
                                             11/12/2013 11: 15

                                 Patient: RIVERA, MARY DELAROSA
                        URN: Q56545 MRN: L001022503 Acct#: L00071683103
                                 Sex: F DOB:             Age:

*This is a preliminary document and is subject to change


TRIAGE

  Triage time 11 :43. Acuity: LEVEL 2.
  Chief Complaint: STATED POSSIBLE PHYSICAL and SEXUAL ASSAULT (Pt. took her Mom to the ER or
  Friday and Scott and White yesterday for gyn exam. This did not happen. Pt. 's daughter filed a pollee
  report. She said the case was approved and hour ago by Officer Flores. They do not have case number
  or badge number.).
  BP: 141 I 72. HR: 50. RR: 20. Temp: 98.2 oral. 02 saturation: room air -95 percent. Alert. Glasgow
  Coma Scalew eyes open spontaneously (4); best verbal responsew disoriented (4); best motor responsew
  obeys commands (6). No acute distress. --11:57 Ritschard, Heather, R.N ..
  Weight: 100.2 kg stated. Height: 57 inches Per Patient. BMI: 47.9. --11:56 11/12/2013Heather Ritschard,
  R.N ..

  Medications
  Daughter does not have med list. She will attempt to get them. •.. 1155 ( 11 /12/13) Heather Ritschard,
  R.N ..

  Allergies
  No Known Drug Allergy. --1155 (11/12/13) Heather Ritsohard, R.N ..

  History
  This occurred just prior to arrival (Friday). Police department notified (APD called in triage, Pt.•s daughter
  reports she made the report on Sunday and it was not approved for lack of evidence. Det. Flores
  approved case this am. Daughter can not find case/ badge number.). Pain level now: 0/10.

  PAST MEDICAL HX: Hypertension. Diabetes mellitus. Immunizations: up-to-date. (Dementia, KD failure
  stage 3. UTI. CHF).

 SURGERY HX: Back surgery. Cataract surgery on the right eye. Hernia repair has been performed three
 times.
 SOCIAL HX: Nonsmoker. No alcohol use. A potential harm assessment was performed. The patient
 answered 1'no" to the question "Are you here because you tried to hurt yourself?", "Have you ever tried to
 hurt yourself before today?", "Have you recently had thoughts about killing yourself?" and "Have you
 recently had thoughts about harming or killing others?". Functional assessment: no impairments noted.
 The nutritional risk assessment revealed no deficiencies. No report of abuse. No infectious disease
 exposure.
                                                                     Patient: RIVERA, MARY DELAROS.t
                                                                      URN: Q56545 Acct#: L000716831 0:
                                                                       Sex: F DOB:          11/12/201:
                                                                                                 1 of.
                                                                                            APPENDIX 1
                                                                                                            88
RIVERA. MARY   11/12/2013 11:15   MR# L001022503   Visit# L00071683103   Clinical Report- Nurses   2 of 3



    Historian: patient. Primary physician (Dr. Choen. Dr. Router for nephrology.) .. ~-11 :57 Rltschard, Heather
    R.N.

    (Case# 1331407 43 Detective Stewart Badge# 6301 APD). --12:00 Doug Cargill, R.N ..

    Interventions
    10 band on patient. To room. .... 11 :57 Ritschard, Heather, R.N ..

PHYSICAL ASSESSMENT
   12:04. Alert. Appears in no acute distress. Affect appears normal. Glasgow Coma Scale: 14- eyes open
  spontaneously (4); best verbal response- disoriented (4); best motor response- obeys commands (6).
  Revised trauma score: 12. Pupils equal, round and reactive to light. Respirations not labored. Normal
  heart rate and rhythm. Pulses within normal limits. Capillary refill less than 2 seconds. Extremities exhibl1
  normal ROM. Neuro-vascular status Intact to the extremity. Skin is warm and dry. --12:04 Caroline
  Doyle, R.N ..

NURSING PROGRESS NOTES
   12:04. Two patient identifiers checked. The initial plan of care for this patient includes an assessment
  with efforts to address the patient's anxiety, fear, grief and anger; comfort measures; Impairment of the
  genitourinary system; therapeutic needs of the patient as indicated by complaint specific guidelines;
  referrals, additional testing and hospital admission; educational needs of the patient and family regarding
  the patient,s medications and disease process and available services and resources. This plan of care wa~
  discussed with the patient and family. Call light placed in reach. Side rails up x 2. Bed placed in lowest
  position. Brakes of bed on. --12:04 Caroline Doyle, R.N.

   12:04. (Approval received. Jenny, FEC R.N. called . Safe place called.). ..-12:06 Ritschard, Heather,
   R.N.

   12:50. (SANe arrived. Patient medically cleared for medical forensic exam by Dr. Goertz. Introduced self
   to patient, guardian and family. Plan of care for medical forensic exam discussed, questions elicited and
   answered. Guardian verbalized understanding of plan and consents. Consents signed. Guradlan declines
   prophylactic medications for patient, prefers to d.o testing and treat if necessary later. Guardian states
   patient is current on tetanus and hepatitis b vaccines.). --13:38 Jenny Black, R.N.

  13:00. Patient ID band checked for patient name and birthdate: patient confirmed. Blood samples drawn
  from the right antecubital space with Vacutainer and 23g butterfly by nurse per protocol ; labeled in
  presence of the patient and held: purple and gray top. --13:38 Jenny Black, R.N.

   13:46, (Safe Place advocate arrived.). --13:46 Jenny Black, R.N.

  13:53. The patient reports no complaints and the patient is calm and resting quietly. Patient reports
  current pain level as 0/10. --13:53 Jenny Black, R.N.

  14:39. BP: 147167 lying. HR: 53. RR: 18. Temp. Patient 10 band checked for patient name and
  birthdate: patient confirmed. Urine collected with return of yellow-colored clear urine. Specimen labeled in
  the presence of the patient. (Patient ambulated to bathroom and room 17 with walker.). w-14:39 Jenny
  Black, R.N.                                                                                              .

  I 15:09. Pelvic exam performed by SANE. Preparation: sexual assault evidence kit (applicable consents
  obtained). Procedure: sexual assault exam per protocol. Specimens collected and sent to lab: sexual
  assault evidence kit sealed/signed and placed in lockbox per protocol. Status post-procedure: the patient
  was stable and no complications were noted. Total time of assist I procedure:>90 minutes. ·-15:09 Jenn·
  Black, R.N.
                                                                                                            APPENDIX 1
                                                                                                                         89
 RIVERA. MARY   11/12/2013 11:15   MR# L001022503   Visit# L00071683103 Clinical Report" Nurses   3 of3




    15:1 0. Reassessment after procedure. The patient reports no complaints and the patient is calm and
    resting quietly. Patient reports current pain level as 0/10. Overall patient status Is improved~ the patient
    states feels better. ED physician notified about patlent1s status. --15:10 Jenny Black, R.N.

    15:26. (APD VS here with patient and family. APS referenence number 64190731. APD VS is working
    with guardian to move patient to a different ·nursing home. If that is not possible, APD VS will contact
    current nursing home to assure patient's safety there.). -~15:26 Jenny Black, R.N ..

    Assault I Forensic Flowsheet
    15:09. The patient has family for support. Personal safety plan, reporting plans, STD and contraceptive
    prophylaxis, need for medical follow-up, counseling, coping/fear reduction and interventions/services
    discussed with patient. The patient has been given education and resource materials. --15:09 Jenny
    Black, R.N ..

DISPOSITION I DISCHARGE
    15:28. BP: 165/70 sitting. HR: 90. RR: 18. Temp: deferred. Condition at departure: improved and
    stable. Patient reports pain level on departure as 0/10. The goals identified in the patient's plan of care
    were met. The following issues were addressed: psycho-social issues, pain control, comfort issues,
    nutritional issues, educational issues and follow up care. Fall risk assessment completed. No fall risk
    identified. No learning barriers present. Discharge Instructions provided and reviewed with the patient.
    Reviewed referral to family practice, a women's shelter, Planned Parenthood, the public health departmen1
    and crisis hotllne for followup and testing. Summary of care provided to famHy. Patient and family
    verbalized understanding. Written Instructions provided in English. Guardian verbalized understanding.
    The patient was discharged by the physician. The patient was discharged to the nursing home and
    accompanied by guardian. The patient left the Emergency Department ambulatory and via private vehicle.
    Driving (guardian.). --15:28 Jenny Black, R.N.

   15:28.
   Departure time; 15:28. --15:28 Jenny Black, R.N..                                        .
   The patient's home medications have been reviewed and validated with patient by the nurse. -.-15:28
   Jenny Black, R.N ..


This report is not final




                                                                                                          APPENDIX 1
                                                                                                                       90
 AUSTIN/TRAVIS COUNTY
 SEXUAL ASSAULT NURSE: EXAMINERS

 CONSENT FOR MEDICAL FORENSIC EXAMINATION, TREATMENT.,__AND COLLECTION OF EVIDENCE
 1. I hereby authorize     J  (\'?( tterlL_ ·(2_;j C£Q MJf\--CJr·~~¥ual assault nurse
     examiner who is credentialed at St. David's Medical Center to perform a
     medical forensic examination, treatment and the collection of evidence. (.!Wj))(lnitial)
 2. I understand that a forensic medical examination for evidence of sexual
     assault can, with my .consent, be conducted by a health care professional
     to discover and preserve evidence of the assault. I understand that the
     examination may include the collection of reference specimens at the11 If JJJ
     time of the examination or at a later date.                                    {llLt!!!.!1 (initial)
 3. I understand that the collection of evidence may include photographing~/////
     injuries, and that t~ese photographs may include the genital area.              ~(initial)
4. I understand that I may refuse to consent or withdraw my consent at any
    time for any portion of the examination. I understand that if r refuse consen~                     .
    to any exam procedure, it may result in loss of evidence.                                   (initial)
5. I understand that I will not be billed for the evidence collection portion of
    this examination. I understand that I will be responsible for the payment of
    any medical treatment and medications to the extent I am not eligible for
    discounted medical care based on my financial classification and ability to~
    pay.                                                                                        (initial)
6. I understand that the collection of evidence may include the collection o,                ;/;t
                                                                                     111
    blood and urine specimens for toxicology (drug screening).                      y~\initial)
7. I understand data without patient identity may be collected from this
    report for health and forensic purposes and provided to health authorities
    and other qualified persons with a valid educational or scientific interest for.. 1 , 1 JA
    demographic and/or epidemiological studies.                                     ~ (rnittal)
8. If conducted, the report of the examinatron and any evidence obtained, ~ !1/J A
    will be released to law enforcement authorities.                           ·      1
                                                                                    ~rnitial)

I certify this form has been fully explained to me, that I have read It or have had it read to me, and
that I understand Its contents. I hereby consent to a forensic medical examination for evidence of
sexual assault. I similarly consent to the examination of mfnor child{ren) for whom I am the legal
guardian.**

I understand that under § 261.101 of the Texas Family Code, St. David's Medical Center, its
employees, and/or representatives are required to report suspected or identified child abuse or
neglect to the proper authorities.                          /


o Patient                         o Parent                    ~uardian                                                o Surrogate

m~m~~
signature
                                                                           ~~~~IL3~--
                                                                                2
                                                                           Dfftf/ F
                                                        .
*"'If the parent or guardian Is not available, the child may be·examlned for sexual abuse under the
T~xa.s Family Code § 32.005.
                                                                 RIVERA,HARY DELAROSA ER
                                                                  Acct#-: L00071683103 14/R#: L001022503
                                                                  Loc:L.ER                        78 /F

                                                                  li li l il~ lllllllllllllllllllllllllllllllllil~1111~111111111111111
                                                                                                    APPENDIX 1
                                                                                                                                         91
                                                              Austin/Travis ColUlty Sexual Assault Nurse Examiners
                                                             Sexual Assault Forensic Examination Report

 Patient name: Rivera, Mary
 Case: 13..3140743
 Date of exrun: 11/12/2013
 MR #: 1022503
 DOB:
  Name of examiner.................. Jenny Black, RN, SANE A,                               CA~SANE
  Name offacility..................... St. David's Medical Center
  Law enforcetnent agency ....... Austin Police Department
  CPS~ APS notified.................. Yes         (~ ~ \101 ~ \

 Beginning time of exam 13:30 Ending time of exam 15: 15

 Patient information
 Gender ................. Female
       . ........... ,. . H'lSpantc
 EthniClty                       .
 Accompanied by ·
   Agency or relationship ........ Safe Place Advocate, Family
 Present during exam per patient's request. ...... daughter/~ \)(i\;vd ~e.t-vx.
 Advocate present during exam ......... ,.. No

 Patient action after assault and before exam
 Douched.......                             No
                     j . . . . . . . . . . . . . . . . . . 111 • • •




 Wiped vulva................. ~~···· ... No
Wiped anal area.................... No
Washed................................. Yes
Bathed................. ,.................. No
Showered..                                  Yes
              I •• I . . . . . . . . . . . . . . . . . . . . . . . .



Urinated................................ Yes
Defecated.....................              Yes    I. I ......




Vonll.ted............. ,................. , No
Had food .................. ,.. ,......... Yes
Had drinlc........................... Yes                     I ..




Brushed teeth ........................ No
Used mouthwash ...................No
Changed clothes .................... Yes
Smoked........................... ,..... No
Medications taken................. unknown (not received from hospital)
Other..................................... Yes; cleaned dentures

Information on assault
Date and time of assault. ...... unknown, perhaps early 11/8/13
Number of assailants ........... unknown
Gender of assailants ............. Unknown.
        ?jj~ ..P-JJ SAiJ6-A-
 Signature of examiner                                                                                                  Page# 1 of4

                                                                                                                     APPENDIX 1
                                                                                                                                  92
 Patient name: Rivera, Mary                                                                                                         Austin/Tmvis County Sexual Assault Nurse Examiners
 Case: XX-XXXXXXX                                                                                                                            Sexual Assault Forensic Examination Report
 Date of exam: 11/12/2013
 MR #: 1022503
 DOB:


 At time of assault
Condotn..................... ,........... Unknown
Lubrica11t............................... Unknown
Contraceptive foam/
  spertnicide .. ~ ...................... Unknown
Assailant injured.................... unknown
Assailant scratched................ unknown
Penetration.                                   Anal penetration.......
                                      I •••••• I •••••••••••••••••••                Unknown                       I ••••• I •••••



                                               Vaginal penetration............... Unknown
 ....................... 1 ........... 1 ..........



                                               Oral penetration.................... Unlmown
 . . . . . . 1.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


Ejaculation, ............................ Unknown
Weapon..................                       Unkno'Wll      I •••••••••••••••



Physical force ........................ Unknown
Restraint .. ,......                           Unknown
                                              I •••• I , , • • • • • • • • • I • • • • •



Tllreat................................... ,.. Unlmown
Coercion................................ Unlmown
Feru--..................... ,...............                              4 ..........       Uil.lal.o'Wll.

At time of exam
Most recent sexual contact 0 ...... , More than a week ago

Significant medical history
Last normal menstrual period began..... ,.                    Patient name: Rivera, Mary                                                           Austin/Travis County Sexual Assault Nurse Examiners
  Case: XX-XXXXXXX                                                                               Sexual Assault Forensic Examination Report
  Date of exam: 11/12/2013
  MR #: 1022503
  DOB:

  Labia majora........................................ No trauma
  Labia minora........................................ No trauma
  Hymen............... ,., ............ ,........... ,.... ,., ,No traUlll.a
  Posterior fourchette/fossa navicularis .. Trauma
  Cetvix....... ,.......... ,..... ,.. ,,. ........... ., .............. No tra-wn.a
  Perinel.UTI............................................... No trauma
  Atlus . . _...................................... ,............... No tra-wn.a
  Othe1· area(s) of trauma........................ periurethral tramna
  Colposcope used.................................. 3.75, 7.5, 15x, with images
  Toluidine dye used............................... No

 Impressions from exam
 History of memory lapse
 Head to toe exam with trauma
 Detailed anogenital exam with trauma
 Medical forensic examination completed

 Evidence items collected
 Oral swabs (4) ....... ,................................ No
 Oral smear ................. ,_ ..............................No
 Circumoral swabs (2) .............................No
 Neclc swabs (2) ...................................... No
 Breast swabs (4) .. ,..................................No
 Vaginal swabs (2) .................................. Yes, Blind
 Vaginal smear........................................ Yes
 Cervical swabs (2) ................................. Yes, Blind
 Cervical smear ...... ,............................. ,.. Yes
Pubic hair combings and comb.............. No
Pulled pubic hair standards .................... No
Anal swabs (2) ....................................... Yes, Blind
.An..al smear., ..................................... ,..... Yes
External genital swabs (2) ..................... Yes, Blind
External penile smear............................ No
External penile swabs (0) ...................... No
Buccal swabs (2) .................................... Yes
Purple blood tube ................................... No
Tampon........... ,..... ,............ ~······· . ····,···········No
Sanitary pad........................................... No
Fingernail swabs (4) .............................. No
Right & left palm swabs (4) .................. No
Head hail' combings & comb ................. No
Pulled head hair standards ..................... No

               ~-~ti{k. (1J]                        Patient name: Rivera~ Mnry                                                                                       Austin/Travis County Sexual Assault Nurse Examiners
Case: 13..3140743                                                                                                          Sexual Assault Forensic Examination Report
Date of exam: 11/12/2013
MR #: 1022503
DOB:

 Changing paper...................................... No
FTA card...... ,.. ,.... -....... ,.. ,................                                    t .......       Yes
Oth.er. ,.   'II • • •   a.' •• ' •••••••••• t • • • t •• t • • • • '   • • ' • • • • • • I I .... " • •   N0

Items sent that are not in kit
Paper bags (how many)., none
Urine sample ................... Yes
Blood sample .................. Yes
Clothing.......................... None
Oilier,,, ..... ~.                 None
                         6 ......... , .............




Examiner notes
Guardian states that patient's last menstrual period was arolUld 2004.




Signature of examiner                                                                                                                                  Page#4 of4

                                                                                                                                                   APPENDIX 1
                                                                                                                                                                   95
  HISTORY OF SEXUAL ASSAULT                                                                    Page 1 ofl

 Patient states that she recalls no sexual contact.




                                                          RIVERA.MARY DELAR
                                                      Acct#: L00071 683103OSA                   ER        ~
                                                      loc:L.ER                             LDD1022503~
                                                      Dr: CAPITOL                                    IF   (7 )j
                                                      l l~l /1!1/ /l/1 1 1111/lflllfIIIIIDH!IDfii~D/1111111111111Ill/
                                                      I




Signature of patient:

                                                                                                           APPENDIX 1

                                                                                                                        96
STEP 2       BODY DIAGRAMS




                                                 J




         (

         \




                                                                      APPENDIX 1
             Yellow-Low Enforcement Representative   Pinlc-Lab Copy           No.TXAI'Dl~
                                                                  ARY DElAROSA
                                                    RIVER_A·L~007l 683103 M/R#":
                                                                                                 ER    y
                                                                                              L00102250j.lr?.~t \
                                                                                                                   'l
STEP 2    BODY DIAGRAMS                             Acct#.
                                                    Loc:L.ER
                                                                                  DOB
                                                                                       .      11/12/13
                                                                                                      78 /F             ))


                                                     mill~~ ll\1\ ll\11 ll\11IIIII IIIII IIIIIIIIII IIIII IIIII ll\11 Ill\Ill




                                ~
                       ..       ···')
                            )   -.::7'

                        ·~
                                                                                     APPENDIX 1
         Yellow-Law Enfo1·cement Rcpl'esentative   Pink-Lnh Copy
                                                                                                  Nu, TXAPIHog:g
EXHIBIT 4




            APPENDIX 1
                         99
                                 STATEMENT


      My name is Jenny Black. I am a certified sexual assault nurse examiner. I

performed the medical forensic examination of Mary Rivera on November 12,

2013 at St. David's Medical Center.     My examination found bruising on the

posterior fourchette and periurethral areas of Ms. Rivera's vulva and bruising on

her posterior vaginal walL These findings definitively indicate penetration of the

female sexual organ.




                                       Jenny Black, BSN, RN, SANE-A, CA..SANE




                                                                           APPENDIX 1
                                                                                        100